



 


Exhibit 10.1
 
EXECUTION COPY

 

--------------------------------------------------------------------------------


 
FIVE-YEAR REVOLVING CREDIT AGREEMENT

 
DATED AS OF JULY 14, 2005

among

 
AMEREN CORPORATION
UNION ELECTRIC COMPANY
CENTRAL ILLINOIS PUBLIC SERVICE COMPANY
CENTRAL ILLINOIS LIGHT COMPANY
AMEREN ENERGY GENERATING COMPANY
ILLINOIS POWER COMPANY,
as Borrowers

 
THE LENDERS FROM TIME TO TIME PARTIES HERETO
 
and

 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
and

 
BARCLAYS BANK PLC,
as Syndication Agent
 
CITIBANK, N.A.,
THE BANK OF NEW YORK and
BNP PARIBAS,
as Co-Documentation Agents
 

--------------------------------------------------------------------------------

J. P. MORGAN SECURITIES INC.
 
and


BARCLAYS CAPITAL,
AS JOINT ARRANGERS AND BOOKRUNNERS

--------------------------------------------------------------------------------

[CS&M #6700-547]





[[NYCORP:2512115v10:4436W:07/12/05--12:47 p]]


--------------------------------------------------------------------------------



 

TABLE OF CONTENTS
         
ARTICLE I                                     DEFINITIONS
1
1.1.
Certain Defined Terms
1
1.2
Plural Forms
18
         
ARTICLE II                                    THE CREDITS
18
2.1.
Commitment
18
2.2.
Required Payments; Termination
19
2.3.
Loans
19
2.4.
Competitive Bid Procedure
19
2.5.
Swingline Loans
21
2.6.
Letters of Credit.
22
2.7.
Types of Advances
27
2.8.
Facility Fee; Letter of Credit Fees; Reductions in Aggregate Commitment.
27
2.9.
Minimum Amount of Each Advance
28
2.10.
Optional Principal Payments
29
2.11.
Method of Selecting Types and Interest Periods for New Revolving Advances
29
2.12.
Conversion and Continuation of Outstanding Revolving Advances; No Conversion or
Continuation of Revolving Eurodollar Advances After Default
29
2.13.
Interest Rates, etc
30
2.14.
Rates Applicable After Default
30
2.15.
Funding of Loans; Method of Payment
31
2.16.
Noteless Agreement; Evidence of Indebtedness
31
2.17.
Telephonic Notices
32
2.18.
Interest Payment Dates; Interest and Fee Basis
32
2.19.
Notification of Advances, Interest Rates, Prepayments and Commitment Reductions;
Availability of Loans
33
2.20.
Lending Installations
33
2.21.
Non-Receipt of Funds by the Agent
33
2.22.
Replacement of Lender
33
2.23.
Extension of Commitment Termination Date and Borrowing Subsidiary Maturity Dates
34
         
ARTICLE III                                     YIELD PROTECTION; TAXES
36
3.1.
Yield Protection
36
3.2.
Changes in Capital Adequacy Regulations
37
3.3.
Availability of Types of Advances
37
3.4.
Funding Indemnification
Taxes
37
3.5.
38
3.6.
Lender Statements; Survival of Indemnity
39
3.7.
Alternative Lending Installation
40
3.8
Allocation of Amounts 40



i


--------------------------------------------------------------------------------





ARTICLE IV                                      CONDITIONS PRECEDENT
40
4.1.
Initial Credit Extension
40
4.2.
Each Credit Extension
42
         
ARTICLE V                                       REPRESENTATIONS AND WARRANTIES
43
5.1.
Existence and Standing
43
5.2.
Authorization and Validity
43
5.3.
No Conflict; Government Consent
44
5.4.
Financial Statements
44
5.5.
Material Adverse Change
44
5.6.
Taxes
45
5.7.
Litigation and Contingent Obligations
45
5.8.
Subsidiaries
45
5.9.
ERISA
45
5.10.
Accuracy of Information
45
5.11.
Regulation U
46
5.12.
Material Agreements
46
5.13.
Compliance With Laws
46
5.14.
Ownership of Properties
46
5.15.
Plan Assets; Prohibited Transactions
46
5.16.
Environmental Matters
46
5.17.
Investment Company Act
47
5.18.
Public Utility Holding Company Act; Securities and Exchange Commission
Authorization; Federal Energy Regulatory Commission
47
5.19.
Insurance
48
5.20.
No Default or Unmatured Default
48
         
ARTICLE VI                                     COVENANTS
48
   
6.1.
Financial Reporting
48
6.2.
Use of Proceeds and Letters of Credit
49
6.3.
Notice of Default
50
6.4.
Conduct of Business
50
6.5.
Taxes
50
6.6.
Insurance
50
6.7.
Compliance with Laws; Securities and Exchange Commission and Federal Energy
Regulatory Commission Authorization
50
6.8.
Maintenance of Properties
51
6.9.
Inspection; Keeping of Books and Records
51
6.10.
Merger
51
6.11.
Dispositions of Assets
52
6.12.
Indebtedness of Project Finance Subsidiaries, Investments in Project Finance
Subsidiaries; Acquisitions
53
6.13.
Liens
53
6.14.
Affiliates
56
6.15.
Financial Contracts
56

 
 
ii

--------------------------------------------------------------------------------


 
6.16
Subsidiary Covenants
56
6.17
Leverage Ratio
56
     
ARTICLE VII                                    DEFAULTS
57
         
ARTICLE VIII                                   ACCELERATION, WAIVERS, AMENDMENTS
ANDREMEDIES
59
   
8.1.
Acceleration
59
8.2
Amendments
60
8.3
Preservation of Reights
61
     
ARTICLE IX                                     GENERAL PROVISIONS
61
     
9.1
Survival of Representations
61
9.2
Governmental Regulation
61
9.3
Headings
61
9.4
Entire Agreement
61
9.5
Several Obligations; Benefits of this Agreement
62
9.6
Expenses; Indemnification
62
9.7
Numbers of Documents
63
9.8
Accounting
63
9.9
Severability of Probisions
64
9.10
Nonliability
64
9.11
Confidentiality
64
9.12
Lenders Not Utilizing Plan Assets
65
9.13
Nonreliance
65
9.14
Disclosure
65
9.15
USA Patriot Act
65
         
ARTICLE X                                      THE AGENT
65
10.1.
Appointment; Nature of Relationship
65
10.2
Powers
66
10.3
General Immunity
66
10.4
No Responsibility for Loans, Recitals, etc.
66
10.5
Action on Instructions of Lenders
66
10.6
Employment of Agents and Counsel
67
10.5
Action on Instructions of Lenders
66
10.6
Employment of Agents and Counsel
67
10.7
Reliance on Documents; Counsel
67
10.8
Agent’s Reimbursement and Indemnification
67
10.9
Notice of Default
68
10.10
Rights as a Lender
68
10.11
Independent Credit Decision
68
10.12
Successor Agent
68
10.13
Agent and Arranger Fees
69
10.14
Delegation to Affiliates
69
10.15
Syndication Agent and Documentation Agents
69
     

 
iii

--------------------------------------------------------------------------------


 
 
   
 ARTICLE XI        
    SETOFF, RATABLE PAYMENTS                     69       
 11.1
 Setoff 69 
 11.2
 Ratable Payments 70       
 ARTICLE XII
     BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS 70       
 12.1
Successors and Assigns; Designated Lenders 70 
 12.2
Participations 72 
 12.3
Assignments 73 
 12.4
Dissemination of Information  75 
 12.5
Tax Certifications  75       
 ARTICLE XIII
     NOTICES 75       
 13.1
Notices 75 
 13.2
Change of Address 76       
ARTICLE XIV
      COUNTERPARTS 76       
ARTICLE XV
      CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL 76       
ARTICLE XVI 
      TERMINATION OF CERTAIN EXISTING CREDIT AGREEMENTS WAIVER OF CERTAIN
PROVISIONS THEREUNDER  77 

 


 
 
iv

--------------------------------------------------------------------------------





SCHEDULES
 
Commitment Schedule
 
LC Commitment Schedule
 
Pricing Schedule
 
Schedule 1  -  Subsidiaries
 
Schedule 2  -  Liens
 
Schedule 3  -  Restrictive Agreements
 
Schedule 4  -  Regulatory Authorizations
 
EXHIBITS
 
Exhibit A.1  -  Form of Borrowers’ Counsel’s Opinion


Exhibit A.2  -  Form of Borrowers’ Counsel’s Opinion for Illinois Corporations


Exhibit B     -   Form of Compliance Certificate


Exhibit C     -   Form of Assignment and Assumption Agreement


Exhibit D    -    Form of Loan/Credit Related Money Transfer Instruction


Exhibit E     -   Form of Promissory Note (if requested)


Exhibit F     -   Form of Designation Agreement


Exhibit G     -   Subordination Terms

 

v
[[NYCORP:2512115v10:4436W:07/12/05--12:47 p]]


--------------------------------------------------------------------------------




FIVE-YEAR REVOLVING CREDIT AGREEMENT
 
This Five-Year Revolving Credit Agreement, dated as of July 14, 2005, is entered
into by and among Ameren Corporation, a Missouri corporation, and its
subsidiaries Union Electric Company d/b/a AmerenUE, a Missouri corporation,
Central Illinois Public Service Company d/b/a AmerenCIPS, an Illinois
corporation, Central Illinois Light Company d/b/a AmerenCILCO, an Illinois
corporation, Ameren Energy Generating Company, an Illinois corporation and
Illinois Power Company d/b/a AmerenIP, an Illinois corporation, the Lenders and
JPMorgan Chase Bank, N.A., as Administrative Agent. The obligations of the
Borrowers under this Agreement will be several and not joint, and, except as
otherwise set forth in this Agreement, the obligations of a Borrowing Subsidiary
will not be guaranteed by the Company or any other Subsidiary (including,
without limitation, any other Borrowing Subsidiary). The parties hereto agree as
follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1.  Certain Defined Terms. As used in this Agreement:
 
“Accounting Changes” is defined in Section 9.8 hereof.
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which a Borrower or any of its
Subsidiaries (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage of voting
power) of the outstanding ownership interests of a partnership or limited
liability company of any Person.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
 
“Advance” means (a) Revolving Loans (i) made by some or all of the Lenders on
the same Borrowing Date or (ii) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Revolving Loans of the same Type and, in the
case of Eurodollar Loans, for the same Interest Period, (b) a Competitive Loan
or group of Competitive Loans of the same type made on the same date and as to
which a single Interest Period is in effect or (c) a Swingline Loan.
 
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of 10% or more of any class of voting securities (or other ownership
interests) of the controlled Person or possesses, directly or indirectly, the
power
 
 

--------------------------------------------------------------------------------


to direct or cause the direction of the management or policies of the controlled
Person, whether through ownership of voting securities, by contract or
otherwise.
 
“Agent” means JPMCB, not in its individual capacity as a Lender, but in its
capacity as contractual representative of the Lenders pursuant to Article X, and
any successor Agent appointed pursuant to Article X.
 
“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced from time to time pursuant to the terms hereof. The initial
Aggregate Commitment is One Billion One Hundred Fifty Million Dollars
($1,150,000,000.00).
 
“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposures of all the Lenders.
 
“Aggregate Revolving Credit Exposure” means, at any time, the aggregate of the
Revolving Credit Exposures of all the Lenders.
 
“Agreement” means this Five-Year Revolving Credit Agreement, as it may be
amended, restated, supplemented or otherwise modified and as in effect from time
to time.
 
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements referred to in
Section 5.4; provided, however, that except as provided in Section 9.8, with
respect to the calculation of the financial ratio set forth in Section 6.17 (and
the defined terms used in such Section), “Agreement Accounting Principles” means
generally accepted accounting principles as in effect in the United States as of
the Closing Date, applied in a manner consistent with that used in preparing the
financial statements referred to in Section 5.4 hereof.
 
“Alternate Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the higher of (i) the Prime Rate for such day and (ii) the sum of
(a) the Federal Funds Effective Rate for such day and (b) one-half of one
percent (0.5%) per annum.
 
“Applicable Fee Rate” means (a) with respect to the Facility Fee at any time,
the percentage rate per annum which is applicable to such fee at such time with
respect to the Company as set forth in the Pricing Schedule and (b) with respect
to the LC Participation Fee applicable to any Borrower at any time, the
percentage rate per annum which is applicable to such fee at such time with
respect to such Borrower as set forth in the Pricing Schedule.
 
“Applicable Margin” means, with respect to any Borrower, with respect to
Advances of any Type at any time, the percentage rate per annum which is
applicable at such time with respect to Advances of such Type to such Borrower,
as set forth in the Pricing Schedule.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
 
2

--------------------------------------------------------------------------------


“Arrangers” means J.P. Morgan Securities Inc. and Barclays Capital and their
respective successors, in their respective capacities as Joint Arrangers and
Bookrunners.
 
“Article” means an article of this Agreement unless another document is
specifically referenced.
 
“Assignment Agreement” is defined in Section 12.3.1.
 
“Authorized Officer” means any of the chief executive officer, president, chief
operating officer, chief financial officer, treasurer or vice president of such
Borrower, acting singly.
 
“Availability Termination Date” means, as to any Borrower, the earlier of
(a) the Maturity Date for such Borrower and (b) the date of termination in whole
of the Aggregate Commitment and the Commitments pursuant to Section 2.8 or
Section 8.1 hereof.
 
“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.
 
“Barclays Bank” means Barclays Bank PLC, in its individual capacity, and its
successors.
 
“Borrowers” means the Company and the Borrowing Subsidiaries.
 
“Borrowing Date” means a date on which an Advance is made hereunder.
 
“Borrowing Notice” is defined in Section 2.11.
 
“Borrowing Subsidiaries” means Union Electric, CIPS, CILCO, Genco and IP.
 
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York, New York for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars are carried
on in the London interbank market and (ii) for all other purposes, a day (other
than a Saturday or Sunday) on which banks generally are open in New York, New
York for the conduct of substantially all of their commercial lending activities
and interbank wire transfers can be made on the Fedwire system.
 
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
 
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
 
“Change in Control” means, in respect of any Borrower, (i) the acquisition by
any Person, or two or more Persons acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of
 
 
3

--------------------------------------------------------------------------------


 
1934) of twenty percent (20%) or more of the aggregate ordinary voting power
represented by the issued and outstanding capital stock of the Company; (ii) the
Company shall cease to own, directly or indirectly and free and clear of all
Liens or other encumbrances (except for such Liens or other encumbrances
permitted by Section 6.13), 100% of the outstanding shares of the ordinary
voting power represented by the issued and outstanding common stock of (A) in
the case of the Company, any of Union Electric, CIPS, CILCO, Genco, IP or
AmerenEnergy Resources Generating Company, and (B) in the case of any other
Borrower, such Borrower, in each case on a fully diluted basis; or
(iii) occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Company by Persons who were neither (i) nominated by
the board of directors of the Company or a committee or subcommittee thereof to
which such power was delegated nor (ii) appointed by directors so nominated;
provided that any individual who is so nominated in connection with a merger,
consolidation, acquisition or similar transaction shall be included in such
majority unless such individual was a member of the Company’s board of directors
prior thereto.
 
“CILCO” means Central Illinois Light Company d/b/a AmerenCILCO, an Illinois
corporation and a Subsidiary of the Company.
 
“CILCORP” means CILCORP Inc., an Illinois corporation, the parent company of
CILCO.
 
“CIPS” means Central Illinois Public Service Company d/b/a AmerenCIPS, an
Illinois corporation and a Subsidiary of the Company.
 
“Closing Date” means July 14, 2005.
 
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.
 
“Commitment” means, for each Lender, the amount set forth on the Commitment
Schedule or in an Assignment Agreement executed pursuant to Section 12.3
opposite such Lender’s name, as it may be modified as a result of any assignment
that has become effective pursuant to Section 12.3.2 or as otherwise modified
from time to time pursuant to the terms hereof.
 
“Commitment Extension Request” is defined in Section 2.23.
 
“Commitment Schedule” means the Schedule identifying each Lender’s Commitment as
of the Closing Date attached hereto and identified as such.
 
“Commitment Termination Date” means July 14, 2010, as such date may be extended
pursuant to Section 2.23.
 
“Committed Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount of its (i) Revolving Loans, (ii) LC Exposure and
(iii) Swingline Exposure outstanding at such time.
 
 
4

--------------------------------------------------------------------------------


“Commonly Controlled Entity” means any trade or business, whether or not
incorporated, which is under common control with a Borrower or any Subsidiary
within the meaning of Section 4001 of ERISA or that, together with such Borrower
or any Subsidiary, is treated as a single employer under Section 414(b) or (c)
of the Code or, solely for purposes of Section 302 of ERISA and Section 412 of
the Code, is treated as a single employer under Section 414 of the Code.
 
“Company” means Ameren Corporation, a Missouri corporation.
 
“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.4.
 
“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.
 
“Competitive Bid Request” means a request by a Borrower for Competitive Bids in
accordance with Section 2.4.
 
“Competitive Loan” means a Loan made pursuant to Section 2.4.
 
“Consolidated Indebtedness” of a Person means at any time the Indebtedness of
such Person and its Subsidiaries calculated on a consolidated basis as of such
time.
 
“Consolidated Net Worth” of a Person means at any time the consolidated
stockholders’ equity and preferred stock of such Person and its Subsidiaries
calculated on a consolidated basis in accordance with Agreement Accounting
Principles.
 
“Consolidated Tangible Assets” means, as to any Borrower, the total amount of
all assets of such Borrower and its consolidated Subsidiaries determined in
accordance with Agreement Accounting Principles, minus, to the extent included
in the total amount of such Borrower’s and its consolidated Subsidiaries’ total
assets, the net book value of all (i) goodwill, including, without limitation,
the excess cost over book value of any asset, (ii) organization or experimental
expenses, (iii) unamortized debt discount and expense, (iv) patents, trademarks,
tradenames and copyrights, (v) treasury stock, (vi) franchises, licenses and
permits, and (vii) other assets which are deemed intangible assets under
Agreement Accounting Principles.
 
“Consolidated Total Capitalization” means, as to any Borrower at any time, the
sum of Consolidated Indebtedness of such Borrower and Consolidated Net Worth of
such Borrower, each calculated at such time.
 
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.
 
 
5

--------------------------------------------------------------------------------


“Contribution Percentage” means (a) in the case of the Company, 52.3%, (b) in
the case of Union Electric, 21.7%, (c) in the case of CIPS, 6.5%, (d) in the
case of CILCO, 6.5%, (e) in the case of Genco, 6.5% and (f) in the case of IP,
6.5%.
 
“Conversion/Continuation Notice” is defined in Section 2.12.
 
“Credit Extension” means the making of an Advance or the issuance of a Letter of
Credit hereunder.
 
“Credit Extension Date” means the Borrowing Date for an Advance or the date of
issuance of a Letter of Credit.
 
“Default” means an event described in Article VII.
 
“Designated Lender” means, with respect to each Designating Lender, each
Eligible Designee designated by such Designating Lender pursuant to Section
12.1.2.
 
“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 12.1.2.
 
“Designation Agreement” is defined in Section 12.1.2.
 
“Disclosed Matters” means the events, actions, suits and proceedings and the
environmental matters disclosed in the Exchange Act Documents.
 
“Documentation Agents” means Citibank, N.A., The Bank of New York and BNP
Paribas.
 
“Dollar” and “$” means the lawful currency of the United States of America.
 
“Eligible Designee” means a special purpose corporation, partnership, trust,
limited partnership or limited liability company that is administered by the
respective Designating Lender or an Affiliate of such Designating Lender and (i)
is organized under the laws of the United States of America or any state
thereof, (ii) is engaged primarily in making, purchasing or otherwise investing
in commercial loans in the ordinary course of its business and (iii) issues (or
the parent of which issues) commercial paper rated at least A-1 or the
equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s.
 
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.
 
6

--------------------------------------------------------------------------------


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Event” means (a) any Reportable Event; (b) the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA) whether or not waived; (c) the filing pursuant
to Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by such Borrower or any Commonly Controlled Entity of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by such Borrower or any Commonly Controlled Entity from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or to appoint a trustee to administer any Plan; (f) the incurrence by such
Borrower or any Commonly Controlled Entity of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by such Borrower or any Commonly Controlled Entity of any notice, or the
receipt by any Multiemployer Plan from such Borrower or any Commonly Controlled
Entity of any notice, concerning the imposition of “withdrawal liability” (as
defined in Part I of Subtitle E of Title IV of ERISA) or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.14, bears interest at the applicable Eurodollar Rate.
 
“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the applicable British Bankers’ Association LIBOR rate
for deposits in Dollars as reported by any generally recognized financial
information service as of 11:00 a.m. (London time) two (2) Business Days prior
to the first day of such Interest Period, and having a maturity equal to such
Interest Period, provided that, if no such British Bankers’ Association LIBOR
rate is available to the Agent, the applicable Eurodollar Base Rate for the
relevant Interest Period shall instead be the rate determined by the Agent to be
the rate at which JPMCB or one of its affiliate banks offers to place deposits
in Dollars with first-class banks in the London interbank market at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period, in the approximate amount of JPMCB’s relevant
Eurodollar Loan and having a maturity equal to such Interest Period.
 
“Eurodollar Loan” means a Loan which, except as otherwise provided in Section
2.14, bears interest at the applicable Eurodollar Rate.
 
“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) (A) in the case of a Eurodollar Advance consisting of Revolving Loans, the
then Applicable Margin, changing as and when the Applicable Margin changes and
(B) in the case of a Eurodollar Advance consisting of a Competitive Loan or
Loans, the Margin applicable to such Loan or Loans.
 
“Eurodollar Rate Advance” means an Advance consisting of Competitive Loans
bearing interest at the Eurodollar Rate.
 
7

--------------------------------------------------------------------------------


“Exchange Act Documents” means (a) the Annual Report of each of the Company,
Union Electric, CIPS, CILCO, CILCORP, Genco and IP to the Securities and
Exchange Commission on Form 10-K for the fiscal year ended December 31, 2004,
(b) the Quarterly Reports of each of the Company, Union Electric, CIPS, CILCO,
CILCORP, Genco and IP to the Securities and Exchange Commission on Form 10-Q for
the fiscal quarter ended March 31, 2005, and (c) all Current Reports of each of
the Company, Union Electric, CIPS, CILCO, CILCORP, Genco and IP to the
Securities and Exchange Commission on Form 8-K from January 1, 2005, to the
Closing Date.
 
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes imposed on its overall net income, and
franchise taxes imposed on it, by (i) the jurisdiction under the laws of which
such Lender or the Agent is incorporated or organized or any political
combination or subdivision or taxing authority thereof or (ii) the jurisdiction
in which the Agent’s or such Lender’s principal executive office or such
Lender’s applicable Lending Installation is located.
 
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
 
“Existing Amended Three-Year Credit Agreement” means the Amended and Restated
Three-Year Revolving Credit Agreement dated as of September 21, 2004, among the
Company, the lenders from time to time party thereto and JPMCB, as
administrative agent.
 
“Existing CILCO Indenture” means the Indenture of Mortgage and Deed of Trust
dated as of April 1, 1933, as heretofore or from time to time hereafter
supplemented and amended, between CILCO and Deutsche Bank Trust Company Americas
f/k/a Bankers Trust Company, as Trustee.
 
“Existing Credit Agreements” means the Existing Amended Three-Year Credit
Agreement, the Existing Three-Year Credit Agreement, Union Electric’s bilateral
credit agreements in an aggregate amount of $153.5 million, CIPS’ bilateral
credit agreements in an aggregate amount of $15 million, CILCO’s bilateral
credit agreements in an aggregate amount of $60 million and a bilateral credit
agreement of Electric Energy, Inc. (a subsidiary of the Company) in the amount
of $25 million.
 
“Existing Five-Year Credit Agreement” means the Five-Year Revolving Credit
Agreement dated as of July 14, 2004, among the Company, the lenders from time to
time party thereto and JPMCB, as administrative agent.
 
“Existing Indentures” means (i) the Indenture of Mortgage and Deed of Trust
dated as of June 15, 1937, as heretofore or from time to time hereafter
supplemented and amended, between Union Electric and The Bank of New York, as
Trustee, and (ii) the Indenture of Mortgage or Deed of Trust dated as of October
1, 1941, as heretofore or from time to time hereafter supplemented and amended,
between CIPS and U.S. Bank Trust National Association and Patrick J. Crowley, as
Trustees.
 
“Existing Intercompany Notes” means (a) the Amended and Restated Promissory
Note, dated May 1, 2000 and as amended and restated on May 1, 2005, between
Genco, as maker and
 
8

--------------------------------------------------------------------------------


 
CIPS, as payee and (b) the Promissory Note, dated May 2, 2005, between CIPS, as
maker and Union Electric, as payee.
 
“Existing IP Indenture” means the General Mortgage Indenture and Deed of Trust
dated as of November 1, 1992, as heretofore or from time to time supplemented
and amended between IP and BNY Midwest Trust Company as successor to Harris
Trust and Savings Bank, as Trustee.
 
“Existing Three-Year Credit Agreement” means the Three-Year Revolving Credit
Agreement dated as of July 14, 2004, among the Company, the lenders from time to
time party thereto and JPMCB, as administrative agent.
 
“Facility Fee” is defined in Section 2.8.1.
 
“Facility Termination Date” means the first date on which the Availability
Termination Date shall have occurred as to each Borrower.
 
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal Funds
transactions with members of the Federal Reserve System arranged by Federal
Funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. (New
York time) on such day on such transactions received by the Agent from three
Federal Funds brokers of recognized standing selected by the Agent in its sole
discretion.
 
“FERC” means the Federal Energy Regulatory Commission.
 
“First Mortgage Bonds” means bonds or other indebtedness issued by Union
Electric, CIPS, CILCO or IP, as applicable, pursuant to the Existing Indentures,
the Existing CILCO Indenture or the Existing IP Indenture.
 
“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Loan), the fixed rate of interest per annum specified by the Lender
making such Competitive Loan in its related Competitive Bid.
 
“Fixed Rate Advance” means an Advance consisting of Competitive Loans bearing
interest at a Fixed Rate.
 
“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.
 
“Floating Rate” means, for any day, a rate per annum equal to the sum of (i) the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes plus (ii) the then Applicable Margin, changing as and when the
Applicable Margin changes.
 
“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.14, bears interest at the Floating Rate.
 
 
9

--------------------------------------------------------------------------------


 
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“Genco” means Ameren Energy Generating Company, an Illinois corporation and a
Subsidiary of the Company.
 
“Inactive Subsidiary” means any Subsidiary of a Borrower that (a) does not
conduct any business operations, (b) has assets with a total book value not in
excess of $1,000,000 and (c) does not have any Indebtedness outstanding.
 
“Indebtedness” of a Person means, at any time, without duplication, such
Person’s (i) obligations for borrowed money, (ii) obligations representing the
deferred purchase price of Property or services (other than current accounts
payable arising in the ordinary course of such Person’s business payable on
terms customary in the trade), (iii) obligations, whether or not assumed,
secured by Liens or payable out of the proceeds or production from Property now
or hereafter owned or acquired by such Person, (iv) obligations which are
evidenced by notes, bonds, debentures, acceptances, or other instruments,
(v) obligations to purchase securities or other Property arising out of or in
connection with the sale of the same or substantially similar securities or
Property, (vi)  Capitalized Lease Obligations (except for Capitalized Lease
Obligations entered into by Union Electric in connection with the Peno Creek
Project), (vii) Contingent Obligations of such Person, (viii) reimbursement
obligations under letters of credit, bankers acceptances, surety bonds and
similar instruments issued upon the application of such Person or upon which
such Person is an account party or for which such Person is in any way liable,
(ix) Off-Balance Sheet Liabilities, (x) obligations under Sale and Leaseback
Transactions, (xi)  Net Mark-to-Market Exposure under Rate Management
Transactions and (xii) any other obligation for borrowed money which in
accordance with Agreement Accounting Principles would be shown as a liability on
the consolidated balance sheet of such Person.
 
“Interest Period” means (a) with respect to a Eurodollar Advance, a period of
one, two, three or six months, commencing on the date of such Advance and ending
on but excluding the day which corresponds numerically to such date one, two,
three or six months thereafter and (b) with respect to any Fixed Rate Advance,
the period (which shall not be less than 7 days or more than 360 days)
commencing on the date of such Advance and ending on the date specified in the
applicable Competitive Bid Request; provided, however, that (i) in the case of
Eurodollar Advances, if there is no such numerically corresponding day in such
next, second, third or sixth succeeding month, such Interest Period shall end on
the last Business Day of such next, second, third or sixth succeeding month,
(ii) if an Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall end on the next succeeding Business Day,
provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Business Day and (iii) no Interest Period in respect of an Advance to any
Borrower may end after the Availability Termination Date for such Borrower. For
purposes hereof, the date of an Advance initially shall be the date on which
such Advance is made and, in the case of an Advance comprising Revolving Loans,
thereafter shall be the effective date of the most recent conversion or
continuation of such Loans.
 
 
10

--------------------------------------------------------------------------------


 
“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities owned by such Person; any deposit accounts
and certificate of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.
 
“IP” means Illinois Power Company d/b/a AmerenIP, an Illinois corporation and a
Subsidiary of the Company.
 
“Issuing Bank” means, at any time, JPMCB, Barclays Bank and each other person
that shall have become an Issuing Bank hereunder as provided in Section 2.6(j),
each in its capacity as an issuer of Letters of Credit hereunder. Each Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.
 
“Issuing Bank Agreement” shall have the meaning assigned to such term in
Section 2.6(j).
 
“JPMCB” means JPMorgan Chase Bank, N.A.
 
“LC Commitment” means, as to each Issuing Bank, the commitment of such Issuing
Bank to issue Letters of Credit pursuant to Section 2.6. The initial amount of
each Issuing Bank’s LC Commitment is set forth on the LC Commitment Schedule, or
in the case of any additional Issuing Bank, as provided in Section 2.6(j).
 
“LC Commitment Schedule” means the Schedule identifying each Issuing Bank’s LC
Commitment as of the Closing Date attached hereto and identified as such.
 
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrowers at such time. The LC Exposure of any Lender at any time
shall be its Pro Rata Share of the total LC Exposure at such time.
 
“LC Participation Fee” is defined in Section 2.8.2.
 
“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns. Unless the context
requires otherwise, the term “Lenders” includes the Swingline Lender.
 
“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof or on the
 
11

--------------------------------------------------------------------------------


 
administrative information sheets provided to the Agent in connection herewith
or on a Schedule or otherwise selected by such Lender or the Agent pursuant to
Section 2.20.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
“Leveraged Lease Sales” means sales by the Company or any Subsidiary of
investments, in existence on the date hereof, in assets leased to an
unaffiliated lessee under leveraged lease arrangements, including any
transactions between and among the Company and/or Subsidiaries that are
necessary to effect the sale of such investments to a Person other than the
Company or any of its Subsidiaries.
 
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement, and, in
the case of stock, stockholders agreements, voting trust agreements and all
similar arrangements).
 
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
 
“Loan Documents” means this Agreement and all other documents, instruments,
notes (including any Notes issued pursuant to Section 2.16 (if requested)) and
agreements executed in connection herewith or therewith or contemplated hereby
or thereby, as the same may be amended, restated or otherwise modified and in
effect from time to time.
 
“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the Eurodollar Base Rate, the marginal rate of interest, if any, to be
added to or subtracted from the Eurodollar Base Rate to determine the rate of
interest applicable to such Loan, as specified by the Lender making such Loan in
its related Competitive Bid.
 
“Material Adverse Effect” means, with respect to any Borrower, a material
adverse effect on (i) the business, Property, condition (financial or
otherwise), operations or results of operations or prospects of such Borrower,
or such Borrower and its Subsidiaries taken as a whole, (ii) the ability of such
Borrower to perform its obligations under the Loan Documents, or (iii) the
validity or enforceability of any of the Loan Documents against such Borrower or
the rights or remedies of the Agent or the Lenders thereunder.
 
“Material Indebtedness” means (i) any Indebtedness outstanding under the
Restated Five-Year Credit Agreement and (ii) any other Indebtedness in an
outstanding principal amount of $50,000,000 or more in the aggregate (or the
equivalent thereof in any currency other than Dollars).
 
“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).
 
 
12

--------------------------------------------------------------------------------


 
“Maturity Date” means (a) in the case of the Company, the Commitment Termination
Date, and (b) in the case of any Borrowing Subsidiary, July 13, 2006, or, in the
case of any Borrower, any date to which such Borrower’s Maturity Date shall have
been extended as provided in Section 2.23.
 
“Money Pool Agreements” means, collectively, (i) that certain Ameren Corporation
System Utility Money Pool Agreement, dated as of March 25, 1999, by and among
the Company, Ameren Services Company, Union Electric, CIPS, CILCO, IP and
AmerenEnergy Resources Generating Company, as amended from time to time
(including, without limitation, the addition of any of their Affiliates as
parties thereto), and (ii) that certain Ameren Corporation System Non-Regulated
Subsidiary Money Pool Agreement, dated as of February 27, 2003, by and among the
Company, Ameren Services Company, Genco and certain Subsidiaries of the Company
excluding Union Electric, CIPS, CILCO and IP, as amended from time to time
(including, without limitation, the addition of any of their Affiliates, other
than Union Electric, CIPS, CILCO and IP, as parties thereto).
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA.
 
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).
 
“1935 Act” means the Public Utility Holding Company Act of 1935, as amended
(together with all rules, regulations and orders promulgated or otherwise issued
in connection therewith).
 
“Non-U.S. Lender” is defined in Section 3.5(iv).
 
“Note” is defined in Section 2.16.
 
“Obligations” means all Loans, reimbursement obligations in respect of LC
Disbursements, advances, debts, liabilities, obligations, covenants and duties
owing by a Borrower to the Agent, any Issuing Bank, any Lender, the Arrangers,
any affiliate of the Agent, any Issuing Bank, any Lender or the Arrangers, or
any indemnitee under the provisions of Section 9.6 or any other provisions of
the Loan Documents, in each case of any kind or nature, present or future,
arising under this Agreement or any other Loan Document, whether or not
evidenced by any note, guaranty or other instrument, whether or not for the
payment of money, whether arising by reason of an extension of credit, loan,
foreign exchange risk, guaranty, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and
 
13

--------------------------------------------------------------------------------


 
however acquired. The term includes, without limitation, all interest, charges,
expenses, fees, attorneys’ fees and disbursements, paralegals’ fees (in each
case whether or not allowed), and any other sum chargeable to such Borrower or
any of its Subsidiaries under this Agreement or any other Loan Document.
 
“Off-Balance Sheet Liability” of a Person means the principal component of
(i) any repurchase obligation or liability of such Person with respect to
accounts or notes receivable sold by such Person, (ii) any liability under any
Sale and Leaseback Transaction which is not a Capitalized Lease, (iii) any
liability under any so-called “synthetic lease” or “tax ownership operating
lease” transaction entered into by such Person, or (iv) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
consolidated balance sheets of such Person, but excluding from this clause
(iv) Operating Leases.
 
“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
 
“Other Taxes” is defined in Section 3.5(ii).
 
“Outstanding Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount of its (i) Revolving Loans, (ii) Competitive Loans, (iii) LC
Exposure and (iv) Swingline Exposure outstanding at such time.
 
“Participants” is defined in Section 12.2.1.
 
“Payment Date” means the last day of each March, June, September and December
and the Facility Termination Date.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Peno Creek Project” means the Chapter 100 financing transaction and agreements
related thereto entered into between Union Electric and the City of Bowling
Green, Missouri (the “City”) pursuant to which (i) Union Electric conveyed to
and leased from the City certain land and improvements including four combustion
turbine generating units, and (ii) the City issued indebtedness (which was
purchased by Union Electric) to finance the acquisition of such Property.
 
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
 
“Plan” means at a particular time, any employee benefit plan (other than a
Multiemployer Plan) which is covered by ERISA or Section 412 of the Code and in
respect of which a Borrower or a Commonly Controlled Entity is (or, if such plan
were terminated at such time, would under Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.
 
14

--------------------------------------------------------------------------------


“Pricing Schedule” means the Schedule identifying the Applicable Margin and
Applicable Fee Rate attached hereto and identified as such.
 
“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by JPMCB (which is not necessarily the lowest rate
charged to any customer), changing when and as said prime rate changes.
 
“Project Finance Subsidiary” means any Subsidiary created for the purpose of
obtaining non-recourse financing for any operating asset that is the sole and
direct obligor of Indebtedness incurred in connection with such financing. A
Subsidiary shall be deemed to be a Project Finance Subsidiary only from and
after the date on which such Subsidiary is expressly designated as a Project
Finance Subsidiary to the Agent by written notice executed by an Authorized
Officer; provided that in no event shall any Borrowing Subsidiary be designated
or deemed a Project Finance Subsidiary.
 
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
 
“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment at such time (in each case,
as adjusted from time to time in accordance with the provisions of this
Agreement) and the denominator of which is the Aggregate Commitment at such
time, or, if the Aggregate Commitment has been terminated, a fraction the
numerator of which is such Lender’s Outstanding Credit Exposure at such time and
the denominator of which is the Aggregate Outstanding Credit Exposure at such
time (and if there shall be no Outstanding Credit Exposures at such time, the
Lenders’ Pro Rata Shares shall be determined on the basis of the Outstanding
Credit Exposures then most recently in effect).
 
“Purchasers” is defined in Section 12.3.1.
 
“Rate Management Obligations” of a Person means any and all unsatisfied or
undischarged obligations of such Person, whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor),
under (i) any and all Rate Management Transactions, and (ii) any and all
cancellations, buy backs, reversals, terminations or assignments of any Rate
Management Transactions.
 
“Rate Management Transaction” means any transaction whether linked to one or
more interest rates, foreign currencies, or equity prices, (including an
agreement with respect thereto) now existing or hereafter entered by a Borrower
or a Subsidiary (other than a Project Finance Subsidiary) which is a rate swap,
basis swap, forward rate transaction, equity or equity index swap, equity or
equity index option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, forward
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option or any other similar transaction (including any option with
respect to any of these transactions) or any combination thereof.
 
15

--------------------------------------------------------------------------------


 
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.
 
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).
 
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued under Section 4043 of ERISA, other than those events
as to which the thirty day notice period is waived under Sections .21, .22, .23,
.26, .27 or .28 of PBGC Reg. § 4043.
 
“Required Lenders” means Lenders in the aggregate having greater than fifty
percent (50%) of the Aggregate Commitment; provided that for purposes of
declaring the Loans to be due and payable pursuant to Article VIII and for all
purposes after the Loans have become due and payable pursuant to Article VIII
and the Aggregate Commitment has been terminated, “Required Lenders” shall mean
Lenders in the aggregate holding greater than fifty percent (50%) of the
Aggregate Outstanding Credit Exposure.
 
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on “Eurocurrency
liabilities” (as defined in Regulation D).
 
“Restated Five-Year Credit Agreement” means the Existing Five-Year Credit
Agreement, as amended and restated as contemplated by Section 4.1.10.
 
“Revolving Advance” means an Advance comprised of Revolving Loans.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, such
Lender’s LC Exposure and such Lender’s Swingline Exposure at such time.
 
“Revolving Eurodollar Advance” means a Revolving Advance comprising a Loan or
Loans that bear interest at the Eurodollar Rate.
 
“Revolving Floating Rate Advance” means a Revolving Advance comprising a Loan or
Loans that bear interest at a Floating Rate.
 
“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (and any conversion
or continuation thereof).
 
 
16

--------------------------------------------------------------------------------


 
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
 
“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.
 
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
 
“SEC” means the Securities and Exchange Commission.
 
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
 
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Company.
 
“Subsidiary Credit Exposure” means, with respect to any Borrowing Subsidiary at
any time, the aggregate amount of (i) all Revolving Loans made to such Borrowing
Subsidiary and outstanding at such time, (ii) all Competitive Loans made to such
Borrowing Subsidiary and outstanding at such time, (iii) that portion of the LC
Exposure at such time attributable to Letters of Credit issued for the account
of such Borrowing Subsidiary and (iv) that portion of the Swingline Exposure at
such time attributable to Swingline Loans made to such Borrowing Subsidiary.
 
“Subsidiary Maturity Date Extension Request” is defined in Section 2.23.
 
“Subsidiary Sublimit” means (a) as to each Borrowing Subsidiary other than Union
Electric $150,000,000 and (b) as to Union Electric, $500,000,000 or, in the case
of any Borrowing Subsidiary, any lesser amount to which the Subsidiary Sublimit
of such Borrowing Subsidiary shall have been reduced pursuant to Section 2.8.
 
“Substantial Portion” means, with respect to the Property of a Borrower and its
Subsidiaries, Property which represents more than 10% of the consolidated assets
of such Borrower and its Subsidiaries or property which is responsible for more
than 10% of the consolidated net sales or of the consolidated net income of such
Borrower and its Subsidiaries, in each case, as would be shown in the
consolidated financial statements of such Borrower and its Subsidiaries as at
the end of the four fiscal quarter period ending with the fiscal quarter
immediately prior to the fiscal quarter in which such determination is made (or
if financial statements have not been delivered hereunder for that fiscal
quarter which ends the four fiscal quarter period, then the financial statements
delivered hereunder for the quarter ending immediately prior to that quarter).
 
 
17

--------------------------------------------------------------------------------


 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Pro Rata Share of the total Swingline Exposure at such
time; provided that if the Aggregate Commitment has been terminated such Pro
Rata Share shall be determined based on the Commitments most recently in effect,
but giving effect to any subsequent assignments.
 
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.5.
 
“Syndication Agent” means Barclays Bank.
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.
 
“Transferee” is defined in Section 12.4.
 
“Type” means, with respect to any Advance, its nature as a Fixed Rate Advance,
Floating Rate Advance or Eurodollar Advance.
 
“Union Electric” means Union Electric Company d/b/a AmerenUE, a Missouri
corporation and a Subsidiary of the Company.
 
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
 
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
 
1.2.  Plural Forms. The foregoing definitions shall be equally applicable to
both the singular and plural forms of the defined terms.
 
ARTICLE II
 
THE CREDITS
 
2.1.  Commitment. Subject to the satisfaction of the conditions precedent set
forth in Section 4.1 and 4.2, as applicable, each Lender severally and not
jointly agrees, on the terms and conditions set forth in this Agreement, to make
Revolving Loans to each Borrower from time to time from and including the
Closing Date and prior to the Availability Termination Date for such Borrower in
an amount not to exceed its Pro Rata Share of the Available Aggregate
Commitment; provided that (i) at no time shall the Aggregate Outstanding Credit
Exposure exceed the Aggregate Commitment, (ii) at no time shall the Committed
Credit Exposure of any Lender exceed its Commitment and (iii) at no time shall
the Subsidiary Credit Exposure of any Borrowing Subsidiary exceed the Subsidiary
Sublimit of such Borrowing Subsidiary. Subject to the terms of this Agreement,
each Borrower may, severally and not jointly with the other
 
 
18

--------------------------------------------------------------------------------


 
Borrowers, borrow, repay and reborrow Revolving Loans at any time prior to the
Availability Termination Date for such Borrower. The commitment of each Lender
to lend to each Borrower hereunder shall automatically expire on the
Availability Termination Date for such Borrower.
 
2.2.  Required Payments; Termination. Each Borrower, severally and not jointly
with the other Borrowers, hereby unconditionally promises to pay (i) to the
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan made by such Lender to such Borrower on the Availability
Termination Date for such Borrower, (ii) to the Agent for the account of each
Lender the then unpaid principal amount of each Competitive Loan made by such
Lender to such Borrower on the last day of the Interest Period applicable to
such Loan, which shall not be later than the Availability Termination Date for
such Borrower and (iii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan made to such Borrower on the earlier of the Availability
Termination Date for such Borrower and the fifth Business Day after such
Swingline Loan is made; provided that on each date that a Revolving Loan or
Competitive Loan is made to a Borrower, such Borrower shall repay all Swingline
Loans made to such Borrower and then outstanding. Notwithstanding the
termination of the Commitments under this Agreement, until all of the
Obligations of each Borrower (other than contingent indemnity obligations) shall
have been fully paid and satisfied and all financing arrangements between each
Borrower and the Lenders hereunder and under the other Loan Documents shall have
been terminated, all of the rights and remedies with respect to such Borrower
and its Obligations under this Agreement and the other Loan Documents shall
survive.
 
2.3.  Loans. Each Advance hereunder shall consist of (a) Revolving Loans made by
the Lenders ratably in accordance with their Pro Rata Shares of the Aggregate
Commitment, (b) Competitive Loans or (c) Swingline Loans.
 
2.4.  Competitive Bid Procedure. (a) Subject to the terms and conditions set
forth herein, each Borrower may request Competitive Bids and may (but shall not
have any obligation to) accept Competitive Bids and borrow Competitive Loans
from time to time prior to the Availability Termination Date for such Borrower;
provided that (i) the Aggregate Outstanding Credit Exposure at any time shall
not exceed the Aggregate Commitment and (ii) at no time shall the Subsidiary
Credit Exposure of any Borrowing Subsidiary exceed the Subsidiary Sublimit of
such Borrowing Subsidiary. Within the foregoing limits and subject to the terms
and conditions set forth herein, each Borrower may, severally and not jointly
with the other Borrowers, borrow, repay and reborrow Competitive Loans.
 
To request Competitive Bids, the applicable Borrower shall notify the Agent of
such request by telephone, in the case of a Eurodollar Advance, not later than
11:00 a.m., New York time, four Business Days before the date of the proposed
Advance and, in the case of a Fixed Rate Advance, not later than 10:00 a.m., New
York time, one Business Day before the date of the proposed Advance; provided
that each Borrower may submit up to (but not more than) two Competitive Bid
Requests on the same day, but a Competitive Bid Request shall not be made within
five Business Days after the date of any previous Competitive Bid Request,
unless any and all such previous Competitive Bid Requests shall have been
withdrawn or all Competitive Bids received in response thereto rejected. Each
such telephonic Competitive Bid Request shall be confirmed promptly by hand
delivery or telecopy to the Agent of a written Competitive Bid Request
 
 
19

--------------------------------------------------------------------------------


 
in a form approved by the Agent and signed by the applicable Borrower. Each such
telephonic and written Competitive Bid Request shall specify the following
information:
 

(i)  
the Borrower requesting an Advance;

 

(ii)  
the aggregate amount of the requested Advance;

 

(iii)  
the date of such Advance, which shall be a Business Day;

 

(iv)  
whether such Advance is to be a Eurodollar Rate Advance or a Fixed Rate Advance;
and

 

(v)  
the Interest Period to be applicable to such Advance, which shall be a period
contemplated by the definition of the term “Interest Period”.

 
Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Agent shall notify the Lenders of the details thereof by telecopy,
inviting the Lenders to submit Competitive Bids.
 
(b)   Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the applicable Borrower in response to a Competitive Bid
Request. Each Competitive Bid by a Lender must be in a form approved by the
Agent and must be received by the Agent by telecopy, in the case of a Eurodollar
Rate Advance, not later than 10:30 a.m., New York time, three Business Days
before the proposed date of such Advance, and in the case of a Fixed Rate
Advance, not later than 10:30 a.m., New York time, on the proposed date of such
Advance. Competitive Bids that do not conform substantially to the form approved
by the Agent may be rejected by the Agent, and the Agent shall notify the
applicable Lender as promptly as practicable. Each Competitive Bid shall specify
(i) the principal amount (which shall be a minimum of $5,000,000 and an integral
multiple of $1,000,000 and which may equal the entire principal amount of the
Advance requested by such Borrower) of the Competitive Loan or Loans that the
Lender is willing to make, (ii) the Competitive Bid Rate or Rates at which the
Lender is prepared to make such Loan or Loans (expressed as a percentage rate
per annum in the form of a decimal to no more than four decimal places) and
(iii) the Interest Period applicable to each such Loan and the last day thereof.
 
(c)   The Agent shall promptly notify the applicable Borrower by telecopy of the
Competitive Bid Rate and the principal amount specified in each Competitive Bid
and the identity of the Lender that shall have made such Competitive Bid.
 
(d)   Subject only to the provisions of this paragraph, the applicable Borrower
may accept or reject any Competitive Bid. Such Borrower shall notify the Agent
by telephone, confirmed by telecopy in a form approved by the Agent, whether and
to what extent it has decided to accept or reject each Competitive Bid, in the
case of a Eurodollar Rate Advance, not later than 10:30 a.m., New York time,
three Business Days before the date of the proposed Advance, and in the case of
a Fixed Rate Advance, not later than 10:30 a.m., New York time, on the proposed
date of the Advance; provided that (i) the failure of a Borrower to give such
notice shall be deemed to be a rejection of each Competitive Bid, (ii) a
Borrower shall not accept a Competitive Bid made at a particular Competitive Bid
Rate if such Borrower rejects a
 
 
20

--------------------------------------------------------------------------------


 
Competitive Bid made at a lower Competitive Bid Rate, (iii) the aggregate amount
of the Competitive Bids accepted by a Borrower shall not exceed the aggregate
amount of the requested Advance specified in the related Competitive Bid
Request, (iv) to the extent necessary to comply with clause (iii) above, a
Borrower may accept Competitive Bids at the same Competitive Bid Rate in part,
which acceptance, in the case of multiple Competitive Bids at such Competitive
Bid Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid, and (v) except pursuant to clause (iv) above, no Competitive
Bid shall be accepted for a Competitive Loan unless such Competitive Loan is in
a minimum principal amount of $5,000,000 and an integral multiple of $1,000,000;
provided further that if a Competitive Loan must be in an amount less than
$5,000,000 because of the provisions of clause (iv) above, such Competitive Loan
may be for a minimum of $1,000,000 or any integral multiple thereof, and in
calculating the pro rata allocation of acceptances of portions of multiple
Competitive Bids at a particular Competitive Bid Rate pursuant to clause (iv)
the amounts shall be rounded to integral multiples of $1,000,000 in a manner
determined by the applicable Borrower. A notice given by a Borrower pursuant to
this paragraph shall be irrevocable.
 
(e)   The Agent shall promptly notify each bidding Lender by telecopy whether or
not its Competitive Bid has been accepted (and, if so, the amount and
Competitive Bid Rate so accepted), and each successful bidder will thereupon
become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.
 
(f)   If the Agent shall elect to submit a Competitive Bid in its capacity as a
Lender, it shall submit such Competitive Bid directly to the applicable Borrower
at least one quarter of an hour earlier than the time by which the other Lenders
are required to submit their Competitive Bids to the Agent pursuant to
paragraph (b) of this Section.
 
2.5.  Swingline Loans. (a) Subject to the terms and conditions set forth herein,
the Swingline Lender agrees to make Swingline Loans to each Borrower from time
to time from and including the Closing Date and prior to the Availability
Termination Date for such Borrower, in an amount that will not result in the
Swingline Exposure exceeding $100,000,000; provided that (i) at no time shall
the Aggregate Outstanding Credit Exposure exceed the Aggregate Commitment, (ii)
at no time shall the Committed Credit Exposure of any Lender exceed its
Commitment and (iii) at no time shall the Subsidiary Credit Exposure of any
Borrowing Subsidiary exceed the Subsidiary Sublimit of such Borrowing
Subsidiary; and provided further that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, each
Borrower may, severally and not jointly with the other Borrowers, borrow, prepay
and reborrow Swingline Loans.
 
(b)   Each Swingline Loan shall bear interest at (i) the rate per annum
applicable to Floating Rate Advances or (ii) any other rate per annum (computed
on the basis of the actual number of days elapsed over a year of 360 days) which
shall be quoted by the Swingline Lender on the date such Loan is made and
accepted by the applicable Borrower as provided in this Section 2.5; provided,
that commencing on any date on which the Swingline Lender requires the Lenders
to acquire participations in a Swingline Loan pursuant to Section 2.5(d), such
Loan shall bear interest at the rate per annum applicable to Floating Rate
Advances.
 
21

--------------------------------------------------------------------------------


(c)   To request a Swingline Loan, the applicable Borrower shall notify the
Swingline Lender of such request by telephone (confirmed by telecopy), not later
than 12:00 noon, New York time, on the day of a proposed Swingline Loan. Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Loan. If so
requested by the applicable Borrower, the Swingline Lender will quote an
interest rate that, if accepted by such Borrower, will be applicable to the
requested Swingline Loan, and such Borrower will promptly notify the Swingline
Lender in the event it accepts such rate. The Swingline Lender will promptly
advise the Agent of any such notice received from such Borrower. The Swingline
Lender shall make each Swingline Loan available to such Borrower by means of a
credit to an account with the Swingline Lender specified by such Borrower by
3:00 p.m., New York time, on the requested date of such Swingline Loan.
 
(d)   The Swingline Lender may by written notice given to the Agent not later
than 10:00 a.m., New York time, on any Business Day require the Lenders to
acquire participations on such Business Day in all or a portion of the Swingline
Loans outstanding. Such notice shall specify the aggregate amount of Swingline
Loans in which Lenders will participate. Promptly upon receipt of such notice,
the Agent will give notice thereof to each Lender, specifying in such notice
such Lender’s Pro Rata Share of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Agent, for the account of the Swingline Lender, such Lender’s Pro
Rata Share of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.11 with
respect to Loans made by such Lender (and Section 2.11 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Agent shall notify the Company and the applicable Borrower of any
participation in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the Agent
and not to the Swingline Lender. Any amounts received by the Swingline Lender
from such Borrower (or other party on behalf of such Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participation therein shall be promptly remitted to the Agent; any such
amounts received by the Agent shall be promptly remitted by the Agent to the
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
such Borrower of any default in the payment thereof.
 
2.6.  Letters of Credit.
 
(a)   General. Subject to the terms and conditions set forth herein, (i) each
Borrower may request the issuance of Letters of Credit for its own account and
(ii) the Company may request the issuance of Letters of Credit for its own
account and, jointly, for the account of any of its Subsidiaries (and in each
case under this clause (ii), the Company shall be considered the
 
22

--------------------------------------------------------------------------------


 
sole Borrower under such Letter of Credit for purposes of this Agreement
notwithstanding any listing of any Subsidiary as an account party or applicant
with respect to such Letter of Credit), in each case in a form reasonably
acceptable to the Agent and the applicable Issuing Bank, at any time and from
time to time prior to the Availability Termination Date for such Borrower (with
respect to any Letter of Credit referred to in clause (i) of this sentence) or
the Company (with respect to any Letter of Credit referred to in clause (ii) of
this sentence), as the case may be. In the event any Letter of Credit is issued
for the account of a Borrowing Subsidiary under clause (ii) of the preceding
sentence and the Company is solely liable under such Letter of Credit as
provided in the preceding sentence, the LC Exposure related to such Letter of
Credit shall not be included in the Subsidiary Credit Exposure for such
Borrowing Subsidiary or otherwise applied or measured against the Subsidiary
Sublimit for such Borrowing Subsidiary. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by a
Borrower to, or entered into by a Borrower with, an Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control. The
Company unconditionally and irrevocably agrees that, in connection with any
Letter of Credit referred to in clause (ii) of the first sentence of this
paragraph, it will be fully responsible for the reimbursement of LC
Disbursements, the payment of interest thereon and the payment of LC
Participation Fees and other fees due under Section 2.8.2 to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Company hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor of the obligations of any Subsidiary that shall
be a joint account party in respect of any such Letter of Credit).
 
(b)   Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the account party or account
parties with respect to such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the applicable
Issuing Bank, such Borrower also shall submit a letter of credit application on
such Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit,
such Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) the Aggregate
Outstanding Credit Exposure will not exceed the Aggregate Commitment, (ii) the
Committed Credit Exposure of any Lender will not exceed its Commitment,
(iii) the Subsidiary Credit Exposure of any Borrowing Subsidiary will not exceed
the Subsidiary Sublimit of such Borrowing Subsidiary, (iv) the portion of the LC
Exposure attributable to Letters of Credit issued by the applicable Issuing Bank
will not exceed the LC Commitment of such Issuing Bank and (v) if the Commitment
Termination Date shall have been extended pursuant to Section 2.23(a) with
respect to some of but not all the Lenders, the
 
23

--------------------------------------------------------------------------------


 
portion of the LC Exposure attributable to Letters of Credit with expiry dates
after the Existing Commitment Termination Date (as defined in Section 2.23(a))
will not exceed the portion of the Aggregate Commitment attributable to the
Commitments of the Consenting Lenders (as defined in Section 2.23(a)). If the
Required Lenders notify the Issuing Banks that a Default exists and instruct the
Issuing Banks to suspend the issuance, amendment, renewal or extension of
Letters of Credit, no Issuing Bank shall issue, amend, renew or extend any
Letter of Credit without the consent of the Required Lenders until such notice
is withdrawn by the Required Lenders (and each Lender that shall have delivered
such notice agrees promptly to withdraw it at such time as no Default exists).
 
(c)   Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Availability Termination Date for the applicable
Borrower.
 
(d)   Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Pro Rata
Share of the aggregate amount available to be drawn under such Letter of Credit.
In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Agent, for the account of
such Issuing Bank, such Lender’s Pro Rata Share of each LC Disbursement made by
such Issuing Bank and not reimbursed by the applicable Borrower on the date due
as provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the applicable Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
 
(e)   Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if such Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by such Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that such
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that such Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than $1,000,000, such Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section 2.1
or 2.5 that such payment be financed with a Floating Rate Advance or Swingline
Loan in an equivalent amount and, to the extent so financed, such Borrower’s
obligation to make such
 
24

--------------------------------------------------------------------------------


 
payment shall be discharged and replaced by the resulting Floating Rate Advance
or Swingline Loan. If such Borrower fails to make such payment when due, the
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from such Borrower in respect thereof and such Lender’s Pro Rata Share
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Agent its Pro Rata Share of the payment then due from such Borrower, in the same
manner as provided in Section 2.11 with respect to Loans made by such Lender
(and Section 2.11 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Agent shall promptly pay to such Issuing Bank the amounts
so received by it from the Lenders. Promptly following receipt by the Agent of
any payment from such Borrower pursuant to this paragraph, the Agent shall
distribute such payment to such Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse an Issuing Bank for any
LC Disbursement (other than the funding of a Floating Rate Advance or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve such Borrower of its obligation to reimburse such LC Disbursement.
 
(f)   Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be several,
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by an
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, such
Borrower’s obligations hereunder. None of the Agent, the Lenders or the Issuing
Banks, or any of their respective affiliates, directors, officers or employees,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse an Issuing
Bank from liability to a Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by each Borrower to the extent permitted by applicable law) suffered by such
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), an
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof and
subject to any non-waivable provisions of the laws and/or other rules to which a
Letter of Credit
 
25

--------------------------------------------------------------------------------


 
is subject, the parties agree that, with respect to documents presented which
appear on their face to be in substantial compliance with the terms of a Letter
of Credit, an Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.
 
(g)   Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Agent and the applicable Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve such Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.
 
(h)   Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to Floating Rate Advances; provided that, if
such Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.14 shall apply. Interest accrued
pursuant to this paragraph shall be for the account of such Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.
 
(i)   Cash Collateralization. If any Default with respect to a Borrower shall
occur and be continuing, on the Business Day that such Borrower receives notice
from the Agent or the Required Lenders (or, if the maturity of the Loans has
been accelerated, Lenders with LC Exposures representing greater than 50% of the
total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, such Borrower shall deposit in an account with the Agent, in the name
of the Agent and for the benefit of the Lenders, an amount in cash equal to the
portion of the LC Exposure as of such date attributable to Letters of Credit
issued for the account of such Borrower, plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Default with respect to such Borrower described in Sections 7.6 or 7.7. Such
deposit shall be held by the Agent as collateral for the payment and performance
of the obligations of such Borrower under this Agreement. The Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Agent and at such Borrower’s risk and expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be applied by the Agent to reimburse
each Issuing Bank for LC Disbursements under Letters of Credit issued for the
account of such Borrower for which it has not been reimbursed and, to the extent
not so applied, shall be held for the
 
26

--------------------------------------------------------------------------------


 
satisfaction of future reimbursement obligations under Letters of Credit issued
for the account of such Borrower or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposures
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of such Borrower under this Agreement. If any Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of a Default with respect to such Borrower, such amount (to the
extent not applied as aforesaid) shall be returned to such Borrower within three
Business Days after all Defaults with respect to such Borrower have been cured
or waived.
 
(j)   Designation of Additional Issuing Banks. From time to time, the Borrowers
may by notice to the Agent and the Lenders designate as additional Issuing Banks
one or more Lenders that agree to serve in such capacity as provided below. The
acceptance by a Lender of any appointment as an Issuing Bank hereunder shall be
evidenced by an agreement (an “Issuing Bank Agreement”), which shall be in a
form satisfactory to the Borrowers and the Agent, shall set forth the LC
Commitment of such Lender and shall be executed by such Lender, the Borrowers
and the Agent and, from and after the effective date of such agreement, (i) such
Lender shall have all the rights and obligations of an Issuing Bank under this
Agreement and the other Loan Documents and (ii) references herein and in the
other Loan Documents to the term “Issuing Bank” shall be deemed to include such
Lender in its capacity as an Issuing Bank.
 
2.7.  Types of Advances. Revolving Advances may be Floating Rate Advances or
Eurodollar Advances, or a combination thereof, selected by the applicable
Borrower in accordance with Sections 2.10 and 2.11. Swingline Loans will be
Floating Rate Advances. Competitive Loans may be Eurodollar Rate Advances or
Fixed Rate Advances, or a combination thereof, selected by the applicable
Borrower in accordance with Section 2.4.
 
2.8.  Facility Fee; Letter of Credit Fees; Reductions in Aggregate Commitment.
 
2.8.1   Facility Fee.  The Company agrees to pay to the Agent for the account of
each Lender a facility fee (the “Facility Fee”) at a
per annum rate equal to the  Applicable Fee Rate on such Lender’s Commitment
(whether used or unused) from and including the
Closing Date to and including the Facility Termination Date, payable quarterly
in arrears on each Payment Date hereafter and on the Facility Termination Date, 
provided that, if any Lender continues to have Revolving Credit Exposure
outstanding hereunder after the termination of its Commitment (including,
without
limitation, during any period when Loans or Letters of Credit may be outstanding
but new Loans or Letters of Credit may not be borrowed or issued hereunder),
then the Facility Fee shall continue to accrue on the aggregate principal amount
of the Revolving Credit Exposure of such Lender until such Lender ceases to
have any Revolving Credit Exposure and shall be payable on
demand.<?xml:namespace prefix = o />
 
2.8.2   Letter of Credit Fees. Each Borrower agrees, severally and not jointly
with the other Borrowers, to pay (i) to the Agent for the account of each Lender
a participation fee with respect to its participations in Letters of Credit
issued for the account of such Borrower (the “LC Participation Fee”), which
shall accrue at the Applicable Fee Rate on the average daily amount of
 
27

--------------------------------------------------------------------------------


 
that portion of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued  for the account of such Borrower during the period from and including
the Closing Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to each Issuing Bank a fronting fee, which shall accrue at
the rate or rates per annum separately agreed upon between such Borrower and
such Issuing Bank on the average daily amount of the LC Exposure attributable
to Letters of Credit issued by such Issuing Bank for the account of such
Borrower (excluding any portion thereof attributable to unreimbursed LC
disbursements) during the period from and including the Closing Date to but
excluding the later of the date of termination of the Commitments and the date
on
which there ceases to be any LC Exposure, as well as each Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any
Letter of Credit issued by such Issuing Bank for the account of such Borrower or
processing of drawings thereunder. LC Participation Fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Closing Date;
provided that all such fees accrued for the account of any Borrower shall be
payable
on the Availability Termination Date for such Borrower and any such fees
accruing after the Availability Termination Date for such Borrower shall be
payable on
demand. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable promptly upon receipt of an invoice therefor.
 
2.8.3   Termination of and Reductions in Aggregate Commitment and Subsidiary
Sublimits. The Aggregate Commitment and the Commitment of each Lender will
automatically terminate on the Commitment Termination Date. The Company may
permanently reduce the Aggregate Commitment and each Borrowing Subsidiary may
permanently reduce its respective Subsidiary Sublimit, in whole or in part,
ratably among the Lenders in integral multiples of $5,000,000, upon at least ten
(10) Business Days’ written notice to the Agent, which notice shall specify the
amount of any such reduction, provided, however, that (i) the amount of the
Aggregate Commitment may not be reduced below the Aggregate Outstanding Credit
Exposure and (ii) the Subsidiary Sublimit of any Borrowing Subsidiary may not be
reduced below the Subsidiary Credit Exposure of such Borrowing Subsidiary.
 
2.9.  Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the
minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof), and each Floating Rate Advance shall be in the minimum amount of
$5,000,000 (and in multiples of $1,000,000 if in excess thereof),
provided, however, that (i) any Floating Rate Advance may be in the amount of
the Available Aggregate Commitment and (ii)  any Floating Rate Advance to a
Borrowing Subsidiary may be in the amount equal to the lesser of the Available
Aggregate Commitment and the amount by which the Subsidiary Sublimit of such
Borrowing Subsidiary exceeds the Subsidiary Credit Exposure of such Borrowing
Subsidiary.
 
28

--------------------------------------------------------------------------------


2.10.  Optional Principal Payments. Each Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances of such
Borrower, or any portion of such outstanding Floating Rate Advances, in a
minimum aggregate amount of $5,000,000 or any integral multiple of $1,000,000 in
excess thereof, upon one (1) Business Day’s prior notice to the Agent. Each
Borrower may from time to time pay, subject to the payment of any funding
indemnification amounts required by Section 3.4 but without penalty or premium,
all outstanding Eurodollar Advances of such Borrower, or, in a minimum aggregate
amount of $5,000,000 or any integral multiple of $1,000,000 in excess thereof,
any portion of such outstanding Eurodollar Advances upon three (3) Business
Days’ prior notice to the Agent; provided that no Competitive Loan may be
prepaid without the consent of the applicable Lender.
 
2.11.  Method of Selecting Types and Interest Periods for New Revolving
Advances. The applicable Borrower shall select the Type of each Revolving
Advance and, in the case of each Revolving Eurodollar Advance, the Interest
Period applicable thereto; provided that there shall be no more than three (3)
Interest Periods in effect with respect to all of the Revolving Loans of any
single Borrower at any time, unless such limit has been waived by the Agent in
its sole discretion. The applicable Borrower shall give the Agent irrevocable
notice (a “Borrowing Notice”) not later than 11:00 a.m. (New York time) on the
Borrowing Date of each Revolving Floating Rate Advance and three Business Days
before the Borrowing Date for each Revolving Eurodollar Advance, specifying:
 

(i)  
the Borrower requesting such Borrowing,

 

(ii)  
the Borrowing Date, which shall be a Business Day, of such Advance,

 

(iii)  
the aggregate amount of such Advance,

 

(iv)  
the Type of Advance selected, and

 

(v)  
in the case of each Eurodollar Advance, the Interest Period applicable thereto.

 
The Agent shall provide written notice of each request for borrowing under this
Section 2.11 by 11:00 a.m. (New York time) (or, if later, within one hour after
receipt of the applicable Borrowing Notice from such Borrower) on each Borrowing
Date for each Floating Rate Advance or on the third Business Day prior to each
Borrowing Date for each Eurodollar Advance, as applicable. Not later than 1:00
p.m. (New York time) on each Borrowing Date, each Lender shall make available
its Revolving Loan or Revolving Loans in Federal or other funds immediately
available in New York to the Agent at its address specified pursuant to Article
XIII. The Agent will promptly make the funds so received from the Lenders
available to such Borrower at the Agent’s aforesaid address.
 
2.12.  Conversion and Continuation of Outstanding Revolving Advances; No
Conversion or Continuation of Revolving Eurodollar Advances After Default.
Revolving Floating Rate Advances shall continue as Floating Rate Advances unless
and until such Revolving Floating Rate Advances are converted into Revolving
Eurodollar Advances pursuant to this Section 2.12 or are repaid in accordance
with Section 2.10. Each Revolving Eurodollar Advance shall continue as a
Eurodollar Advance until the end of the then applicable Interest Period
therefor, at which time such Revolving Eurodollar Advance shall be automatically
 
29

--------------------------------------------------------------------------------


converted into a Revolving Floating Rate Advance unless (x) such Revolving
Eurodollar Advance is or was repaid in accordance with Section 2.10 or (y) the
applicable Borrower shall have given the Agent a Conversion/Continuation Notice
(as defined below) requesting that, at the end of such Interest Period, such
Revolving Eurodollar Advance continue as a Revolving Eurodollar Advance for the
same or another Interest Period. Subject to the terms of Section 2.9, a Borrower
may elect from time to time to convert all or any part of a Revolving Advance of
any Type into any other Type or Types of Advances; provided that any conversion
of any Revolving Eurodollar Advance shall be made on, and only on, the last day
of the Interest Period applicable thereto. Notwithstanding anything to the
contrary contained in this Section 2.12, during the continuance of a Default or
an Unmatured Default with respect to a Borrower, the Agent may (or shall at the
direction of the Required Lenders), by notice to such Borrower, declare that no
Revolving Advance of such Borrower may be made, converted or continued as a
Eurodollar Advance. The applicable Borrower shall give the Agent irrevocable
notice (a “Conversion/Continuation Notice”) of each conversion of a Revolving
Advance or continuation of a Revolving Eurodollar Advance not later than 11:00
a.m. (New York time) at least one (1) Business Day, in the case of a conversion
into a Revolving Floating Rate Advance, or three (3) Business Days, in the case
of a conversion into or continuation of a Revolving Eurodollar Advance, prior to
the date of the requested conversion or continuation, specifying:
 

(i)  
the requested date, which shall be a Business Day, of such conversion or
continuation,

 

(ii)  
the aggregate amount and Type of the Advance to be converted or continued, and

 

(iii)  
the amount of the Advance to be converted into or continued as a Eurodollar
Advance and the duration of the Interest Period applicable thereto.

 
This Section shall not apply to Competitive Loans or Swingline Loans, which may
not be converted or continued.
 
2.13.   Interest Rates, etc. Each Floating Rate Advance shall bear interest on
the outstanding principal amount thereof, for each day from and including the
date such Advance is made or is automatically converted from a Eurodollar
Advance into a Floating Rate Advance pursuant to Section 2.12, to but excluding
the date it is paid or is converted into a Eurodollar Advance pursuant to
Section 2.12, at a rate per annum equal to the Floating Rate for such day.
Changes in the rate of interest on that portion of any Advance maintained as a
Floating Rate Advance will take effect simultaneously with each change in the
Alternate Base Rate. Each Eurodollar Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the Eurodollar Rate determined by the Agent as applicable to
such Eurodollar Advance based upon the applicable Borrower’s selections under
Sections 2.10 and 2.11 and otherwise in accordance with the terms hereof. Each
Fixed Rate Advance shall bear interest at the Fixed Rate applicable thereto.
 
2.14.  Rates Applicable After Default. During the continuance of a Default with
respect to any Borrower, the Required Lenders may, at their option, by notice to
such Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of
 
30

--------------------------------------------------------------------------------


 
Section 8.2 requiring unanimous consent of the Lenders to changes in interest
rates), declare that (i) each Eurodollar Advance shall bear interest for the
remainder of the applicable Interest Period at the rate otherwise applicable
during such Interest Period plus 2% per annum and (ii) each Floating Rate
Advance shall bear interest at a rate per annum equal to the Floating Rate in
effect from time to time plus 2% per annum, provided that, during the
continuance of a Default with respect to any Borrower under Section 7.6 or 7.7,
the interest rates set forth in clauses (i) and (ii) above shall be applicable
to all Advances, fees and other Obligations of such Borrower hereunder without
any election or action on the part of the Agent or any Lender. 
 
2.15.  Funding of Loans; Method of Payment. All payments of the Obligations
hereunder shall be made, without setoff, deduction or counterclaim, in
immediately available funds to the Agent at the Agent’s address specified
pursuant to Article XIII, or at any other Lending Installation of the Agent
specified in writing by the Agent, by 12:00 noon (New York time) on the date
when due and shall be applied ratably by the Agent among the Lenders. Each
payment delivered to the Agent for the account of any Lender shall be delivered
promptly by the Agent to such Lender in the same type of funds that the Agent
received at its address specified pursuant to Article XIII or at any Lending
Installation specified in a notice received by the Agent from such Lender. The
Agent is hereby authorized to charge the account of any Borrower maintained with
JPMCB for each payment of principal, interest and fees owed by such Borrower as
it becomes due hereunder.
 
2.16.  Noteless Agreement; Evidence of Indebtedness. (i) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of each Borrower to such Lender resulting from each Loan made
by such Lender to such Borrower from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 

(ii)  
The Agent shall also maintain accounts in which it will record (a) the date and
the amount of each Loan made to each Borrower hereunder, the Type thereof and
the Interest Period (in the case of a Eurodollar Advance) with respect thereto,
(b) the amount of any principal or interest due and payable or to become due and
payable from each Borrower to each Lender hereunder, (c) the effective date and
amount of each Assignment Agreement delivered to and accepted by it pursuant to
Section 12.3 and the parties thereto, (d) the amount of any sum received by the
Agent hereunder from each Borrower and each Lender’s share thereof, and (e) all
other appropriate debits and credits as provided in this Agreement, including,
without limitation, all fees, charges, expenses and interest.

 

(iii)  
The entries maintained in the accounts maintained pursuant to paragraphs (i) and
(ii) above shall be prima facie evidence absent manifest error of the existence
and amounts of the Obligations therein recorded; provided, however, that the
failure of the Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of such Borrower to repay
the Obligations in accordance with their terms.

 

(iv)  
Any Lender may request that its Loans be evidenced by a promissory note in
substantially the form of Exhibit E (a “Note”). In such event, the applicable

 
 
31

--------------------------------------------------------------------------------


 
Borrower shall prepare, execute and deliver to such Lender such Note payable to
the order of such Lender. Thereafter, the Loans evidenced by such Note and
interest thereon shall at all times (prior to any assignment pursuant to Section
12.3) be represented by one or more Notes payable to the order of the payee
named
therein, except to the extent that any such Lender subsequently returns any such
Note for cancellation and requests that such Loans once again be evidenced as
described in paragraphs (i) and (ii) above.
 
2.17.  Telephonic Notices. Each Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances, effect selections of Types of
Advances and to transfer funds based on telephonic notices made by any person or
persons the Agent or any Lender in good faith believes to be acting on behalf of
such Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically. Each Borrower agrees to deliver promptly to
the Agent a written confirmation, signed by an Authorized Officer, if such
confirmation is requested by the Agent or any Lender, of each telephonic notice.
If the written confirmation differs in any material respect from the action
taken by the Agent and the Lenders, the records of the Agent and the Lenders
shall govern absent manifest error. 
 
2.18.  Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable in arrears on each Payment Date,
commencing with the first such date to occur after the Closing Date, on any date
on which such Floating Rate Advance is prepaid, whether due to acceleration or
otherwise, and at maturity. Interest accrued on that portion of the outstanding
principal amount of any Floating Rate Advance converted into a Eurodollar
Advance on a day other than a Payment Date shall be payable on the date of
conversion. Interest accrued on each Eurodollar Advance shall be payable on the
last day of each applicable Interest Period, on any date on which the Eurodollar
Advance is prepaid, whether by acceleration or otherwise, and at maturity.
Interest accrued on each Eurodollar Advance having an Interest Period longer
than three months shall also be payable on the last day of each three-month
interval during such Interest Period. Interest accrued on each Fixed Rate Loan
shall be payable on the last day of the Interest Period applicable to the
Advance of which such Loan is a part and, in the case of a Fixed Rate Advance
with an Interest Period of more than 90 days’ duration (unless otherwise
specified in the applicable Competitive Bid Request), each day prior to the last
day of such Interest Period that occurs at intervals of 90 days’ duration after
the first day of such Interest Period, and any other dates that are specified in
the applicable Competitive Bid Request as dates for payment of interest with
respect to such Advance. Interest accrued on each Swingline Loan shall be
payable on the day that such Loan is required to be repaid. Interest accrued on
any Advance that is not paid when due shall be payable on demand and on the date
of payment in full. Interest on Eurodollar Advances, Fixed Rate Loans and fees
hereunder shall be calculated for actual days elapsed on the basis of a 360-day
year. Interest on Floating Rate Advances shall be calculated for actual days
elapsed on the basis of a 365/366-day year. Interest shall be payable for the
day an Advance is made but not for the day of any payment on the amount paid if
payment is received prior to 12:00 noon (New York time) at the place of payment.
If any payment of principal of or interest on an Advance, any fees or any other
amounts payable to the Agent or any Lender hereunder shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in
 
32

--------------------------------------------------------------------------------


 
the case of principal payment, such extension of time shall be included in
computing interest, fees and commissions in connection with such payment.
 
2.19.  Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions; Availability of Loans. Promptly after receipt thereof, the Agent
will notify each Lender in writing of the contents of each Aggregate Commitment
reduction notice, Borrowing Notice, Conversion/Continuation Notice, and
repayment notice received by it hereunder. The Agent will notify the applicable
Borrower and each Lender of the interest rate applicable to each Revolving
Eurodollar Advance promptly upon determination of such interest rate and will
give each Borrower and each Lender prompt notice of each change in the Alternate
Base Rate.
 
2.20.  Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation and the Loans and any Notes issued hereunder shall be deemed held
by each Lender for the benefit of any such Lending Installation. Each Lender
may, by written notice to the Agent and the Borrowers in accordance with Article
XIII, designate replacement or additional Lending Installations through which
Loans will be made by it and for whose account Loan payments are to be made.
 
2.21.  Non-Receipt of Funds by the Agent. Unless the applicable Borrower or a
Lender, as the case may be, notifies the Agent prior to the date (or, in the
case of a Lender with respect to a Revolving Floating Rate Advance under Section
2.11, prior to the time) on which it is scheduled to make payment to the Agent
of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case of a
Borrower, a payment of principal, interest or fees to the Agent for the account
of the Lenders, that it does not intend to make such payment, the Agent may
assume that such payment has been made. The Agent may, but shall not be
obligated to, make the amount of such payment available to the intended
recipient in reliance upon such assumption. If such Lender or such Borrower, as
the case may be, has not in fact made such payment to the Agent, the recipient
of such payment shall, on demand by the Agent, repay to the Agent the amount so
made available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the Agent
until the date the Agent recovers such amount at a rate per annum equal to (x)
in the case of payment by a Lender, the Federal Funds Effective Rate for such
day for the first three days and, thereafter, the interest rate applicable to
the relevant Loan or (y) in the case of payment by a Borrower, the interest rate
applicable to the relevant Loan.
 
2.22.  Replacement of Lender. If any Borrower is required pursuant to Section
3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any Lender’s
obligation to make or continue, or to convert Floating Rate Advances into,
Eurodollar Advances shall be suspended pursuant to Section 3.3 (any Lender so
affected an “Affected Lender”), the Borrowers may elect, if such amounts
continue to be charged or such suspension is still effective, to terminate or
replace the Commitment of such Affected Lender, provided that no Default or
Unmatured Default shall have occurred and be continuing at the time of such
termination or replacement, and provided further that, concurrently with such
termination or replacement, (i) if the Affected Lender is being replaced,
another bank or other entity which is reasonably satisfactory to the Borrowers
and the Agent shall agree, as of such date, to purchase for cash at face amount
the Outstanding Credit Exposure of the Affected Lender pursuant to an Assignment
Agreement
 
33

--------------------------------------------------------------------------------


 
substantially in the form of Exhibit C and to become a Lender for all purposes
under this Agreement and to assume all obligations of the Affected Lender to be
terminated as of such date and to comply with the requirements of Section 12.3
applicable to assignments, and (ii) each Borrower shall pay to such Affected
Lender in immediately available funds on the day of such replacement (A) all
interest, fees and other amounts then accrued but unpaid to such Affected Lender
by such Borrower hereunder to and including the date of termination, including
without limitation payments due to such Affected Lender under Sections 3.1, 3.2
and 3.5, and (B) an amount, if any, equal to the payment which would have been
due to such Lender on the day of such replacement under Section 3.4 had the
Loans of such Affected Lender been prepaid on such date rather than sold to the
replacement Lender, in each case to the extent not paid by the purchasing lender
and (iii) if the Affected Lender is being terminated, each Borrower shall pay to
such Affected Lender all Obligations due from such Borrower to such Affected
Lender (including the amounts described in the immediately preceding clauses (i)
and (ii) plus the outstanding principal balance of such Affected Lender’s
Advances and the amount of such Lender’s funded participations in unreimbursed
LC Disbursements). Notwithstanding the foregoing, the Borrowers may not
terminate the Commitment of an Affected Lender if, after giving effect to such
termination, (x) the Aggregate Outstanding Credit Exposure would exceed the
Aggregate Commitment, or (y) the Subsidiary Credit Exposure of any Borrowing
Subsidiary would exceed the Subsidiary Sublimit of such Borrowing Subsidiary.
 
2.23.  Extension of Commitment Termination Date and Borrowing Subsidiary
Maturity Dates. (a)  Extension of Commitment Termination Date. The Company may,
by notice to the Agent (which shall promptly deliver a copy to each of the
Lenders) given not less than 45 days and not more than 60 days prior to any of
the first four anniversaries of the Closing Date (a “Commitment Extension
Request”), request that the Lenders extend the Commitment Termination Date for
an additional period of one year. Each Lender shall, by notice to the Company
and the Agent given not later than the 20th day after the date of the Agent’s
receipt of the Company’s Commitment Extension Request, advise the Company
whether or not it agrees to the requested extension (each Lender agreeing to a
requested extension being called a “Consenting Lender” and each Lender declining
to agree to a requested extension being called a “Declining Lender”). Any Lender
that has not so advised the Company and the Agent by such day shall be deemed to
have declined to agree to such extension and shall be a Declining Lender. If
Lenders constituting the Required Lenders shall have agreed to a Commitment
Extension Request, then the Commitment Termination Date shall, as to the
Consenting Lenders, be extended to the first anniversary of the Commitment
Termination Date theretofore in effect.  The decision to agree or withhold
agreement to any Commitment Extension Request shall be at the sole discretion of
each Lender. The Commitment of any Declining Lender shall terminate on the
Commitment Termination Date in effect prior to giving effect to any such
extension (such Commitment Termination Date being called the “Existing
Commitment Termination Date”). The principal amount of any outstanding Loans
made by Declining Lenders (including any such Loans made to Borrowing
Subsidiaries, whether or not the Maturity Dates applicable to such Borrowing
Subsidiaries shall have been extended as provided in paragraph (b) of this
Section), together with any accrued interest thereon and any accrued fees and
other amounts payable to or for the account of such Declining Lenders hereunder,
shall be due and payable on the Existing Commitment Termination Date, and on the
Existing Commitment Termination Date, the Borrowers shall also make such other
prepayments of their respective Loans pursuant to Section 2.10 as shall be
required in order that, after giving effect to the termination of the
Commitments
 
34

--------------------------------------------------------------------------------


 
 of, and all payments to, Declining Lenders pursuant to this sentence, (i) the
Aggregate Outstanding Credit Exposure will not exceed the Aggregate Commitment
and (ii) the Committed Credit Exposure of each Lender will not exceed its
Commitment. Notwithstanding the foregoing provisions of this paragraph, the
Company shall have the right, pursuant to Section 12.3, at any time prior to the
Existing Commitment Termination Date, to replace a Declining Lender with a
Lender or other financial institution that will agree to a Commitment Extension
Request, and any such replacement Lender shall for all purposes constitute a
Consenting Lender. Notwithstanding the foregoing, no extension of the Commitment
Termination Date pursuant to this paragraph shall become effective unless (i)
the Agent shall have received documents consistent with those delivered with
respect to the Company under Sections 4.1.1 through 4.1.6, giving effect to such
extension and (ii) on the anniversary of the Closing Date that immediately
follows the date on which the Company delivers the applicable Commitment
Extension Request, the conditions set forth in Sections 4.2.1 and 4.2.2 shall be
satisfied (with all references in Sections 5.5 and 5.7 to “the date of this
Agreement” being deemed to be references to the date of such anniversary of the
Closing Date), and the Agent shall have received a certificate to that effect
dated such date and executed by the chief financial officer, the controller or
the treasurer of the Company. 
 
(b)   Extension of Borrowing Subsidiary Maturity Dates. Any Borrowing Subsidiary
may, by notice (a “Subsidiary Maturity Date Extension Request”) to the Agent
(which shall promptly deliver a copy to each of the Lenders) given not less than
45 days and not more than 60 days prior to the then-current Maturity Date with
respect to such Borrowing Subsidiary, request an extension of such Maturity Date
with respect to such Borrowing Subsidiary to a date 364 days after such Maturity
Date (the Maturity Date in effect prior to any such extension being called the
“Existing Maturity Date” with respect to such Borrowing Subsidiary) and on or
prior to (but in no event after) the Commitment Termination Date (including any
date to which the Commitment Termination Date has been extended or is
simultaneously being extended pursuant to paragraph (a) above) or, if the
Commitment Termination Date shall have been or is simultaneously being extended
as to some but not all of the Lenders, the latest date to which the Commitment
Termination Date applicable to any Lenders shall have been or is being so
extended. Each Lender shall, by notice to such applicable Borrowing Subsidiary,
the Company and the Agent given not later than the 20th day after the date of
the Agent’s receipt of such Borrowing Subsidiary’s Subsidiary Maturity Date
Extension Request, advise such applicable Borrowing Subsidiary and the Company
whether or not it agrees to the requested extension (each Lender agreeing to a
requested extension being called a “Consenting Lender” and each Lender declining
to agree to a requested extension being called a “Declining Lender”). Any Lender
that has not so advised such applicable Borrowing Subsidiary, the Company and
the Agent by such day shall be deemed to have declined to agree to such
extension and shall be a Declining Lender. If Lenders constituting the Required
Lenders shall have agreed to a Subsidiary Maturity Date Extension Request, then
the Maturity Date with respect to the applicable Borrowing Subsidiary shall, as
to both the Consenting Lenders and the Declining Lenders, be extended to the
date 364 days after the Existing Maturity Date with respect to such Borrowing
Subsidiary; provided, that the Maturity Date with respect to a Borrowing
Subsidiary shall in no event be extended beyond the latest date to which the
Commitment Termination Date applicable to any Lenders shall have been extended.
Notwithstanding the foregoing, no extension of the Maturity Date with respect to
any Borrowing Subsidiary pursuant to this paragraph shall become effective
unless (i) the Agent shall have received documents consistent with those
delivered with respect to such Borrowing Subsidiary under Sections 4.1.1 through
 
35

--------------------------------------------------------------------------------


 
4.1.6, giving effect to such extension and (ii) on the Existing Maturity Date
applicable to such Borrowing Subsidiary, the conditions set forth in Sections
4.2.1 and 4.2.2 shall be satisfied with respect to such Borrowing Subsidiary
(with all references in Sections 5.5 and 5.7 to “the date of this Agreement”
being deemed to be references to such Existing Maturity Date), and the Agent
shall have received a certificate to that effect dated such date and executed by
the chief financial officer, the controller or the treasurer of such Borrowing
Subsidiary.
 
ARTICLE III  
 
 
YIELD PROTECTION; TAXES
 
3.1.  Yield Protection. If, on or after the Closing Date, the adoption of any
law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
in any such law, rule, regulation, policy, guideline or directive or in the
interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:
 
3.1.1   subjects any Lender or any applicable Lending Installation to any Taxes,
or changes the basis of taxation of payments (other than with respect to
                                        Excluded Taxes) to any Lender in respect
of its Eurodollar Loans, or
 
3.1.2   imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,     
                deposits with or for the account of, or credit extended by, any
Lender or any applicable Lending Installation (other than reserves and
assessments taken into
account in determining the interest rate applicable to Eurodollar Advances), or
 
3.1.3   imposes any other condition the result of which is to increase the cost
to any Lender or any applicable Lending Installation of making, funding or
                                        maintaining its Commitment, Eurodollar
Loans or Fixed Rate Loans or reduces any amount receivable by any Lender or any
applicable Lending Installation in
connection with its Commitment, Eurodollar Loans or Fixed Rate Loans, or
requires any Lender or any applicable Lending Installation to make any payment
calculated by reference to the amount of Commitment, Eurodollar Loans or Fixed
Rate Loans held or interest received by it, by an amount deemed material by
such Lender,
 
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation of making or maintaining its Commitment,
Eurodollar Loans or Fixed Rate Loans or to reduce the return received by such
Lender or applicable Lending Installation in connection with such Commitment,
Eurodollar Loans or Fixed Rate Loans, then, within 15 days of demand,
accompanied by the written statement required by Section 3.6, by such Lender,
the Borrowers
 
 
36

--------------------------------------------------------------------------------


 
shall pay such Lender such additional amount or amounts as will compensate such
Lender for such increased cost or reduction in amount received.
 
3.2.  Changes in Capital Adequacy Regulations. If a Lender determines the amount
of capital required or expected to be maintained by such Lender, any Lending
Installation of such Lender or any corporation controlling such Lender is
increased as a result of a Change, then, within 15 days of demand, accompanied
by the written statement required by Section 3.6, by such Lender, the Borrowers
shall pay such Lender the amount necessary to compensate for any shortfall in
the rate of return on the portion of such increased capital which such Lender
determines is attributable to this Agreement, its Outstanding Credit Exposure or
its Commitment hereunder (after taking into account such Lender’s policies as to
capital adequacy). “Change” means (i) any change after the Closing Date in the
Risk-Based Capital Guidelines or (ii) any adoption of, or change in, or change
in the interpretation or administration of any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the Closing Date which
affects the amount of capital required or expected to be maintained by any
Lender or any Lending Installation or any corporation controlling any Lender.
“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the Closing Date, including transition rules, and
(ii) the corresponding capital regulations promulgated by regulatory authorities
outside the United States implementing the July 1988 report of the Basle
Committee on Banking Regulation and Supervisory Practices Entitled
“International Convergence of Capital Measurements and Capital Standards,”
including transition rules, and any amendments to such regulations adopted prior
to the Closing Date.
 
3.3.  Availability of Types of Advances. If (x) any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or (y) the Required Lenders determine that (i) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (ii) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, or
(iii) no reasonable basis exists for determining the Eurodollar Base Rate, then
the Agent shall suspend the availability of Eurodollar Advances and require any
affected Eurodollar Advances to be repaid or converted to Floating Rate Advances
on the respective last days of the then current Interest Periods with respect to
such Loans or within such earlier period as required by law, subject to the
payment of any funding indemnification amounts required by Section 3.4.
 
3.4.  Funding Indemnification. If any payment of a Eurodollar Advance or a Fixed
Rate Loan occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment or otherwise, or a
Eurodollar Advance is not made or continued, a Fixed Rate Loan is not made or a
Floating Rate Advance is not converted into a Eurodollar Advance, on the date
specified by the applicable Borrower for any reason other than default by the
Lenders, or a Eurodollar Advance or Fixed Rate Loan is not prepaid on the date
specified by such Borrower for any reason, such Borrower will indemnify each
Lender for any loss or cost incurred by it resulting therefrom, including,
without limitation, any loss or cost in liquidating or employing deposits
acquired to fund or maintain such Eurodollar Advance or Fixed Rate Loan.
 
37

--------------------------------------------------------------------------------


3.5.  Taxes. (i) All payments by any Borrower to or for the account of any
Lender or the Agent hereunder or under any Note shall be made free and clear of
and without deduction for any and all Taxes. If a Borrower shall be required by
law to deduct any Taxes from or in respect of any sum payable hereunder by such
Borrower to any Lender or the Agent, (a) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.5) such Lender or the
Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (b) such Borrower shall make such
deductions, (c) such Borrower shall pay the full amount deducted to the relevant
authority in accordance with applicable law and (d) such Borrower shall furnish
to the Agent the original copy of a receipt evidencing payment thereof or, if a
receipt cannot be obtained with reasonable efforts, such other evidence of
payment as is reasonably acceptable to the Agent, in each case within 30 days
after such payment is made.
 

(ii)  
In addition, the Borrowers severally agree to pay any present or future stamp or
documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note (“Other Taxes”).

 

(iii)  
The Borrowers shall indemnify the Agent and each Lender for the full amount of
Taxes or Other Taxes (including, without limitation, any Taxes or Other Taxes
imposed on amounts payable under this Section 3.5) paid by the Agent or such
Lender and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto. Payments due under this indemnification shall
be made within 30 days of the date the Agent or such Lender makes demand
therefor pursuant to Section 3.6.

 

(iv)  
Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
more than ten Business Days after the date on which it becomes a party to this
Agreement (but in any event before a payment is due to it hereunder), (i)
deliver to the Company and the Agent two duly completed copies of United States
Internal Revenue Service Form W-8BEN or W-8ECI, certifying in either case that
such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, or (ii) in
the case of a Non-U.S. Lender that is fiscally transparent, deliver to the Agent
a United States Internal Revenue Form W-8IMY together with the applicable
accompanying forms, W-8 or W-9, as the case may be, and certify that it is
entitled to an exemption from United States withholding tax. Each Non-U.S.
Lender further undertakes to deliver to each of the Borrowers and the Agent (x)
renewals or additional copies of such form (or any successor form) on or before
the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto as may be reasonably
requested by the Borrowers or the Agent. All forms or amendments described in
the preceding sentence shall certify that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income

 
38

--------------------------------------------------------------------------------


 


taxes, unless an event (including without limitation any change in treaty, law
or regulation) has occurred prior to the date on
which any  such delivery  would  otherwise be required which renders all such
forms inapplicable or which would prevent such Lender from duly completing and
delivering any such form or amendment with respect to it and such Lender advises
the Borrowers and the Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.
 

(v)  
For any period during which a Non-U.S. Lender has failed to provide any Borrower
with an appropriate form pursuant to clause (iv) above (unless such failure is
due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which such Non-U.S. Lender became a party to
this Agreement), such Non-U.S. Lender shall not be entitled to indemnification
under this Section 3.5 with respect to Taxes imposed by the United States;
provided that, should a Non-U.S. Lender which is otherwise exempt from or
subject to a reduced rate of withholding tax become subject to Taxes because of
its failure to deliver a form required under clause (iv) above, each Borrower
shall take such steps as such Non-U.S. Lender shall reasonably request to assist
such Non-U.S. Lender to recover such Taxes.

 

(vi)  
Any Lender that is entitled to an exemption from or reduction of withholding tax
with respect to payments under this Agreement or any Note pursuant to the law of
any relevant jurisdiction or any treaty shall deliver to the Company (with a
copy to the Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate.

 

(vii)  
If the U.S. Internal Revenue Service or any other governmental authority of the
United States or any other country or any political subdivision thereof asserts
a claim that the Agent did not properly withhold tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered or
properly completed, because such Lender failed to notify the Agent of a change
in circumstances which rendered its exemption from withholding ineffective, or
for any other reason), such Lender shall indemnify the Agent fully for all
amounts paid, directly or indirectly, by the Agent as tax, withholding therefor,
or otherwise, including penalties and interest, and including taxes imposed by
any jurisdiction on amounts payable to the Agent under this subsection, together
with all reasonable costs and expenses related thereto (including attorneys’
fees and time charges of attorneys for the Agent, which attorneys may be
employees of the Agent). The obligations of the Lenders under this Section
3.5(vii) shall survive the payment of the Obligations and termination of this
Agreement.

 
3.6.  Lender Statements; Survival of Indemnity. Each Lender shall deliver a
written statement of such Lender to the applicable Borrower (with a copy to the
Agent and the Company) as to the amount due, if any, under Section 3.1, 3.2, 3.4
or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined
 
39

--------------------------------------------------------------------------------


 
such amount and shall be final, conclusive and binding on such Borrower in the
absence of manifest error, and upon reasonable request of such Borrower, such
Lender shall promptly provide supporting documentation describing and/or
evidence of the applicable event giving rise to such amount to the extent not
inconsistent with such Lender’s policies or applicable law. Determination of
amounts payable under such Sections in connection with a Eurodollar Loan shall
be calculated as though each Lender funded its Eurodollar Loan through the
purchase of a deposit of the type, currency and maturity corresponding to the
deposit used as a reference in determining the Eurodollar Rate applicable to
such Loan, whether in fact that is the case or not. Unless otherwise provided
herein, the amount specified in the written statement of any Lender shall be
payable on demand after receipt by the applicable Borrower of such written
statement. The obligations of each Borrower under Sections 3.1, 3.2, 3.4 and 3.5
shall survive payment of the Obligations and termination of this Agreement.
 
3.7.  Alternative Lending Installation. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurodollar Loans to reduce any liability of the Borrowers to such Lender under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurodollar Advances
under Section 3.3, so long as such designation is not, in the judgment of such
Lender, disadvantageous to such Lender. A Lender’s designation of an alternative
Lending Installation shall not affect the Borrowers’ rights under Section 2.22
to replace a Lender.
 
3.8.  Allocation of Amounts Payable Among Borrowers. Each amount payable by “the
Borrowers” under this Article shall be an obligation of, and shall be discharged
(a) to the extent arising out of acts, events and circumstances related to a
particular Borrower, by such Borrower and (b) otherwise, by all the Borrowers,
with each Borrower being severally liable for such Borrower’s Contribution
Percentage of such amount, provided that in consideration of the availability,
on the terms set forth herein, of the entire amount of the Commitments in the
form of borrowings by and Letters of Credit issued for the account of the
Company, the Company agrees that, if one or more of the Borrowing Subsidiaries
shall fail to pay any amount owed by it under clause (b) of this Section after a
demand shall have been made by the Person to which such amount is owed, the
Company shall promptly pay such amount (the Company hereby irrevocably waiving
any defenses that might otherwise be available to it as a guarantor of the
obligations of any Borrowing Subsidiary under this Section).
 
ARTICLE IV  
 
 
CONDITIONS PRECEDENT
 
4.1.  Initial Credit Extension. The Lenders and the Issuing Banks shall not be
required to make the initial Credit Extension hereunder unless the following
conditions precedent have been satisfied and the Borrowers have furnished to the
Agent with sufficient copies for the Lenders and the Issuing Banks:
 
4.1.1   Copies of the articles or certificate of incorporation of each Borrower,
together with all amendments thereto, certified by the appropriate
            governmental officer in the jurisdiction of incorporation of such
Borrower,
 
40

--------------------------------------------------------------------------------


 
            and a certificate of good standing with respect to each Borrower
from the
appropriate governmental officer in its jurisdiction of incorporation.
 
4.1.2   Copies, certified by the Secretary or Assistant Secretary of each
Borrower, of its by-laws and of its Board of Directors’ resolutions
            and of resolutions or actions of any other body authorizing the
execution of the Loan Documents to which such Borrower is a party.
 
4.1.3        An incumbency certificate, executed by the Secretary or Assistant
Secretary of each Borrower, which shall identify by name and title and
            bear  the signatures of the Authorized Officers and any other
officers of such Borrower authorized to sign the Loan Documents to which such
Borrower is
            a party,  upon which certificate the Agent and the Lenders shall be
entitled to rely until informed of any change in writing by such Borrower.
 
4.1.4   A certificate, signed by the Chairman, Chief Executive Officer,
President, Executive Vice President, Chief Financial Officer, any Senior Vice
 
President, any Vice President or the Treasurer of each Borrower, stating that on
the initial Credit Extension Date (a) no Default or Unmatured Default has
occurred and is continuing with respect to such Borrower, (b) all of the
representations and warranties in Article V shall be true and correct in all
material respects
as of such date except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty
shall have been true and correct on and as of such earlier date and (c) the
condition set forth in Section 4.1.9 below has been or is simultaneously being
satisfied.
 
4.1.5   Written opinions of the Borrowers’ counsel, in form and substance
satisfactory to the Agent and addressed to the Lenders, in substantially
                                    the form of Exhibits A.1 and A.2.
 
4.1.6   Delivery of copies of the required regulatory authorizations identified
on Schedule 4.
 
4.1.7   Any Notes requested by Lenders pursuant to Section 2.16 payable to the
order of each such requesting Lender.
 
4.1.8   Written money transfer instructions, in substantially the form of
Exhibit D, addressed to the Agent and signed by an
                                    Authorized Officer, together with such other
related money transfer authorizations as the Agent may have reasonably
requested.
 
4.1.9   Evidence satisfactory to the Agent that the Existing Credit Agreements
shall have been or shall simultaneously with
                                    the effectiveness of this Agreement on the
Closing Date be terminated (except for those provisions that expressly survive
the termination thereof) or that the
commitments thereunder shall have expired in accordance with their terms, and
all loans and letters of credit outstanding, if any, and other amounts owed to
the
lenders or
 
 
41

--------------------------------------------------------------------------------


agents thereunder shall have been, or shall simultaneously with the
effectiveness of this Agreement be, paid or terminated in full.
 
4.1.10   Evidence satisfactory to the Agent that the Company’s Existing
Five-Year Credit Agreement shall have been amended and restated in
                                   substantially the form heretofore made
available to the Lenders.
 
4.1.11   All documentation and other information that any Lender shall
reasonably have requested in order to comply with its ongoing obligations
                                   under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.
 
4.1.12   Such other documents as any Lender or its counsel may have reasonably
requested.
 
4.2.  Each Credit Extension. The Lenders and the Issuing Banks shall not be
required to make any Credit Extension unless on the applicable Credit Extension
Date:
 
4.2.1   There exists no Default or Unmatured Default.
 
4.2.2   The representations and warranties contained in Article V are true and
correct as of such Credit Extension Date except to the extent any
                                   such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct on
   and as of such earlier date.
 
4.2.3   All legal matters incident to the making of such Advance shall be
satisfactory to the Lenders and their counsel.
 
4.2.4   (a) In the case of any Credit Extension to the Company or IP which would
(i) be made after June 30, 2007, (ii) cause the aggregate principal
                                amount of short-term indebtedness for borrowed
money of the Company or IP, as the case may be, to exceed $1,500,000,000 or
$500,000,000, respectively or (iii) cause
the aggregate principal amount of issuances and sales by the Company of capital
stock, preferred stock, the other securities specified in the SEC order referred
to in
Section 5.18 and long-term indebtedness for borrowed money to exceed
$2,500,000,000, then, unless such authorization is no longer required by
applicable laws and
regulations (and the Agent shall have received confirmation thereof reasonably
satisfactory to it), such Credit Extension shall have been duly authorized by an
order
of the SEC under the 1935 Act (or of any governmental agency that may succeed to
the authority of the SEC under the 1935 Act) and the Agent shall have received a
true and complete copy of such order authorizing such Credit Extension.
 
(b)   In the case of any Credit Extension to Union Electric, CIPS or CILCO which
would (i) be made after March 31, 2006 or
                            (ii) cause the aggregate principal amount of
short-term indebtedness for borrowed money of Union Electric, CIPS or CILCO, as
the case may be, to exceed
 
 
42

--------------------------------------------------------------------------------


$1,000,000,000, $250,000,000 or $250,000,000, respectively, then, unless such
authorization is no longer required by applicable laws and regulations (and the
Agent shall
have received confirmation thereof reasonably satisfactory to it), such Credit
Extension shall have been duly authorized by an order of the SEC under the 1935
Act (or
of any governmental agency that may succeed to the authority of the SEC under
the 1935 Act) and the Agent shall have received a true and complete copy of such
order authorizing such Credit Extension.
 
(c)   In the case of any Credit Extension to Genco which would (i) be made after
June 22, 2006 or (ii) cause the aggregate principal amount of
                            short-term indebtedness for borrowed money of Genco
to exceed $300,000,000, then, unless such authorization is no longer required by
applicable laws and
regulations  (and the Agent shall have received confirmation thereof reasonably
satisfactory to it), such Credit Extension shall have been duly authorized by an
order of
the FERC (or of any governmental agency that may succeed to the authority of the
FERC) and the Agent shall have received a true and complete copy of such order
authorizing such Credit Extension.
 
Each Borrowing Notice or request for the issuance of a Letter of Credit with
respect to each such Credit Extension shall constitute a representation and
warranty by the applicable Borrower that the conditions contained in Sections
4.2.1, 4.2.2, 4.2.3 and 4.2.4 have been satisfied. Any Lender or Issuing Bank
may require a duly completed compliance certificate in substantially the form of
Exhibit B as a condition to making a Credit Extension.
 
ARTICLE V  
 
 
REPRESENTATIONS AND WARRANTIES
 
Each Borrower represents and warrants to each Lender, each Issuing Bank and the
Agent, as to such Borrower and, as applicable, its Subsidiaries, as of each of
(i) the Closing Date, (ii) the date of the initial Credit Extension to such
Borrower hereunder (if different from the Closing Date) and (iii) each date as
of which such Borrower is deemed to make the representations and warranties set
forth in this Article under Section 4.2:
 
5.1.  Existence and Standing. Such Borrower and each of its Subsidiaries (other
than any Project Finance Subsidiary) is a corporation, partnership (in the case
of Subsidiaries only) or limited liability company duly and properly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.
 
5.2.  Authorization and Validity. Such Borrower has the power and authority and
legal right to execute and deliver the Loan Documents and to perform its
obligations thereunder. The execution and delivery by such Borrower of the Loan
Documents and the performance of its obligations thereunder have been duly
authorized by proper proceedings, and the Loan
 
43

--------------------------------------------------------------------------------


Documents to which such Borrower is a party constitute legal, valid and binding
obligations of such Borrower enforceable against such Borrower in accordance
with their terms, except as enforceability may be limited by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization or similar laws relating to or
affecting the enforcement of creditors’ rights generally; (ii) general equitable
principles (whether considered in a proceeding in equity or at law) and (iii)
requirements of reasonableness, good faith and fair dealing.
 
5.3.  No Conflict; Government Consent. Neither the execution and delivery by
such Borrower of the Loan Documents, nor the consummation of the transactions
therein contemplated, nor compliance with the provisions thereof will violate
(i) any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on such Borrower or any of its Subsidiaries or (ii) such
Borrower’s or any Subsidiary’s articles or certificate of incorporation,
partnership agreement, certificate of partnership, articles or certificate of
organization, by-laws, or operating agreement or other management agreement, as
the case may be, or (iii) the provisions of any indenture, instrument or
agreement to which such Borrower or any of its Subsidiaries is a party or is
subject, or by which it, or its Property, is bound, or conflict with, or
constitute a default under, or result in, or require, the creation or imposition
of any Lien in, of or on the Property of such Borrower or a Subsidiary pursuant
to the terms of, any such indenture, instrument or agreement. No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority, or any subdivision thereof, which
has not been obtained by such Borrower or any of its Subsidiaries, is required
to be obtained by such Borrower or any of its Subsidiaries in connection with
the execution and delivery of the Loan Documents, the borrowings and issuances
of Letters of Credit under this Agreement, the payment and performance by such
Borrower of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.
 
5.4.  Financial Statements. The December 31, 2004, consolidated financial
statements of such Borrower, audited by PricewaterhouseCoopers LLP, for the
fiscal year ended December 31, 2004, and the unaudited consolidated balance
sheet of such Borrower as of March 31, 2005, and the related unaudited statement
of income and statement of cash flows for the three-month period then ended,
copies of which have been furnished to each Lender, fairly present in all
material respects (subject in the case of such balance sheet and statement of
income for the period ended March 31, 2005, to year-end adjustments) the
consolidated financial condition of such Borrower at such dates and the
consolidated results of the operations of such Borrower for the periods ended on
such dates, were prepared in accordance with generally accepted accounting
principles in effect on the dates such statements were prepared (except for the
absence of footnotes and subject to year end audit adjustments) and fairly
present the consolidated financial condition and operations of such Borrower at
such dates and the consolidated results of their operations for the periods then
ended.
 
5.5.  Material Adverse Change. As of the date of this Agreement, since
December 31, 2004, there has been no change in the business, Property, condition
(financial or otherwise) or results of operations of such Borrower and its
Subsidiaries (other than any Project Finance Subsidiary) which could reasonably
be expected to have a Material Adverse Effect (a “Material Adverse Change”) with
respect to such Borrower, except for the Disclosed Matters; provided, however,
that neither (i) any ratings downgrade applicable to the Indebtedness of any
Borrower
 
44

--------------------------------------------------------------------------------


 
or any of its Subsidiaries by Moody’s or S&P nor (ii) such Borrower’s or any of
its Subsidiaries’ inability to place commercial paper in the capital markets,
shall, in and of themselves, be deemed events constituting a Material Adverse
Change.
 
5.6.  Taxes. Such Borrower and its Subsidiaries have filed all United States
federal tax returns and all other tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by such Borrower or any of its Subsidiaries, except in respect of such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided in accordance with Agreement Accounting Principles
and as to which no Lien exists (except as permitted by Section 6.13.2). The
Internal Revenue Service has completed audits of the United States federal
income tax returns filed by Union Electric for all periods through the calendar
taxable year ending December 31, 1997 and by CIPSCO, Inc. for all periods
through the calendar taxable year ending December 31, 1997. The Internal Revenue
Service has not completed audits of the United States federal income tax returns
filed by any Borrower and its Subsidiaries for subsequent periods. No claims
have been, or are being, asserted with respect to such taxes that could
reasonably be expected to result in a Material Adverse Effect with respect to
such Borrower and no liens have been filed with respect to such taxes. The
charges, accruals and reserves on the books of such Borrower and its
Subsidiaries in respect of any taxes or other governmental charges are adequate.
 
5.7.  Litigation and Contingent Obligations. On the date of this Agreement,
other than the Disclosed Matters, there is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of its officers, threatened against or affecting such Borrower or any of
its Subsidiaries which could, if determined adversely to such Borrower or its
Subsidiaries, reasonably be expected to have a Material Adverse Effect with
respect to such Borrower or which seeks to prevent, enjoin or delay the making
of any Loans to such Borrower. Other than any liability incident to any
litigation, arbitration or proceeding which could not reasonably be expected to
have a Material Adverse Effect with respect to such Borrower, such Borrower has
no material contingent obligations not provided for or disclosed in the
financial statements referred to in Section 5.4.
 
5.8.  Subsidiaries. Schedule 1 contains an accurate list of all Subsidiaries of
such Borrower as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by such Borrower or other Subsidiaries
of such Borrower. All the issued and outstanding shares of capital stock or
other ownership interests of such Subsidiaries have been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and issued and are fully paid and non-assessable.
 
5.9.  ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other ERISA Events that have occurred or are
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect with respect to such Borrower.
 
5.10.  Accuracy of Information. The information, exhibits or reports with
respect to such Borrower furnished to the Agent or to any Lender in connection
with the negotiation of, or compliance with, the Loan Documents as of the date
furnished do not contain any material
 
45

--------------------------------------------------------------------------------


misstatement of fact or omit to state a material fact or any fact necessary to
make the statements contained therein not misleading.
 
5.11.  Regulation U. Neither such Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (as defined in Regulation U), and after applying
the proceeds of each Advance, margin stock (as defined in Regulation U) will
constitute less than 25% of the value of those assets of such Borrower and its
Subsidiaries that are subject to any limitation on sale, pledge, or any other
restriction hereunder.
 
5.12.  Material Agreements. Neither such Borrower nor any of its Subsidiaries is
a party to any agreement or instrument or subject to any charter or other
corporate restriction which could reasonably be expected to have a Material
Adverse Effect with respect to such Borrower as described in clauses (ii) and/or
(iii) of the definition thereof. Neither such Borrower nor any of its
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in (i) any agreement or
instrument to which it is a party, which default could reasonably be expected to
have a Material Adverse Effect with respect to such Borrower or (ii) any
agreement or instrument evidencing or governing Indebtedness, which default
could be reasonably expected to have a Material Adverse Effect with respect to
such Borrower.
 
5.13.  Compliance With Laws. Except for the Disclosed Matters, such Borrower and
its Subsidiaries have complied with all applicable statutes, rules, regulations,
orders and restrictions of any domestic or foreign government or any
instrumentality or agency thereof having jurisdiction over the conduct of their
respective businesses or the ownership of their respective Property,
non-compliance with which could reasonably be expected to result in a Material
Adverse Effect with respect to such Borrower.
 
5.14.  Ownership of Properties. On the date of this Agreement, such Borrower and
its Subsidiaries have good title (except for minor defects in title that do not
interfere with their ability to conduct their business as currently conducted or
to utilize such properties for the intended purposes), free of all Liens other
than those permitted by Section 6.13, to all of the assets material to such
Borrower’s business reflected in such Borrower’s most recent consolidated
financial statements provided to the Agent, as owned by such Borrower and its
Subsidiaries.
 
5.15.  Plan Assets; Prohibited Transactions. Such Borrower is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and assuming the accuracy of the representations and warranties made in Section
9.12 and in any assignment made pursuant to Section 12.3.3, neither the
execution of this Agreement nor the making of Loans hereunder gives rise to a
prohibited transaction within the meaning of Section 406 of ERISA or Section
4975 of the Code.
 
5.16.  Environmental Matters. In the ordinary course of its business, the
officers of such Borrower consider the effect of Environmental Laws on the
business of such Borrower and its
 
46

--------------------------------------------------------------------------------


 
Subsidiaries, in the course of which they identify and evaluate potential risks
and liabilities accruing to such Borrower due to Environmental Laws. On the
basis of this consideration, such Borrower has concluded that, other than the
Disclosed Matters, Environmental Laws cannot reasonably be expected to have a
Material Adverse Effect with respect to such Borrower. Except for the Disclosed
Matters, and except with respect to any other matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect with respect to such Borrower, neither such Borrower nor any Subsidiary
has received any notice to the effect that its operations are not in material
compliance with any of the requirements of applicable Environmental Laws or are
the subject of any federal or state investigation evaluating whether any
remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment.
 
5.17.  Investment Company Act. Neither such Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
 
5.18.  Public Utility Holding Company Act; Securities and Exchange Commission
Authorization; Federal Energy Regulatory Commission. The Company is a “holding
company”, and each of Union Electric, CIPS, CILCO and IP is a “public utility
company”, as such terms are defined in the 1935 Act. The SEC, in accordance with
the 1935 Act, has issued orders authorizing:
 
(a)   the incurrence by the Company or IP of short-term indebtedness for
borrowed money in an aggregate principal amount not to exceed at any time
$1,500,000,000 or $500,000,000, respectively, or (b) the issuance and sale by
the Company of capital stock, preferred stock, certain other specified
securities and long-term indebtedness for borrowed money in an aggregate
principal amount not to exceed at any time $2,500,000,000, subject to, among
other things, the condition that all such indebtedness be issued on or before
June 30, 2007 and, in the case of short-term indebtedness, mature not later than
364 days thereafter, unless the 1935 Act is repealed or revised; and
 
(b)   the incurrence by Union Electric, CIPS or CILCO of short-term indebtedness
for borrowed money in an aggregate principal amount not to exceed
$1,000,000,000, $250,000,000 or $250,000,000, respectively, subject to, among
other things, the condition that all such indebtedness be issued on or before
March 31, 2006 and mature not later than 364 days thereafter, unless the 1935
Act is repealed or revised.
 
Genco is certified by the FERC as an “exempt wholesale generator” under the
Energy Policy Act of 1992. Genco is not a “public utility company” under the
1935 Act. The FERC, in accordance with the Federal Power Act, has issued an
order authorizing the incurrence by Genco of short-term indebtedness for
borrowed money in an aggregate principal amount not to exceed $300,000,000,
subject to, among other things, the condition that all such indebtedness be
issued on or before June 22, 2006 and mature not later than 364 days thereafter,
unless the Federal Power Act is repealed or revised.
 
Loans extended under this Agreement are short-term indebtedness for borrowed
money and, in the case of the Company only, also long-term indebtedness for
borrowed money within
 
47

--------------------------------------------------------------------------------


 
the meaning of the aforesaid orders of the SEC and the FERC. Unless such
authorization is no longer required by applicable laws and regulations (and the
Agent shall have received confirmation thereof reasonably satisfactory to it),
additional authorization from the SEC or the FERC (or any governmental agency
that succeeds to the authority of the SEC or the FERC), as applicable, will be
necessary in order for (i) the Company or IP, after June 30, 2007, (ii) Union
Electric, CIPS or CILCO after March 31, 2006, and (iii) Genco, after June 22,
2006, to obtain any Advances under this Agreement or to incur or issue
short-term indebtedness for borrowed money and, in the case of the Company,
long-term indebtedness for borrowed money, in each case including, without
limitation, Loans extended under this Agreement. Except for the aforesaid orders
of the SEC and the FERC (as listed on Schedule 4 hereto), on the Closing Date no
regulatory authorizations, approvals, consents, registrations, declarations or
filings are required in connection with the borrowings by, and issuances of
Letters of Credit for the account of, each Borrower hereunder or the performance
by each Borrower of the Obligations.
 
5.19.  Insurance. Such Borrower maintains, and has caused each of its
Subsidiaries to maintain, with financially sound and reputable insurance
companies insurance on all its Property in such amounts, subject to such
deductibles and self-insurance retentions and covering such properties and risks
as are consistent with sound business practice.
 
5.20.  No Default or Unmatured Default. No Default or Unmatured Default has
occurred and is continuing with respect to such Borrower.
 
 
ARTICLE VI
 
COVENANTS
 
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
 
6.1.  Financial Reporting. Each Borrower will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with generally accepted accounting principles, and furnish to the
Agent, and the Agent shall promptly deliver to each of the Lenders (it being
agreed that the obligation of any Borrower to furnish the financial statements
referred to in paragraphs 6.1.1 and 6.1.2 below may be satisfied by the delivery
of annual and quarterly reports from such Borrower to the SEC on Forms 10-K and
10-Q containing such statements):
 
6.1.1   Within 90 days after the close of each fiscal year, such Borrower’s
audited financial statements prepared in accordance with Agreement Accounting
                            Principles on a consolidated basis, including
balance sheets as of the end of such period, statements of income and statements
of cash flows, accompanied by (a) an
audit report, unqualified as to scope, of a nationally recognized firm of
independent public accountants; (b) any management letter prepared by said
accountants, and
(c) a certificate of said accountants that, in the course of their audit of the
foregoing, they have obtained no knowledge of any Default by such Borrower, or
if, in the
opinion
 
 
48

--------------------------------------------------------------------------------


of such accountants, any such Default shall exist, stating the nature and status
thereof.
 
6.1.2   Within 45 days after the close of the first three quarterly periods of
each of its fiscal years, such Borrower’s consolidated unaudited balance sheets
        as at the close of each such period and consolidated statements of
income and a statement of cash flows for the period from the beginning of such
fiscal year to the
end of such quarter, all certified as to fairness of presentation, compliance
with Agreement Accounting Principles and consistency by its chief financial
officer, controller
or treasurer.
 
6.1.3   Together with the financial statements required under Sections 6.1.1 and
6.1.2, a compliance certificate in substantially the form of Exhibit B signed
        by such Borrower’s chief financial officer, controller or treasurer
showing the calculations necessary to determine compliance with this Agreement
and stating
        that no  Default or Unmatured Default with respect to such Borrower
exists, or if any such Default or Unmatured Default exists, stating the nature
and status thereof.
 
6.1.4   As soon as possible and in any event within 10 days after such Borrower
knows that any ERISA Event has occurred that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in liability of such Borrower, its Subsidiaries or any Commonly
Controlled Entity
in  an aggregate amount exceeding $25,000,000, a statement, signed by the chief
financial officer, controller or treasurer of such Borrower, describing said
ERISA Event
and the action which such Borrower proposes to take with respect thereto.
 
6.1.5   As soon as possible and in any event within 10 days after receipt by
such Borrower, a copy of (a) any notice or claim to the effect that such
Borrower
            or any of its Subsidiaries is or may be liable to any Person as a
result of the release by such Borrower, any of its Subsidiaries, or any other
Person of any toxic or
hazardous waste or substance into the environment, and (b) any notice alleging
any violation of any federal, state or local environmental, health or safety law
or
regulation by such Borrower or any of its Subsidiaries, which, in either case,
could reasonably be expected to have a Material Adverse Effect with respect to
such
Borrower.
 
6.1.6   Promptly upon becoming aware thereof, notice of any upgrading or
downgrading of the rating of such Borrower’s senior unsecured debt,
                            commercial  paper or First Mortgage Bonds by Moody’s
or S&P.
 
6.1.7   Such other information (including non-financial information) as the
Agent or any Lender may from time to time reasonably request.
 
6.2.  Use of Proceeds and Letters of Credit. Each Borrower will, and will cause
each of its Subsidiaries to, use the proceeds of the Advances to repay any and
all amounts outstanding
 
49

--------------------------------------------------------------------------------


 
under the Existing Credit Agreements and for general corporate purposes,
including without limitation, for working capital, commercial paper liquidity
support with respect to commercial paper issued by such Borrower or its
Subsidiaries, to fund loans under and pursuant to the Money Pool Agreements, and
to pay fees and expenses incurred in connection with this Agreement. Each
Borrower shall use the proceeds of Advances in compliance with all applicable
legal and regulatory requirements and any such use shall not result in a
violation of any such requirements, including, without limitation, Regulation U
and Regulation X, the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended, and the regulations promulgated thereunder.
Each Borrower shall use the Letters of Credit for general corporate purposes.
 
6.3.  Notice of Default. Within five (5) Business Days after an Authorized
Officer of any Borrower becomes aware thereof, such Borrower will, and will
cause each Subsidiary to, give notice in writing to the Lenders of the
occurrence of any Default or Unmatured Default and, unless otherwise reported to
the SEC in such Borrower’s filings under the Securities Exchange Act of 1934, of
any other development, financial or otherwise, which could reasonably be
expected to have a Material Adverse Effect with respect to such Borrower.
 
6.4.  Conduct of Business. Each Borrower will, and will cause each of its
Subsidiaries to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise in which it is
presently conducted or in a manner or fields of enterprise reasonably related
thereto and do all things necessary to remain duly incorporated or organized,
validly existing and (to the extent such concept applies to such entity) in good
standing as a domestic corporation, partnership or limited liability company in
its jurisdiction of incorporation or organization, as the case may be, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted. Notwithstanding the foregoing, no Borrower
shall be prohibited from dissolving any Inactive Subsidiary or from the sale of
any Subsidiary or assets pursuant to governmental or regulatory order or
pursuant to Section 6.11.
 
6.5.  Taxes. Each Borrower will, and will cause each of its Subsidiaries to,
timely file complete and correct United States federal and applicable foreign,
state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been recorded in
accordance with Agreement Accounting Principles.
 
6.6.  Insurance. Each Borrower will, and will cause each of its Subsidiaries to,
maintain with financially sound and reputable insurance companies insurance on
all its Property in such amounts, subject to such deductibles and self-insurance
retentions, and covering such risks as is consistent with sound business
practice, and such Borrower will furnish to any Lender upon request full
information as to the insurance carried.
 
6.7.  Compliance with Laws; Securities and Exchange Commission and Federal
Energy Regulatory Commission Authorization.
 
(a)  Each Borrower will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which it may be subject including, without limitation, all
Environmental Laws, except where the failure to do so,
 
50

--------------------------------------------------------------------------------


 
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect with respect to such Borrower.
 
(b)   From time to time prior to the expiration of the approval of the SEC, in
accordance with the 1935 Act, and/or FERC, as applicable, described in Section
5.18 with respect to such Borrowers’ Indebtedness, so long as this Agreement
remains in effect or the Obligations incurred by such Borrower under or in
connection herewith remain outstanding, such Borrower will obtain an extension
of such approval and such Borrower shall provide a notice to the Agent of the
receipt of such extension, which notice shall include the expiration date of the
most recent approval and the total amount of Indebtedness of such Borrower
authorized therein. Each Borrower further agrees not to request any Advance or
permit any Loan to remain outstanding hereunder in violation of the above
mentioned SEC and/or FERC approval or any conditions thereof, as in effect from
time to time.
 
6.8.  Maintenance of Properties. Subject to Section 6.11, each Borrower will,
and will cause each of its Subsidiaries to, do all things necessary to maintain,
preserve, protect and keep its Property used in the operation of its business in
good repair, working order and condition (ordinary wear and tear excepted), and
make all necessary and proper repairs, renewals and replacements so that its
business carried on in connection therewith may be properly conducted at all
times.
 
6.9.  Inspection; Keeping of Books and Records. Each Borrower will, and will
cause each of its Subsidiaries to, permit the Agent and the Lenders, by their
respective representatives and agents, to inspect any of the Property, books and
financial records of such Borrower and each of its Subsidiaries, to examine and
make copies of the books of accounts and other financial records of such
Borrower and each of its Subsidiaries, and to discuss the affairs, finances and
accounts of such Borrower and each of its Subsidiaries with, and to be advised
as to the same by, their respective officers at such reasonable times and
intervals as the Agent or any Lender may designate. Each Borrower shall keep and
maintain, and cause each of its Subsidiaries to keep and maintain, in all
material respects, proper books of record and account in which entries in
conformity with Agreement Accounting Principles shall be made of all dealings
and transactions in relation to their respective businesses and activities. If a
Default with respect to a Borrower has occurred and is continuing, such
Borrower, upon the Agent’s request, shall turn over copies of any such records
to the Agent or its representatives.
 
6.10.  Merger. Each Borrower will not, nor will it permit any of its
Subsidiaries to, merge or consolidate with or into any other Person, except (i)
any Subsidiary other than a Borrowing Subsidiary may merge or consolidate with a
Borrower if such Borrower is the corporation surviving such merger, (ii) any
Borrowing Subsidiary may merge or consolidate with the Company if the Company is
the corporation surviving such merger, (iii) any Subsidiary other than a
Borrowing Subsidiary may merge or consolidate with any other Subsidiary,
provided that each Borrower’s aggregate direct and indirect ownership interest
in the survivor thereof shall not be less than such Borrower’s direct and
indirect ownership interest in either of such Subsidiaries prior to such merger,
and (iv) any Borrower or any Subsidiary may merge or consolidate with any Person
other than a Borrower or a Subsidiary if (a) such Person was organized under the
laws of the United States of America or one of its States and (b) such Borrower
or such
 
 
51

--------------------------------------------------------------------------------


 
Subsidiary is the corporation surviving such merger; provided that, in each
case, after giving effect thereto, no Default with respect to such Borrower will
be in existence.
 
6.11.  Dispositions of Assets. No Borrower will, or will permit any of its
Subsidiaries to, lease, sell or otherwise dispose of its Property to any other
Person, including any of its Subsidiaries, whether existing on the date hereof
or hereafter created, except:
 
6.11.1   Sales of electricity, natural gas, emissions credits and other
commodities in the ordinary course of business.
 
6.11.2   A disposition of assets by a Subsidiary of such Borrower (other than a
Subsidiary of such Borrower that is itself a Borrowing Subsidiary) to
                                    such Borrower or another Subsidiary of such
Borrower.
 
6.11.3   A disposition by a Borrowing Subsidiary to one of its Subsidiaries of
Property received by such Borrowing Subsidiary after the date hereof from
                                        the Company or another Subsidiary (other
than a Borrowing Subsidiary) specifically for transfer to the Subsidiary of such
Borrowing Subsidiary.
 
6.11.4   The payment of cash dividends by any Subsidiary to holders of its
equity interests.
 
6.11.5   Advances of cash in the ordinary course of business pursuant to the
Money Pool Agreements or other intercompany borrowing arrangements
                                        with terms substantially similar to the
Money Pool Agreements.
 
6.11.6   A disposition of obsolete property or property no longer used in the
business of such Borrower or its Subsidiaries.
 
6.11.7   The transfer pursuant to a requirement or law or any regulatory
authority having jurisdiction, of functional and/or operational control of\ (but
                                        not of title to) transmission facilities
of such Borrower or its Subsidiaries to an Independent System Operator, Regional
Transmission Organization or to some
other entity which has responsibility for operating and planning a regional
transmission system.
 
6.11.8   Dispositions pursuant to Leveraged Lease Sales.
 
6.11.9   In the case of Genco, direct loans to its railroad subsidiary up to a
maximum of $25,000,000 outstanding at any time.
 
6.11.10   Leases, sales or other dispositions by such Borrower or any of its
Subsidiaries of its Property that, together with all other Property of such
                                        Borrower and its Subsidiaries previously
leased, sold or disposed of (other than dispositions otherwise permitted by
other provisions of this Section 6.11) since
the Closing Date, do not constitute Property which represents more than fifteen
percent (15%) of the Consolidated Tangible Assets of such Borrower
 
 
52

--------------------------------------------------------------------------------


as would be shown in the consolidated financial statements of such Borrower and
its Subsidiaries as at the end of the fiscal year ending immediately prior
to the date of any such lease, sale or other disposition.
 
6.11.11   Contributions, directly or indirectly, of capital, in the form of
either debt or equity, by the Company to a Subsidiary.
 
6.11.12   Transactions (a) with an Affiliate that is directly or indirectly
wholly owned by such Borrower and (b) meeting the requirements of Section 6.14
                                        (without giving effect to the second
parenthetical thereof), under which the Borrower, or its Subsidiary, that
disposes its Property receives in return
consideration (i) in a form other than equity, other ownership interests or
indebtedness and (ii) of which at least 75% is cash; provided that any such
consideration so received, unless retained by such Borrower or its Subsidiary at
all times prior to the repayment of all Obligations under this Agreement, shall
be
used within twelve months of the receipt thereof (x) for investment or
reinvestment by such Borrower or its Subsidiary in its existing business or
(y) to reduce
Indebtedness of such Borrower or its Subsidiary.
 
6.12.  Indebtedness of Project Finance Subsidiaries, Investments in Project
Finance Subsidiaries; Acquisitions. Neither any Borrower nor any of its
Subsidiaries shall be directly or indirectly, primarily or secondarily, liable
for any Indebtedness or any other form of liability, whether direct, contingent
or otherwise, of a Project Finance Subsidiary nor shall any Borrower or any of
its Subsidiaries provide any guarantee of the Indebtedness, liabilities or other
obligations of a Project Finance Subsidiary. Each Borrower will not, nor will it
permit any of its Subsidiaries to, make or suffer to exist Investments in
Project Finance Subsidiaries in excess of $100,000,000 in the aggregate for all
the Borrowers and Subsidiaries at any time. Each Borrower will not, nor will it
permit any of its Subsidiaries to, consummate any Acquisition other than an
Acquisition (a) which is consummated on a non-hostile basis approved by a
majority of the board of directors or other governing body of the Person being
acquired and (b) which involves the purchase of a business line similar,
related, complementary or incidental to that of such Borrower and its
Subsidiaries as of the Closing Date unless the purchase price therefor is less
than or equal to (i) $10,000,000 with respect thereto or (ii) $50,000,000 when
taken together with all other Acquisitions consummated by all the Borrowers and
Subsidiaries during the term of this Agreement which do not otherwise satisfy
the conditions described above in this clause (b), and, as of the date of such
Acquisition and after giving effect thereto, no Default or Unmatured Default
shall exist with respect to such Borrower.
 
6.13.  Liens. Each Borrower will not, nor will it permit any of its Subsidiaries
(other than a Project Finance Subsidiary) to, create, incur, or suffer to exist
any Lien in, of or on the Property of such Borrower or any of its Subsidiaries,
except:
 
6.13.1   Liens, if any, securing (a) the Loans and other Obligations hereunder
and (b) the “Loans” and other “Obligations” under (and as defined in)
                                        the Restated Five-Year Credit Agreement.
 
53

--------------------------------------------------------------------------------


 
6.13.2   Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.
 
6.13.3   Liens imposed by law, such as landlords’, wage earners’, carriers’,
warehousemen’s and mechanics’ liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than 60
days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.
 
6.13.4   Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.
 
6.13.5   Liens existing on the date hereof and described in Schedule 2.
 
6.13.6   Deposits securing liability to insurance carriers under insurance or
self-insurance arrangements.
 
6.13.7   Deposits or accounts to secure the performance of bids, trade contracts
or obligations (other than for borrowed money), vendor and service provider
arrangements, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business.
 
6.13.8   Easements, reservations, rights-of-way, restrictions, survey exceptions
and other similar encumbrances as to real property of such Borrower and its
Subsidiaries which customarily exist on properties of corporations engaged in
similar activities and similarly situated and which do not materially interfere
with the conduct of the business of such Borrower or any such Subsidiary
conducted at the property subject thereto.
 
6.13.9   Liens arising out of judgments or awards not exceeding $50,000,000 in
the aggregate for all the Borrowers and Subsidiaries with respect to which
appeals are being diligently pursued, and, pending the determination of such
appeals, such judgments or awards having been effectively stayed.
 
6.13.10   Liens created pursuant to the Existing Indentures securing the First
Mortgage Bonds; provided that the Liens of such Existing Indentures shall extend
only to the property of Union Electric and CIPS (including, to the extent
applicable, after acquired property) that is or would be covered by the Liens of
the Existing Indentures as in effect on the date hereof.
 
6.13.11   Liens incurred in connection with the Peno Creek Project.
 
54

--------------------------------------------------------------------------------


 
6.13.12   Liens existing on any capital assets of any Subsidiary of such
Borrower at the time such Subsidiary becomes a Subsidiary and not created in
contemplation of such event.
 
6.13.13   Liens on any capital assets securing Indebtedness incurred or assumed
for the purpose of financing or refinancing all or any part of the cost of
acquiring or constructing such asset; provided that such Lien attaches to such
asset concurrently with or within eighteen (18) months after the acquisition or
completion or construction thereof.
 
6.13.14   Liens existing on any capital assets of any Subsidiary of such
Borrower at the time such Subsidiary is merged or consolidated with or into such
Borrower or any Subsidiary and not created in contemplation of such event.
 
6.13.15   Liens existing on any assets prior to the acquisition thereof by such
Borrower or any of its Subsidiaries and not created in contemplation thereof;
provided that such Liens do not encumber any other property or assets.
 
6.13.16   Liens (a) on the capital stock of CILCO and on the assets of CILCO and
any other Subsidiary of CILCORP existing on the date hereof and/or (b) created
pursuant to the Existing CILCO Indenture securing First Mortgage Bonds; provided
that the Liens of such Existing CILCO Indenture shall extend only to the
property (including, to the extent applicable, after acquired property) that is
covered by the Liens of the Existing CILCO Indenture as in effect on the date
hereof.
 
6.13.17   Undetermined Liens and charges incidental to construction.
 
6.13.18   Liens on Property or assets of a Subsidiary in favor of such Borrower
or a Subsidiary that is directly or indirectly wholly owned by such
                                       Borrower.
 
6.13.19   Liens (a) on the assets of IP and any Subsidiary of IP existing on the
date hereof and/or (b) created pursuant to the Existing IP Indenture securing
First Mortgage Bonds; provided that the Liens of such Existing IP Indenture
shall extend only to the property (including, to the extent applicable, after
acquired property) that is covered by the Liens of the Existing IP Indenture as
in effect on the date hereof.
 
6.13.20   Liens arising out of the refinancing, extension, renewal or refunding
of any Indebtedness secured by any Lien permitted by any of Section 6.13.10
through 6.13.19; provided that (a) such Indebtedness is not secured by any
additional assets, and (b) the amount of such Indebtedness secured by any such
Lien is not increased.
 
55

--------------------------------------------------------------------------------


6.13.21   Any Liens existing on any assets of IP or any of its Subsidiaries or
related trusts related to the Illinois Power Special Purpose Trust Transitional
Funding Trust Notes, Series 1998-1.
 
6.14.  Affiliates. Each Borrower will not, and will not permit any of its
Subsidiaries to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate (other than such Borrower and its Subsidiaries)
except in the ordinary course of business and pursuant to the reasonable
requirements of such Borrower’s or such Subsidiary’s business and, except to the
extent that the terms and consideration of any such transaction are mandated,
limited or otherwise subject to conditions imposed by any regulatory or
government body, upon fair and reasonable terms no less favorable to such
Borrower or such Subsidiary than such Borrower or such Subsidiary would obtain
in a comparable arm’s-length transaction.
 
6.15.  Financial Contracts. Each Borrower will not, nor will it permit any of
its Subsidiaries, to, enter into or remain liable upon any Rate Management
Transactions except for those entered into in the ordinary course of business
for bona fide hedging purposes and not for speculative purposes.
 
6.16.  Subsidiary Covenants. Each Borrower will not, and will not permit any of
its Subsidiaries other than a Project Finance Subsidiary to, create or otherwise
cause to become effective any consensual encumbrance or restriction of any kind
on the ability of any such Subsidiary other than a Project Finance Subsidiary
(i) to pay dividends or make any other distribution on its common stock, (ii) to
pay any Indebtedness or other obligation owed to such Borrower or any other
Subsidiary of such Borrower, or (iii) to make loans or advances or other
Investments in such Borrower or any other Subsidiary of such Borrower, in each
case, other than (a) restrictions and conditions imposed by law or by this
Agreement or the Restated Five-Year Credit Agreement, (b) restrictions and
conditions existing on the date hereof, in each case as identified on Schedule 3
(without giving effect to any amendment or modification expanding the scope of
any such restriction or condition), (c) restrictions on dividends on the capital
stock of Union Electric entered into in connection with future issuances of
subordinated capital income securities, to the extent the same are not more
restrictive than those benefiting the holders of Union Electric’s existing 7.69%
Subordinated Capital Income Securities, (d) restrictions and conditions in
agreements or arrangements entered into by (1) Electric Energy, Inc. regarding
the payment of dividends or the making of other distributions with respect to
shares of its capital stock or (2) Gateway Energy WGK Project, L.L.C., in each
case, without giving effect to any amendment or modification expanding the scope
of any such restriction or condition, and (e) customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided that such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder.
 
6.17.  Leverage Ratio. Each Borrower will not permit the ratio of (i) its
Consolidated Indebtedness to (ii) its Consolidated Total Capitalization to be
greater than (a) 0.65 to 1.00 at any time for each Borrower other than CILCO and
(b) 0.60 to 1.00 at any time for CILCO; provided that with respect to CIPS and
Genco, Consolidated Indebtedness, solely as such term is used in, and solely for
the purpose of, clause (i) of this Section 6.17, shall not include
(a) subordinated indebtedness under the Existing Intercompany Notes and (b)
subordinated indebtedness which,
 
 
56

--------------------------------------------------------------------------------


 
by it terms, is subordinated to the Obligations on terms not less favorable to
the Lenders than those set forth in Exhibit G (it being understood that any
subordinated indebtedness under clause (b) will be expressly subordinated to all
Obligations, including Obligations in respect of Letters of Credit).
 
ARTICLE VII  
 
 
DEFAULTS
 
The occurrence of any one or more of the following events in respect of any
Borrower shall constitute a Default with respect to such Borrower:
 
7.1. Any representation or warranty made or deemed made by or on behalf of such
Borrower (including any representation or warranty deemed made by such Borrower
as to one of its Subsidiaries) to the Lenders, the Issuing Banks or the Agent
under or in connection with this Agreement, any Credit Extension, or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be false in any material respect on the date as of
which made or deemed made.
 
7.2. Such Borrower or, in the case of the Company, the Company or any of its
Subsidiaries, shall fail to pay (i) principal of any Loan when due, or (ii)
interest upon any Loan or any Facility Fee or other Obligations under any of the
Loan Documents within five (5) Business Days after such interest, fee or other
Obligation becomes due.
 
7.3. The breach by such Borrower of any of the terms or provisions of Section
6.2, 6.3, 6.9, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16 or 6.17.
 
7.4. The breach by such Borrower (other than a breach which constitutes a
Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement which is not remedied within fifteen (15) days
after the earlier to occur of (i) written notice from the Agent or any Lender to
such Borrower or (ii) an Authorized Officer otherwise becoming aware of any such
breach.
 
7.5. Failure of such Borrower or, in the case of the Company, any of its
Subsidiaries (other than Project Finance Subsidiaries), to pay when due any
Material Indebtedness; or the default by such Borrower or, in the case of the
Company, any of its Subsidiaries (other than Project Finance Subsidiaries) in
the performance (beyond the applicable grace period with respect thereto, if
any) of any term, provision or condition contained in any Material Indebtedness
Agreement, or any other event shall occur or condition exist (except for a
“Triggering Event” under IP’s 11½% Mortgage Bonds due 2010 which does not also
cause an event of default thereunder), the effect of which default, event or
condition is to cause, or to permit the holder(s) of such Material Indebtedness
or the lender(s) under any Material Indebtedness Agreement to cause, such
Material Indebtedness to become due prior to its stated maturity or any
commitment to lend under any Material Indebtedness Agreement to be terminated
prior to its stated expiration date; or any Material Indebtedness of such
Borrower or, in the case of the Company, any of its Subsidiaries (other than
Project Finance Subsidiaries), shall be declared to be due and payable or
required to be prepaid or repurchased (other than by a
 
57

--------------------------------------------------------------------------------


 
regularly scheduled payment) prior to the stated maturity thereof (except in the
case of or related to a “Triggering Event” under IP’s 11½% Mortgage Bonds due
2010 which does not also cause an event of default thereunder); or such Borrower
or, in the case of the Company, any of its Subsidiaries (other than Project
Finance Subsidiaries), shall not pay, or admit in writing its inability to pay,
its debts generally as they become due; provided that no Default shall occur
under this Section 7.5 as a result of (i) any notice of voluntary prepayment
delivered by such Borrower or any Subsidiary with respect to any Indebtedness,
or (ii) any voluntary sale of assets by such Borrower or any Subsidiary
permitted hereunder as a result of which any Indebtedness secured by such assets
is required to be prepaid.
 
7.6. Such Borrower or any of its Subsidiaries (other than Project Finance
Subsidiaries), shall (i) have an order for relief entered with respect to it
under the Federal bankruptcy laws as now or hereafter in effect, (ii) make an
assignment for the benefit of creditors, (iii) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any Substantial Portion of its
Property, (iv) institute any proceeding seeking an order for relief under the
Federal bankruptcy laws as now or hereafter in effect or seeking to adjudicate
it a bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) take any corporate or
partnership action to authorize or effect any of the foregoing actions set forth
in this Section 7.6, (vi) fail to contest in good faith any appointment or
proceeding described in Section 7.7, or (vii) become unable, admit in writing
its inability or fail generally to pay its debts as they become due.
 
7.7. Without the application, approval or consent of such Borrower or any of its
Subsidiaries (other than a Project Finance Subsidiary), a receiver, trustee,
examiner, liquidator or similar official shall be appointed for such Borrower or
any of its Subsidiaries (other than a Project Finance Subsidiary) or any
Substantial Portion of its Property or the Property of any of its Subsidiaries
(other than a Project Finance Subsidiary), or a proceeding described in Section
7.6(iv) shall be instituted against such Borrower or any of its Subsidiaries
(other than a Project Finance Subsidiary) and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 60 consecutive days.
 
7.8. Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of such Borrower or, in the case of the Company, any of its
Subsidiaries (other than Project Finance Subsidiaries), which, when taken
together with all other Property of such Borrower and/or, in the case of the
Company, any such Subsidiaries so condemned, seized, appropriated, or taken
custody or control of, during the twelve-month period ending with the month in
which any such action occurs, constitutes a Substantial Portion.
 
7.9. Such Borrower or, in the case of the Company, any of its Subsidiaries
(other than Project Finance Subsidiaries), shall fail within 45 days to pay,
bond or otherwise discharge one or more (i) judgments or orders for the payment
of money in excess of $50,000,000 (or the equivalent thereof in currencies other
than Dollars) in the aggregate (net of any amount covered by insurance), or (ii)
nonmonetary judgments or orders which, individually or in the aggregate,
 
58

--------------------------------------------------------------------------------


 
could reasonably be expected to have a Material Adverse Effect, which
judgment(s), in any such case, is/are not stayed on appeal or otherwise being
appropriately contested in good faith.
 
7.10. An ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred is
in excess of $50,000,000.
 
7.11. Nonpayment by such Borrower or, in the case of the Company, any of its
Subsidiaries (other than Project Finance Subsidiaries), of any Rate Management
Obligation, in a notional amount of $25,000,000 or more, when due or the breach
by such Borrower or, in the case of the Company, any of its Subsidiaries (other
than Project Finance Subsidiaries) of any term, provision or condition contained
in any Rate Management Transaction or any transaction of the type described in
the definition of “Rate Management Transactions,” whether or not any Lender or
Affiliate of a Lender is a party thereto.
 
7.12. Any Change in Control shall occur.
 
7.13. Such Borrower or, in the case of the Company, any of its Subsidiaries,
shall (i) be the subject of any proceeding or investigation pertaining to the
release by such Borrower (or, in the case of the Company, any of its
Subsidiaries) or any other Person of any toxic or hazardous waste or substance
into the environment, or (ii) violate any Environmental Law; which, in the case
of an event described in clause (i) or clause (ii), has resulted in liability to
such Borrower or, in the case of the Company, any of its Subsidiaries, in an
amount equal to $50,000,000 or more (in the case of the Company, in the
aggregate for the Company and all its Subsidiaries), which liability is not
paid, bonded or otherwise discharged within 45 days or which is not stayed on
appeal and being appropriately contested in good faith.
 
7.14. Any Loan Document shall fail to remain in full force or effect with
respect to such Borrower or, in the case of the Company, any of its Subsidiaries
or any action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Loan Document with respect to such Borrower or, in the
case of the Company, any of its Subsidiaries.
 
ARTICLE VIII
 
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
8.1.  Acceleration. If any Default described in Section 7.6 or 7.7 occurs with
respect to a Borrower or, in the case of the Company, any of its Subsidiaries
(other than any Project Finance Subsidiary), the obligations of the Lenders to
make Loans and of the Issuing Banks to issue Letters of Credit hereunder to such
Borrower shall automatically terminate and the Obligations of such Borrower
shall immediately become due and payable without any election or action on the
part of the Agent, any Issuing Bank or any Lender. If any other Default occurs
with respect to a Borrower or, in the case of the Company, any of its
Subsidiaries (other than any Project Finance Subsidiary to the extent excluded
from such Default by the provisions of Article VII), the Required Lenders (or
the Agent with the consent of the Required Lenders) may terminate or suspend the
obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder to such Borrower, or declare the Obligations to be
due and payable, or both, whereupon the Obligations shall become immediately due
and payable, without
 
 
59

--------------------------------------------------------------------------------


 
presentment, demand, protest or notice of any kind, all of which such Borrower
hereby expressly waives.
 
If, after acceleration of the maturity of the Obligations or termination of the
obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder as a result of any Default (other than any Default
as described in Section 7.6 or 7.7 with respect to such Borrower) and before any
judgment or decree for the payment of the Obligations due shall have been
obtained or entered, the Required Lenders (in their sole discretion) shall so
direct, the Agent shall, by notice to such Borrower, rescind and annul such
acceleration and/or termination.
 
8.2.  Amendments. Subject to the provisions of this Section 8.2, the Required
Lenders (or the Agent with the consent in writing of the Required Lenders) and
the Borrowers may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrowers hereunder or thereunder or
waiving any Default hereunder or thereunder; provided, however, that no such
supplemental agreement shall, without the consent of all of the Lenders (or, in
the case of Section 8.2.2, all affected Lenders):
 
8.2.1   Extend the final maturity of any Revolving Loan or LC Disbursement or
postpone any payment of principal of any Revolving Loan or LC Disbursement or
forgive all or any portion of the principal amount thereof, or reduce the rate
or extend the time of payment of interest or fees thereon (other than a waiver
of the application of the default rate of interest pursuant to Section 2.14
hereof).
 
8.2.2   Extend the final maturity of any Competitive Loan or postpone any
regularly scheduled payment of principal of any Competitive Loan or forgive all
or any portion of the principal amount thereof, or reduce the rate or extend the
time of payment of interest or fees thereon (other than a waiver of the
application of the default rate of interest pursuant to Section 2.14 hereof).
 
8.2.3   Waive any condition set forth in Section 4.2, reduce the percentage
specified in the definition of Required Lenders or any other percentage of
Lenders specified to be the Pro Rata Share in this Agreement to act on specified
matters or amend the definition of “Pro Rata Share”.
 
8.2.4   Other than as expressly permitted by the terms of Section 2.23, extend
the Commitment Termination Date or the Maturity Date applicable to any Borrower,
or reduce the amount or extend the payment date for, the mandatory payments
required under Section 2.2, or increase the amount of the Commitment of any
Lender hereunder or change the definition of Subsidiary Sublimit hereunder, or
permit any Borrower to assign its rights or obligations under this Agreement or
change Section 2.15 or 2.8.4 in a manner that would alter the pro rata sharing
of payments or reduction of commitments required thereby.
 
8.2.5   Amend this Section 8.2.
 
60

--------------------------------------------------------------------------------


No amendment of any provision of this Agreement relating to the Agent, any
Issuing Bank or the Swingline Lender shall be effective without the written
consent of the Agent, such Issuing Bank or the Swingline Lender, as the case may
be. The Agent may waive payment of the fee required under Section 12.3.3 without
obtaining the consent of any other party to this Agreement. Notwithstanding the
foregoing, any provision of this Agreement may be amended by an agreement in
writing entered into by the applicable Borrower, the Required Lenders and the
Agent if (i) by the terms of such agreement any remaining Commitment of each
Lender not consenting to the amendment provided for therein shall terminate upon
the effectiveness of such amendment and (ii) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment in full of the
principal of and interest accrued on each Advance made by it and all other
amounts owing to it or accrued for its account under this Agreement.
 
8.3.  Preservation of Rights. No delay or omission of the Lenders, the Agent or
the Issuing Banks to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Credit Extension notwithstanding the existence of a
Default or Unmatured Default or the inability of a Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by, or by the Agent with the consent of, the requisite number of Lenders
required pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Agent, the
Issuing Banks and the Lenders until all of the Obligations have been paid in
full.
 
ARTICLE IX
 
GENERAL PROVISIONS
 
9.1.  Survival of Representations. All representations and warranties of the
Borrowers contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.
 
9.2.  Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to any
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
 
9.3.  Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
 
9.4.  Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Agent and the Lenders, and between the Agent and the
Lenders on one hand, and the Borrowers individually on the other hand, and
supersede all prior agreements and understandings among and between such
parties, as the case may be, relating to the subject
 
 
61

--------------------------------------------------------------------------------


 
matter thereof other than those contained in the fee letter described in Section
10.13 which shall survive and remain in full force and effect during the term of
this Agreement.
 
9.5.  Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders and the Issuing Banks hereunder are several and not
joint and no Lender or Issuing Bank shall be the partner or agent of any other
(except to the extent to which the Agent is authorized to act as such). The
failure of any Lender or any Issuing Bank to perform any of its obligations
hereunder shall not relieve any other Lender or any Issuing Bank from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that each Arranger shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement
(it being acknowledged that Section 9.6 may be enforced against any Borrower
only to the extent of the amounts for which such Borrower is liable under the
terms of such Section).
 
9.6.  Expenses; Indemnification. (i) The Company shall reimburse the Agent and
each Arranger for any reasonable costs, internal charges and out-of-pocket
expenses (including reasonable attorneys’ and paralegals’ fees and time charges
of attorneys for the Agent, which attorneys may be employees of the Agent and
expenses of and fees for other advisors and professionals engaged by the Agent
or such Arranger) paid or incurred by the Agent or such Arranger in connection
with the investigation, preparation, negotiation, documentation, execution,
delivery, syndication, distribution (including, without limitation, via the
internet), review, amendment, modification and administration of the Loan
Documents. The Company also agrees to reimburse the Agent, each Arranger, the
Issuing Banks and the Lenders for any costs, internal charges and out-of-pocket
expenses (including attorneys’ and paralegals’ fees and time charges and
expenses of attorneys and paralegals for the Agent, such Arranger, the Issuing
Banks and the Lenders, which attorneys and paralegals may be employees of the
Agent, such Arranger, the Issuing Banks or the Lenders) paid or incurred by the
Agent, such Arranger, any Issuing Bank or any Lender in connection with the
collection of the Obligations and enforcement of the Loan Documents (and each
Borrowing Subsidiary likewise agrees to reimburse the Agent, each Arranger, the
Issuing Banks and the Lenders for such costs, internal charges and out-of-pocket
expenses to the extent they are incurred in the collection of the Obligations of
and enforcement of the Loan Documents against such Borrowing Subsidiary).
 

(ii)  
Subject to paragraph (iii) below, the Borrowers hereby further agree to
indemnify the Agent, each Arranger, each Issuing Bank, each Lender, their
respective affiliates, and each of their directors, officers and employees
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including, without limitation, all expenses of litigation or
preparation therefor whether or not the Agent, any Arranger, any Issuing Bank,
any Lender or any affiliate is a party thereto, and all attorneys’ and
paralegals’ fees, time charges and expenses of attorneys and paralegals of the
party seeking indemnification, which attorneys and paralegals may or may not be
employees of such party seeking indemnification) which any of them may pay or
incur arising out of or relating to this Agreement, the other Loan Documents,
the transactions contemplated hereby or the direct or

 
62

--------------------------------------------------------------------------------


 
indirect application or proposed application of the proceeds of any Loan
hereunder except to the extent that they have resulted, as determined in a final
non-appealable judgment by a court of competent jurisdiction, from the gross
negligence or willful misconduct of the party seeking indemnification.
 
 

(iii)  
Each amount payable under paragraph (ii) of this Section shall be an obligation
of, and shall be discharged by (a) to the extent arising out of acts, events and
circumstances related to a particular Borrower, such Borrower and (b) otherwise,
all the Borrowers, with each Borrower being severally liable for such Borrower’s
Contribution Percentage of such amount, provided that in consideration of the
availability, on the terms set forth herein, of the entire amount of the
Commitments in the form of borrowings by and Letters of Credit issued for the
account of the Company, the Company agrees that, if one or more of the Borrowing
Subsidiaries shall fail to pay any amount owed by it under clause (b) of this
paragraph (iii) after a demand shall have been made by the Person to which such
amount is owed, the Company shall promptly pay such amount (the Company hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor of the obligations of any Borrowing Subsidiary under this Section).

 

(iv)  
To the extent that the Borrowers fail to pay any amount required to be paid by
them to the Agent, either Arranger, any Issuing Bank or the Swingline Lender
under paragraph (i) or (ii) of this Section, each Lender severally agrees to pay
to the Agent, such Arranger, such Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agent, such Arranger, such Issuing Bank or the Swingline
Lender in its capacity as such.

 

(v)  
The obligations of the Borrowers under this Section 9.6 shall survive the
termination of this Agreement and, as to each Borrower, the Maturity Date
applicable to such Borrower.

 
9.7.  Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders, to the extent that the
Agent deems necessary.
 
9.8.  Accounting. Except as provided to the contrary herein, all accounting
terms used in the calculation of any financial covenant or test shall be
interpreted and all accounting determinations hereunder in the calculation of
any financial covenant or test shall be made in accordance with Agreement
Accounting Principles. If any changes in generally accepted accounting
principles are hereafter required or permitted and are adopted by any Borrower
or any of its Subsidiaries with the agreement of its independent certified
public accountants and such changes result in a change in the method of
calculation of any of the financial covenants, tests, restrictions or standards
herein or in the related definitions or terms used therein (“Accounting
 
 
63

--------------------------------------------------------------------------------


 
Changes”), the parties hereto agree, at such Borrower’s request, to enter into
negotiations, in good faith, in order to amend such provisions in a credit
neutral manner so as to reflect equitably such changes with the desired result
that the criteria for evaluating such Borrower’s and its Subsidiaries’ financial
condition shall be the same after such changes as if such changes had not been
made; provided, however, until such provisions are amended in a manner
reasonably satisfactory to the Agent and the Required Lenders, no Accounting
Change shall be given effect in such calculations. In the event such amendment
is entered into, all references in this Agreement to Agreement Accounting
Principles shall mean generally accepted accounting principles as of the date of
such amendment. Notwithstanding the foregoing, all financial statements to be
delivered by such Borrower pursuant to Section 6.1 shall be prepared in
accordance with generally accepted accounting principles in effect at such time.
 
9.9.  Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.
 
9.10.  Nonliability. The relationship between the Borrowers individually on the
one hand and the Lenders and the Agent on the other hand shall be solely that of
borrower and lender. None of the Agent, any Arranger, any Issuing Bank or any
Lender shall have any fiduciary responsibilities to the Borrowers. None of the
Agent, any Arranger, any Issuing Bank or any Lender undertakes any
responsibility to the Borrowers to review or inform the Borrowers of any matter
in connection with any phase of the Borrowers’ businesses or operations. The
Borrowers agree that none of the Agent, any Arranger, any Issuing Bank or any
Lender shall have liability to the Borrowers (whether sounding in tort, contract
or otherwise) for losses suffered by the Borrowers in connection with, arising
out of, or in any way related to, the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. None of the Borrowers, the Agent, any Arranger, any Issuing
Bank or any Lender shall have any liability with respect to, and each of the
Agent, each Arranger, each Issuing Bank, each Lender and each Borrower hereby
waives, releases and agrees not to sue for, any special, indirect, consequential
or punitive damages suffered by it in connection with, arising out of, or in any
way related to the Loan Documents or the transactions contemplated thereby.
 
9.11.  Confidentiality. Each Lender and each Issuing Bank agrees to hold any
confidential information which it may receive from any Borrower pursuant to this
Agreement in confidence, except for disclosure (i) to its Affiliates and to
other Borrowers, Lenders or Issuing Banks and their respective Affiliates, for
use solely in connection with the transactions contemplated hereby, (ii) to
legal counsel, accountants, and other professional advisors to such Lender or
Issuing Bank or to a Transferee, in each case which have been informed as to the
confidential nature of such information, for use solely in connection with the
transactions contemplated hereby, (iii) to regulatory officials having
jurisdiction over it or its Affiliates, (iv) to any Person as required by law,
regulation, or legal process, (v) to any Person in connection with any legal
proceeding to which such Lender or Issuing Bank is a party, (vi) to such
Lender’s
 
 
64

--------------------------------------------------------------------------------


 
or Issuing Bank’s direct or indirect contractual counterparties in swap
agreements or to legal counsel, accountants and other professional advisors to
such counterparties, in each case which have been informed as to the
confidential nature of such information, (vii) as permitted by Section 12.4 and
(viii) to rating agencies if requested or required by such agencies in
connection with a rating relating to this Agreement or the Advances hereunder.
 
9.12.  Lenders Not Utilizing Plan Assets. Each Lender and Designated Lender
represents and warrants that none of the consideration used by such Lender or
Designated Lender to make its Loans constitutes for any purpose of ERISA or
Section 4975 of the Code assets of any “plan” as defined in Section 3(3) of
ERISA or Section 4975 of the Code and the rights and interests of such Lender or
Designated Lender in and under the Loan Documents shall not constitute such
“plan assets” under ERISA.
 
9.13.  Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) as collateral in the
extension or maintenance of the credit provided for herein.
 
9.14.  Disclosure. The Borrowers and each Lender and each Issuing Bank hereby
acknowledge and agree that each Lender, each Issuing Bank and their Affiliates
from time to time may hold investments in, make other loans to or have other
relationships with the Borrowers and their Affiliates.
 
9.15.  USA Patriot Act. Each Lender and each Issuing Bank hereby notifies the
Borrowers that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Borrowers,
which information includes the names and addresses of the Borrowers and other
information that will allow such Lender to identify the Borrowers in accordance
with its requirements. The Borrowers shall promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations including the USA
Patriot Act.
 


 
ARTICLE X
 
THE AGENT
 
10.1.  Appointment; Nature of Relationship. JPMCB is hereby appointed by each of
the Lenders and each of the Issuing Banks as its contractual representative
(herein referred to as the “Agent”) hereunder and under each other Loan
Document, and each of the Lenders and the each of the Issuing Banks irrevocably
authorizes the Agent to act as the contractual representative of such Lender and
such Issuing Bank with the rights and duties expressly set forth herein and in
the other Loan Documents. The Agent agrees to act as such contractual
representative upon the express conditions contained in this Article X.
Notwithstanding the use of the defined term “Agent,” it is expressly understood
and agreed that the Agent shall not have any fiduciary responsibilities to any
Lender or any Issuing Bank by reason of this Agreement or any other
 
65

--------------------------------------------------------------------------------


 
Loan Document and that the Agent is merely acting as the contractual
representative of the Lenders and the Issuing Banks with only those duties as
are expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ and the Issuing Banks’ contractual representative, the
Agent (i) does not hereby assume any fiduciary duties to any of the Lenders or
the Issuing Banks, (ii) is a “representative” of the Lenders and the Issuing
Banks within the meaning of the term “secured party” as defined in the New York
Uniform Commercial Code and (iii) is acting as an independent contractor, the
rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. Each of the Lenders and the Issuing
Banks hereby agrees to assert no claim against the Agent on any agency theory or
any other theory of liability for breach of fiduciary duty, all of which claims
each Lender hereby waives.
 
10.2.  Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties or fiduciary duties to the Lenders or the
Issuing Banks, or any obligation to the Lenders or the Issuing Banks to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Agent.
 
10.3.  General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to the Borrowers, the Lenders or any Lender
or any Issuing Bank for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final,
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.
 
10.4.  No Responsibility for Loans, Recitals, etc. Neither the Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender and each Issuing Bank; (c) the satisfaction of any condition specified in
Article IV, except receipt of items required to be delivered solely to the
Agent; (d) the existence or possible existence of any Default or Unmatured
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (g) the financial condition
of the Borrowers or any guarantor of any of the Obligations or of any of the
Borrowers’ or any such guarantor’s respective Subsidiaries. The Agent shall have
no duty to disclose to the Lenders or the Issuing Banks information that is not
required to be furnished by the Borrowers to the Agent at such time, but is
voluntarily furnished by the Borrowers to the Agent (either in its capacity as
Agent or in its individual capacity).
 
10.5.  Action on Instructions of Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders (or all of the Lenders in the event that and to the extent that this
Agreement expressly requires such), and such instructions
 
66

--------------------------------------------------------------------------------


 
and any action taken or failure to act pursuant thereto shall be binding on all
of the Lenders. The Lenders hereby acknowledge that the Agent shall be under no
duty to take any discretionary action permitted to be taken by it pursuant to
the provisions of this Agreement or any other Loan Document unless it shall be
requested in writing to do so by the Required Lenders (or all of the Lenders in
the event that and to the extent that this Agreement expressly requires such).
The Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document unless it shall first be indemnified
to its satisfaction in writing by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.
 
10.6.  Employment of Agents and Counsel. The Agent may execute any of its duties
as Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders or the
Issuing Banks, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care. The Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Agent and the Lenders
and the Issuing Banks and all matters pertaining to the Agent’s duties hereunder
and under any other Loan Document.
 
10.7.  Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by the Agent, which counsel may be
employees of the Agent.
 
10.8.  Agent’s Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify the Agent ratably in proportion to the their Pro Rata Shares of
the Aggregate Commitment (or, if the Aggregate Commitment has been terminated,
of the Aggregate Outstanding Credit Exposure) (determined as of the date of any
such request by the Agent) (i) for any amounts not reimbursed by the Borrowers
for which the Agent is entitled to reimbursement by the Borrowers under the Loan
Documents, (ii) to the extent not paid by the Borrowers, for any other expenses
incurred by the Agent on behalf of the Lenders or the Issuing Banks, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Agent in connection with any dispute between the Agent
and any Lender or between two or more of the Lenders or Issuing Banks) and (iii)
to the extent not paid by the Borrowers, for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Agent in any way relating to or arising out
of the Loan Documents or any other document delivered in connection therewith or
the transactions contemplated thereby (including, without limitation, for any
such amounts incurred by or asserted against the Agent in connection with any
dispute between the Agent and any Lender or between two or more of the Lenders
or Issuing Banks), or the enforcement of any of the terms of the Loan Documents
or of any such other documents, provided that (i) no Lender shall be liable for
any of the foregoing to the extent any of the foregoing is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Agent, (ii) any
indemnification required pursuant to Section 3.5(vii) shall, notwithstanding the
provisions of this
 
67

--------------------------------------------------------------------------------


 
Section 10.8, be paid by the relevant Lender in accordance with the provisions
thereof and (iii) the Agent shall reimburse the Lenders for any amounts the
Lenders have paid to the extent such amounts are subsequently recovered from the
Borrowers. The obligations of the Lenders under this Section 10.8 shall survive
payment of the Obligations, termination and expiration of the Letters of Credit
and termination of this Agreement.
 
10.9.  Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or a Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”. In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders and the
Issuing Banks.
 
10.10.  Rights as a Lender. In the event the Agent is a Lender or an Issuing
Bank, the Agent shall have the same rights and powers hereunder and under any
other Loan Document with respect to its Commitment and its Credit Extensions as
any Lender or any Issuing Bank and may exercise the same as though it were not
the Agent, and the term “Lender” or “Lenders” or “Issuing Bank” shall, at any
time when the Agent is a Lender or an Issuing Bank, unless the context otherwise
indicates, include the Agent in its individual capacity. The Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with each Borrower or
any of its Subsidiaries in which such Borrower or such Subsidiary is not
restricted hereby from engaging with any other Person. The Agent, in its
individual capacity, is not obligated to remain a Lender.
 
10.11.  Independent Credit Decision. Each Lender and each Issuing Bank
acknowledges that it has, independently and without reliance upon the Agent, any
Arranger or any other Lender or any other Issuing Bank and based on the
financial statements prepared by the Borrowers and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
and each Issuing Bank also acknowledges that it will, independently and without
reliance upon the Agent, any Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.
 
10.12.  Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders, the Issuing Banks and the Borrowers, such
resignation to be effective upon the appointment of a successor Agent or, if no
successor Agent has been appointed, forty-five days after the retiring Agent
gives notice of its intention to resign. The Agent may be removed at any time
with or without cause by written notice received by the Agent from the Required
Lenders, such removal to be effective on the date specified by the Required
Lenders. Upon any such resignation or removal, the Required Lenders, with the
consent of the Borrowers (which consent shall not be unreasonably withheld or
delayed; provided that such consent shall not be required in the event and
continuation of a Default), shall have the right to appoint, on behalf of the
Borrowers and the Lenders, a successor Agent. If no successor Agent shall have
been so appointed by the Required Lenders or consented to by the Borrowers
within thirty days after the resigning Agent’s giving notice of its intention to
resign, then the resigning Agent may
 
 
68

--------------------------------------------------------------------------------


 
 appoint, on behalf of the Borrowers and the Lenders, a successor Agent.
Notwithstanding the previous sentence, the Agent may at any time without the
consent of the Borrowers or any Lender or any Issuing Bank, appoint any of its
Affiliates which is a commercial bank as a successor Agent hereunder. If the
Agent has resigned or been removed and no successor Agent has been appointed,
the Lenders may perform all the duties of the Agent hereunder and the Borrowers
shall make all payments in respect of the Obligations to the applicable Lender
and for all other purposes shall deal directly with the Lenders. No successor
Agent shall be deemed to be appointed hereunder until such successor Agent has
accepted the appointment. Any such successor Agent shall be a commercial bank
having capital and retained earnings of at least $100,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning or removed Agent. Upon
the effectiveness of the resignation or removal of the Agent, the resigning or
removed Agent shall be discharged from its duties and obligations hereunder and
under the Loan Documents. After the effectiveness of the resignation or removal
of an Agent, the provisions of this Article X shall continue in effect for the
benefit of such Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Agent hereunder and under the other Loan
Documents. In the event that there is a successor to the Agent by merger, or the
Agent assigns its duties and obligations to an Affiliate pursuant to this
Section 10.12, then the term “Prime Rate” as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Agent.
 
10.13.  Agent and Arranger Fees. The Company agrees to pay to the Agent and each
Arranger, for their respective accounts, the agent and arranger fees agreed to
by the Borrowers, the Agent and the Arrangers pursuant to the letter agreements
dated June 13, 2005, or as otherwise agreed from time to time.
 
10.14.  Delegation to Affiliates. The Borrowers, the Lenders and the Issuing
Banks agree that the Agent may delegate any of its duties under this Agreement
to any of its Affiliates. Any such Affiliate (and such Affiliate’s directors,
officers, agents and employees) which performs duties in connection with this
Agreement shall be entitled to the same benefits of the indemnification, waiver
and other protective provisions to which the Agent is entitled under Articles IX
and X.
 
10.15.  Syndication Agent and Documentation Agents. The Lender identified in
this Agreement as the “Syndication Agent” and the Lenders identified in this
Agreement as the “Documentation Agents” shall have no right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, such Lenders
shall not have or be deemed to have a fiduciary relationship with any other
Lender. Each Lender hereby makes the same acknowledgements with respect to such
Lenders as it makes with respect to the Agent in Section 10.11.
 
ARTICLE XI
 
SETOFF; RATABLE PAYMENTS
 
11.1.  Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if a Borrower becomes insolvent, however
evidenced, or any Default occurs with
 
69

--------------------------------------------------------------------------------


 
respect to a Borrower, any and all deposits (including all account balances,
whether provisional or final and whether or not collected or available) and any
other Indebtedness at any time held or owing by any Lender (including the
Swingline Lender) or any Affiliate of any Lender or any Issuing Bank to or for
the credit or account of such Borrower may be offset and applied toward the
payment of the Obligations owing by such Borrower to such Lender or such Issuing
Bank, whether or not the Obligations, or any part thereof, shall then be due.
 
11.2.  Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Revolving Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a participation in the Aggregate Revolving Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Revolving Credit Exposure. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to their respective Pro Rata Shares of the
Aggregate Revolving Credit Exposure. In case any such payment is disturbed by
legal process, or otherwise, appropriate further adjustments shall be made.
 
ARTICLE XII
 
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
12.1.  Successors and Assigns; Designated Lenders. 
 
12.1.1    Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrowers, the Agent, the
Issuing Banks and the Lenders and their respective successors and assigns
permitted hereby, except that (i) the Borrowers shall not have the right to
assign their rights or obligations under the Loan Documents without the prior
written consent of the Agent, each Lender and each Issuing Bank, (ii) any
assignment by any Lender must be made in compliance with Section 12.3, and (iii)
any transfer by Participants must be made in compliance with Section 12.2. Any
attempted assignment or transfer by any party not made in compliance with this
Section 12.1 shall be null and void, unless such attempted assignment or
transfer is treated as a participation in accordance with Section 12.3.2. The
parties to this Agreement acknowledge that clause (ii) of this Section 12.1
relates only to absolute assignments and this Section 12.1 does not prohibit
assignments creating security interests, including, without limitation, (x) any
pledge or assignment by any Lender of all or any portion of its rights under
this Agreement and any Note to a Federal Reserve Bank, (y) in the case of a
Lender which is a Fund, any pledge or assignment of all or any portion of its
rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee or (z) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to direct or
indirect contractual counterparties in swap agreements
 
 
70

--------------------------------------------------------------------------------


 
relating to the Loans; provided, however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations  hereunder unless and until the parties thereto have complied with
the provisions of Section 12.3. The Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 12.3; provided, however, that the
Agent may in its discretion (but shall not be required to) follow instructions
from the Person which made any Loan or which holds any Note to direct payments
relating to such Loan or Note to another Person. Any assignee of the rights to
any Loan or any Note agrees by acceptance of such assignment to be bound by all
the terms and provisions of the Loan Documents. Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the owner of the rights to any Loan (whether or not a
Note has been issued in evidence thereof), shall be conclusive and binding on
any subsequent holder or assignee of the rights to such Loan.
 
12.1.2   Designated Lenders.
 

(i)  
Subject to the terms and conditions set forth in this Section 12.1.2, any Lender
may from time to time elect to designate an Eligible Designee to provide all or
any part of the Loans to be made by such Lender pursuant to this Agreement;
provided that the designation of an Eligible Designee by any Lender for purposes
of this Section 12.1.2 shall be subject to the approval of the Agent (which
consent shall not be unreasonably withheld or delayed). Upon the execution by
the parties to each such designation of an agreement in the form of Exhibit F
hereto (a “Designation Agreement”) and the acceptance thereof by the Agent, the
Eligible Designee shall become a Designated Lender for purposes of this
Agreement. The Designating Lender shall thereafter have the right to permit the
Designated Lender to provide all or a portion of the Loans to be made by the
Designating Lender pursuant to the terms of this Agreement and the making of
such Loans or portion thereof shall satisfy the obligations of the Designating
Lender to the same extent, and as if, such Loan was made by the Designating
Lender. As to any Loan made by it, each Designated Lender shall have all the
rights a Lender making such Loan would have under this Agreement and otherwise;
provided, (x) that all voting rights under this Agreement shall be exercised
solely by the Designating Lender, (y) each Designating Lender shall remain
solely responsible to the other parties hereto for its obligations under this
Agreement, including the obligations of a Lender in respect of Loans made by its
Designated Lender and (z) no Designated Lender shall be entitled to
reimbursement under Article III hereof for any amount which would exceed the
amount that would have been payable by the Borrowers to the Lender from which
the Designated Lender obtained any interests hereunder. No additional Notes
shall be required with respect to Loans provided by a Designated Lender;
provided, however, to the extent any Designated Lender shall advance funds, the
Designating Lender shall be deemed to hold the Notes in its possession as an
agent for such Designated Lender to the extent of the Loan funded by such
Designated Lender. Such Designating Lender shall act as

 
 
71

--------------------------------------------------------------------------------


 


 
administrative agent for its Designated Lender and give and receive notices and
communications hereunder. Any payments for the account of any Designated Lender
shall be paid to its Designating Lender as administrative agent for such
Designated Lender and neither the Borrowers nor the Agent shall be responsible
for any Designating Lender’s application of such payments. In addition, any
Designated Lender may (1) with notice to, but without the consent of, the
Borrowers or the Agent, assign all or portions of its interests in any Loans to
its Designating Lender or to any financial institution consented to by the Agent
providing liquidity and/or credit facilities to or for the account of such
Designated Lender and (2) subject to advising any such Person that such
information is to be treated as confidential in accordance with Section 9.11,
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any
guarantee, surety or credit or liquidity enhancement to such Designated Lender.
 
 

(ii)  
Each party to this Agreement hereby agrees that it shall not institute against,
or join any other Person in instituting against, any Designated Lender any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceedings under any federal or state bankruptcy or similar law for one
year and a day after the payment in full of all outstanding senior indebtedness
of any Designated Lender. This Section 12.1.2 shall survive the termination of
this Agreement.

 
12.2.  Participations.
 
12.2.1   Permitted Participants; Effect. Any Lender may at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Outstanding Credit Exposure of such Lender, any Note held by such Lender, any
Commitment of such Lender or any other interest of such Lender under the Loan
Documents. In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrowers under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrowers and the
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under the Loan Documents.
 
12.2.2   Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Commitment in which such
Participant has an interest which would require consent of all of the Lenders
pursuant to the terms of Section 8.2.
 
72

--------------------------------------------------------------------------------


12.2.3   Benefit of Certain Provisions. The Borrowers agree that each
Participant shall be deemed to have the right of setoff provided in Section 11.1
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that each
Lender shall retain the right of setoff provided in Section 11.1 with respect to
the amount of participating interests sold to each Participant. The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 11.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 11.2 as if each Participant were a Lender.
The Borrowers further agree that each Participant shall be entitled to the
benefits of Sections 3.1, 3.2, 3.4 and 3.5 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.3,
provided that (i) a Participant shall not be entitled to receive any greater
payment under Section 3.1, 3.2 or 3.5 than the Lender who sold the participating
interest to such Participant would have received had it retained such interest
for its own account, unless the sale of such interest to such Participant is
made with the prior written consent of the Borrowers, and (ii) any Participant
not incorporated under the laws of the United States of America or any State
thereof agrees to comply with the provisions of Section 3.5 to the same extent
as if it were a Lender.
 
12.3.  Assignments.
 
12.3.1   Permitted Assignments. Any Lender may at any time assign to one or more
banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be evidenced by an
agreement substantially in the form of Exhibit C or in such other form as may be
agreed to by the parties thereto (each such agreement, an “Assignment
Agreement”). Each such assignment with respect to a Purchaser which is not a
Lender or an Affiliate of a Lender or an Approved Fund shall either be in an
amount equal to the entire applicable Commitment and Outstanding Credit Exposure
of the assigning Lender or (unless each of the Borrowers and the Agent otherwise
consents) be in an aggregate amount not less than $5,000,000. The amount of the
assignment shall be based on the Commitment or, if the Commitments have been
terminated, the Outstanding Credit Exposure subject to the assignment,
determined as of the date of such assignment or as of the “Trade Date,” if the
“Trade Date” is specified in the Assignment Agreement. Each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement, except that this sentence
shall not apply to rights in respect of outstanding Competitive Loans.
 
12.3.2   Consents. The consent of the Borrowers shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of the
 
73

--------------------------------------------------------------------------------


 
Borrowers shall not be required if (i) a Default has occurred and is continuing
or (ii) such assignment is in connection with the physical settlement of any
Lender’s obligations to direct or indirect contractual counterparties in swap
agreements relating to the Loans; provided, that the assignment without the
Borrowers’ consent pursuant to clause (ii) shall not increase the Borrowers’
liability under Section 3.5. The consent of the Agent and each Issuing Bank
shall be required prior to an assignment becoming effective. Any consent
required under this Section 12.3.2 shall not be unreasonably withheld or delayed
(except that any Issuing Bank may withhold such consent in its sole discretion).
 
12.3.3   Effect; Effective Date. Upon (i) delivery to the Agent of an Assignment
Agreement, together with any consents required by Sections 12.3.1 and 12.3.2,
and (ii) payment of a $3,500 fee to the Agent for processing such assignment
(unless such fee is waived by the Agent), such assignment shall become effective
on the effective date specified in such assignment. The Assignment Agreement
shall contain a representation and warranty by the Purchaser to the effect that
none of the funds, money, assets or other consideration used to make the
purchase and assumption of the Commitment and Outstanding Credit Exposure under
the applicable Assignment Agreement constitutes “plan assets” as defined under
ERISA and that the rights, benefits and interests of the Purchaser in and under
the Loan Documents will not be “plan assets” under ERISA. On and after the
effective date of such assignment, such Purchaser shall for all purposes be a
Lender party to this Agreement and any other Loan Document executed by or on
behalf of the Lenders and shall have all the rights, benefits and obligations of
a Lender under the Loan Documents, to the same extent as if it were an original
party thereto, and the transferor Lender shall be released with respect to the
Commitment and Outstanding Credit Exposure, if any, assigned to such Purchaser
without any further consent or action by the Borrowers, the Lenders or the
Agent. In the case of an assignment covering all of the assigning Lender’s
rights, benefits and obligations under this Agreement, such Lender shall cease
to be a Lender hereunder but shall continue to be entitled to the benefits of,
and subject to, those provisions of this Agreement and the other Loan Documents
which survive payment of the Obligations and termination of the Loan Documents.
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 12.3 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 12.2. Upon the consummation of
any assignment to a Purchaser pursuant to this Section 12.3.3, the transferor
Lender, the Agent and the Borrowers shall, if the transferor Lender or the
Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that, upon cancellation and surrender to the Borrowers of the
Notes (if any) held by the transferor Lender, new Notes or, as appropriate,
replacement Notes are issued to such transferor Lender, if applicable, and new
Notes or, as appropriate, replacement Notes, are issued to such Purchaser, in
each case in principal amounts reflecting their
 
 
74

--------------------------------------------------------------------------------


 
respective Commitments (or, if such Commitments have been terminated, their
respective Outstanding Credit Exposure), as adjusted pursuant to such
assignment.
 
12.3.4   Register. The Agent, acting solely for this purpose as an agent of the
Borrowers (and the Borrowers hereby designate the Agent to act in such
capacity), shall maintain at one of its offices in New York, New York a copy of
each Assignment and Assumption delivered to it and a register (the “Register”)
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of and interest on the Loans owing to,
each Lender pursuant to the terms hereof from time to time and whether such
Lender is an original Lender or assignee of another Lender pursuant to an
assignment under this Section 13.3. The entries in the Register shall be
conclusive, absent manifest error and the Borrowers, the Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
 
12.4.  Dissemination of Information. The Borrowers authorize each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrowers and their Subsidiaries;
provided that each Transferee and prospective Transferee agrees to be bound by
Section 9.11 of this Agreement.
 
12.5.  Tax Certifications. If any interest in any Loan Document is transferred
to any Transferee which is not incorporated under the laws of the United States
or any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.5(iv).
 
ARTICLE XIII
 
NOTICES
 
13.1.  Notices.
 
(a)   Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 

(i)  
if to any Borrower, to it in care of Ameren Corporation, 1901 Chouteau Avenue,
St. Louis, MO 63103, Attention of Jerre E. Birdsong, Vice President and
Treasurer  (Telecopy No. (314) 554-3066);

 
75

--------------------------------------------------------------------------------


 

(ii)  
if to the Agent, to JPMorgan Chase Bank, N.A., Loan and Agency Services Group,
1111 Fannin, 10th Floor, Houston, TX 77002, Attention: Sylvia Gutierrez
(Telecopy No. (713) 427-6307), with a copy to JPMorgan Chase Bank, N.A., 270
Park Avenue, New York, NY 10017, Attention of Michael J. DeForge (Telecopy No.
(212) 270-3098);

 

(iii)  
if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

 
(b)   Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Agent; provided that the foregoing shall not apply to
notices pursuant to Article II unless otherwise agreed by the Agent and the
applicable Lender. The Agent or any Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
 
(c)   Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
13.2.  Change of Address. Any Borrower, the Agent, any Issuing Bank and any
Lender may each change the address for service of notice upon it by a notice in
writing to the other parties hereto.
 
ARTICLE XIV
 
COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrowers, the Agent, the Issuing
Banks and the Lenders and each party has notified the Agent by facsimile
transmission or telephone that it has taken such action.
 
ARTICLE XV
 
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
 
15.1 CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.
 
15.2 CONSENT TO JURISDICTION. EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW
 
76

--------------------------------------------------------------------------------


 
YORK, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENTS AND EACH BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY BORROWER AGAINST THE
AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK,
NEW YORK.
 
15.3 WAIVER OF JURY TRIAL. EACH BORROWER, THE AGENT, EACH ISSUING BANK AND EACH
LENDER HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
 
ARTICLE XVI
 
TERMINATION OF CERTAIN EXISTING CREDIT AGREEMENTS WAIVER OF CERTAIN PROVISIONS
THEREUNDER
 
The Company, the Lenders, JPMorgan Chase Bank, N.A., as administrative agent
under the Existing Three-Year Credit Agreement and the Existing Amended
Three-Year Credit Agreement, and the Agent agree that upon (i) the execution and
delivery of this Agreement by each of the parties hereto and (ii) satisfaction
(or waiver by the Agent and the Lenders) of the conditions precedent set forth
in Section 4.1, the “Commitments” under and as defined in each of the Existing
Three-Year Credit Agreement and the Existing Amended Three-Year Credit Agreement
shall be reduced to zero and terminated permanently as of the Closing Date. All
facility fees and related fees payable pursuant to the Existing Three-Year
Credit Agreement and the Existing Amended Three-Year Credit Agreement shall be
due and payable on the effective date of the termination of each such agreement,
which date shall be the Closing Date, and the Existing Three-Year Credit
Agreement and the Existing Amended Three-Year Credit Agreement shall terminate
as of the Closing Date (except for those provisions that survive the termination
thereof). As of the Closing Date, the Agent and each of the Lenders hereunder
party to the Existing Three-Year Credit Agreement and the Existing Amended
Three-Year Credit Agreement, upon the satisfaction of the conditions precedent
set forth in Section 4.1, hereby waive the Company’s compliance with any notice
requirements set forth in each of the Existing Three-Year Credit Agreement and
the Existing Amended Three-Year Credit Agreement with respect to (a) the
prepayment of all of the “Obligations” outstanding under (and as defined in)
each of the Existing Three-Year Credit
 
77

--------------------------------------------------------------------------------


 
Agreement and the Existing Amended Three-Year Credit Agreement and (b) the
termination of the “Commitments” under (and as defined in) each of the Existing
Three-Year Credit Agreement and the Existing Amended Three-Year Credit
Agreement.
 
[Signature Pages Follow]
 







[[NYCORP:2512115v10:4436W:07/12/05--12:47 p]]

78

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrowers, the Lenders and the Agent have executed this
Agreement as of the date first above written.
 
AMEREN CORPORATION,
 
by
             /s/ Jerre E. Birdsong                                            
Name:         Jerre E. Birdsong
 
Title:           Vice President and Treasurer
   



UNION ELECTRIC COMPANY,
 
by
              /s/ Jerre E.
Birdsong                                                 
Name:       Jerre E. Birdsong
 
Title:         Vice President and Treasurer
   



CENTRAL ILLINOIS PUBLIC SERVICE COMPANY,
 
by
           /s/ Jerre E. Birdsong                                               
Name:       Jerre E. Birdsong
 
Title:         Vice President and Treasurer
   



CENTRAL ILLINOIS LIGHT COMPANY,
 
by
           /s/ Jerre E.
Birdsong                                                                             
 
Name:       Jerre E. Birdsong
 
Title:         Vice President and Treasurer
   



AMEREN ENERGY GENERATING COMPANY,
 
by
              /s/ Jerre E.
Birdsong                                                                     
Name:       Jerre E. Birdsong
 
Title:         Vice President and Treasurer
   

 
SIGNATURE PAGE TO
AMEREN CORPORATION FIVE-YEAR REVOLVING CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------


ILLINOIS POWER COMPANY,
 
by
            /s/ Jerre E.
Birdsong                                                     
Name:        Jerre E. Birdsong
 
Title:          Vice President and Treasurer
   

 




JPMORGAN CHASE BANK, N.A., as
Agent, as a Lender and as an Issuing Bank,
 
by
 
             /s/ Michael J.
DeForge                                                               
 
Name:        Michael J. DeForge
 
Title:          Vice President
   



BARCLAYS BANK PLC, as Syndication
Agent, as a Lender and as an Issuing Bank,
 
by
 
             /s/ Sydney G.
Dennis                                                                 
 
Name:        Sydney G. Dennis
 
Title:          Director
   






SIGNATURE PAGE TO
AMEREN CORPORATION FIVE-YEAR REVOLVING CREDIT AGREEMENT


[[NYCORP:2512115v11:4432D:07/13/05--05:39 p]]


--------------------------------------------------------------------------------






LEHMAN BROTHERS BANK, FSB,

   
 
by         /s/ Gary T.
Taylor                                                                
 
Name:        Gary T. Taylor
 
Title:          Senior Vice President
   



CITIBANK, N.A.,

   
by         /s/ Richard
Evans                                                                
 
Name:        Richard Evans
 
Title:          Vice President
   



THE BANK OF NEW YORK,

   
 
by         /s/ Cynthia D.
Howells                                                        
 
Name:        Cynthia D. Howells
 
Title:          Vice President
   



BNP PARIBAS,

   
by         /s/ Francis
DeLaney                                                             
 
Name:        Francis DeLaney
 
Title:          Managing Director
   
by         /s/ Mark
Renaud                                                                    
 
Name:        Mark Renaud
 
Title:          Managing Director
   



THE BANK OF TOKYO-MITSUBISHI, LTD.,
CHICAGO BRANCH,

   
 
by         /s/ Tsuguyuki
Umene                                                            
 
Name:        Tsuguyuki Umene
 
Title:          Deputy General Manager
   

 
SIGNATURE PAGE TO
AMEREN CORPORATION FIVE-YEAR REVOLVING CREDIT AGREEMENT
 

--------------------------------------------------------------------------------





UBS LOAN FINANCE LLC,

   
 
by        /s/ Wilfred V.
Saint                                                                   
 
Name:        Wilfred V. Saint
 
Title:          Director Banking Products Services, US
   
 
by        /s/ Joselin
Fernandes                                                               
 
Name:       Joselin Fernandes
 
Title:         Associate Director Banking Products Services, US
   



US BANK,

   
                                                       by        /s/ Karen
Meyer                                                                        
 
Name:       Karen Meyer
 
Title:         Vice President
   



WACHOVIA BANK, N.A.,

   
                                                   by       /s/ Lawrence N.
Gross                                                               
 
Name:      Lawrence N. Gross
 
Title:        Assistant Vice President
   



WILLIAM STREET COMMITMENT
CORPORATION (Recourse only to assets of
William  Street Commitment Corporation),

   
 
by         /s/ Manda
D’Agata                                                                    
 
Name:        Manda D’Agata
 
Title:          Assistant Vice President
   



HSBC BANK USA, NATIONAL ASSOCIATION,

   
by         /s/ Jose
Aldeanueva                                                                  
 
Name:        Jose Aldeanueva
 
Title:         Vice President
   

FIFTH THIRD BANK,

   
by         /s/ Robert M.
Sander                                                                 
 
Name:        Robert M. Sander
 
Title:          Vice President
   

 
SIGNATURE PAGE TO
AMEREN CORPORATION FIVE-YEAR REVOLVING CREDIT AGREEMENT
 

--------------------------------------------------------------------------------



 
MELLON BANK, N.A.,

   
by        /s/ Mark W.
Robers                                                                          
 
Name:       Mark W. Rogers
 
Title:         Vice President
   



THE NORTHERN TRUST COMPANY,

   
by        /s/ Kathleen D.
Schurr                                                                      
 
Name:       Kathleen D. Schurr
 
Title:         Vice President
   



COMMERCE BANK, N.A.,

   
by        /s/ Frank W.
Sant                                                                               
 
Name:       Frank W. Sant
 
Title:         Commercial Loan Officer
   



NATIONAL CITY BANK OF THE MIDWEST,

   
by        /s/ Eric
Hartman                                                                                   
 
Name:       Eric Hartman
 
Title:         Vice President
   



UMB BANK, N.A.,

   
by        /s/ Cecil G.
Wood                                                                                
 
Name:       Cecil G. Wood
 
Title:         Executive Vice President
   




SIGNATURE PAGE TO
AMEREN CORPORATION FIVE-YEAR REVOLVING CREDIT AGREEMENT


[[NYCORP:2512115v11:4432D:07/13/05--05:39 p]]


--------------------------------------------------------------------------------



COMMITMENT SCHEDULE TO
FIVE-YEAR REVOLVING CREDIT AGREEMENT
 
Lender
Commitment
JPMorgan Chase Bank, N.A.
$100,000,000.00
Barclays Bank PLC
100,000,000.00
Lehman Brothers Bank, FSB
100,000,000.00
Citibank, N.A.
82,500,000.00
The Bank of New York
82,500,000.00
BNP Paribas
82,500,000.00
The Bank of Tokyo-Mitsubishi, Ltd.
73,000,000.00
UBS Loan Finance LLC
73,000,000.00
US Bank, N.A.
73,000,000.00
Wachovia Bank, N.A.
73,000,000.00
William Street Commitment Corporation
73,000,000.00
HSBC Bank USA, N.A.
65,000,000.00
Fifth Third Bank
40,000,000.00
Mellon Bank, N.A.
40,000,000.00
The Northern Trust Company
36,000,000.00
Commerce Bank, N.A.
20,000,000.00
National City Bank
20,000,000.00
UMB Bank, N.A.
16,500,000.00
   
Aggregate Commitment
$1,150,000,000.00








[[NYCORP:2512115v10:4436W:07/12/05--12:47 p]]


--------------------------------------------------------------------------------




LC COMMITMENT SCHEDULE TO
 
FIVE-YEAR REVOLVING CREDIT AGREEMENT
 


 


 
Issuing Bank
LC Commitment
JPMorgan Chase Bank, N.A.
$575,000,000.00
Barclays Bank PLC
575,000,000.00


[[NYCORP:2512115v10:4436W:07/12/05--12:47 p]]


--------------------------------------------------------------------------------



PRICING SCHEDULE
 


 
 
 
ApplicableMargin or Fee
 
 
Level
 
I
 
Status
 
 
Level
 
II
 
Status
 
 
Level
 
III
 
Status
 
 
Level
 
IV
 
Status
 
 
Level
 
V
 
Status
 
 
Level
 
VI
 
Status
 
 
LIBOR Spread/LC Participation Fee (when Usage ≤ 50.0%)
 
 
0.180%
 
 
0.220%
 
 
0.350%
 
 
0.425%
 
 
0.500%
 
 
0.800%
 
 
ABR Spread (when Usage ≤ 50.0%)
 
 
0.000%
 
 
0.000%
 
 
0.000%
 
 
0.000%
 
 
0.000%
 
 
0.000%
 
 
LIBOR Spread/LC Participation Fee (when Usage > 50.0%)
 
 
0.280%
 
 
0.320%
 
 
0.450%
 
 
0.525%
 
 
0.600%
 
 
1.050%
 
 
ABR Spread (when Usage > 50.0%)
 
 
0.000%
 
 
0.000%
 
 
0.000%
 
 
0.000%
 
 
0.000%
 
 
0.050%
 
 
Facility Fee
 
 
0.070%
 
 
0.080%
 
 
0.100%
 
 
0.125%
 
 
0.150%
 
 
0.200%
 



“Level I Status” exists at any date if, on such date, the applicable Borrower’s
Moody’s Rating is A2 or better or the applicable Borrower’s S&P Rating is A or
better.
 
“Level II Status” exists at any date if, on such date, (i) the applicable
Borrower has not qualified for Level I Status and (ii) the applicable Borrower’s
Moody’s Rating is A3 or better or the applicable Borrower’s S&P Rating is A- or
better.
 
“Level III Status” exists at any date if, on such date, (i) the applicable
Borrower has not qualified for Level I Status or Level II Status and (ii) the
applicable Borrower’s Moody’s Rating is Baa1 or better or the applicable
Borrower’s S&P Rating is BBB+ or better.
 
“Level IV Status” exists at any date if, on such date, (i) the applicable
Borrower has not qualified for Level I Status, Level II Status or Level III
Status and (ii) the applicable Borrower’s Moody’s Rating is Baa2 or better or
the applicable Borrower’s S&P Rating is BBB or better.
 
“Level V Status” exists at any date if, on such date, (i) the applicable
Borrower has not qualified for Level I Status, Level II Status, Level III Status
or Level IV Status and (ii) the
 
2

--------------------------------------------------------------------------------


 
applicable Borrower’s Moody’s Rating is Baa3 or better or the applicable
Borrower’s S&P Rating is BBB- or better.
 
“Level VI Status” exists at any date if, on such date, the applicable Borrower
has not qualified for Level I Status, Level II Status, Level III Status, Level
IV Status, or Level V Status.
 
“Moody’s Rating” means, at any time, one of the following three ratings (in the
order in which they are to be referenced based on availablity): (i) the public
rating issued by Moody’s Investors Service, Inc. (“Moody’s”) and then in effect
with respect to the applicable Borrower’s senior unsecured long-term debt
securities without third-party credit enhancement, (ii) the public rating issued
by Moody’s and then in effect with respect to the applicable Borrower’s
Obligations under this Agreement without third-party credit enhancement or (iii)
the rating one level below the rating issued by Moody’s and then in effect with
respect to the applicable Borrower’s senior secured long-term debt or first
mortgage bond obligations (in each case, without third-party credit
enhancement).
 
“S&P Rating” means, at any time, one of the following three ratings (in the
order in which they are to be referenced based on availability): (i) the public
rating issued by Standard and Poor’s Rating Services (“S&P”) and then in effect
with respect to the applicable Borrower’s senior unsecured long-term debt
securities without third-party credit enhancement, (ii) the public rating issued
by S&P and then in effect with respect to the applicable Borrower’s Obligations
under this Agreement without third-party credit enhancement or (iii) the rating
one level below the rating issued by S&P and then in effect with respect to the
applicable Borrower’s senior secured long-term debt or first mortgage bond
obligations (in each case, without third-party credit enhancement).
 
“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status or Level IV Status.
 
“Usage” refers to the Aggregate Outstanding Credit Exposure on any date
expressed as a percentage of the Aggregate Commitment on such date.
 
The Applicable Margin shall be determined in accordance with the foregoing table
based on the applicable Borrower’s Status as determined from its then-current
Moody’s Rating and S&P Rating. The Applicable Fee Rate shall be determined (a)
with respect to Facility Fees, in accordance with the foregoing table based on
the Company’s Status as determined from its then-current Moody’s Rating and S&P
Rating and (b) with respect to LC Participation Fees, in accordance with the
foregoing table based on the applicable Borrower’s Status as determined from its
then-current Moody’s Rating and S&P Rating. The credit rating in effect on any
date for the purposes of this Schedule is that in effect at the close of
business on such date. If at any time any Borrower has no Moody’s Rating or no
S&P Rating, Level VI Status shall exist with respect to such Borrower.
 
If the Company or the applicable Borrower is split-rated and the ratings
differential is one level, then each rating agency will be deemed to have a
rating in the higher level. If the Company or the applicable Borrower is
split-rated and the ratings differential is two levels or more, then each rating
agency will be deemed to have a rating one level above the lower rating,
 
3

--------------------------------------------------------------------------------


 
unless either rating is below BB+ or unrated (in the case of S&P) or below Ba1
or unrated (in the case of Moody’s), in which case each rating agency will be
deemed to have a rating in the lower level.
 



 
4

--------------------------------------------------------------------------------




SCHEDULE 1
 


 
SUBSIDIARIES
 
(See Section 5.8)
 

 
Subsidiary
Jurisdiction
of
 Organization
Owned By
Percent
Ownership
         
1.
 
Union Electric Company
 
Missouri
 
Ameren Corporation
 
100%
 
2.
 
Central Illinois Public Service Company
 
Illinois
 
Ameren Corporation
 
100%
 
3.
 
CIPSCO Investment Company
 
Illinois
 
Ameren Corporation
 
100%
 
4.
 
Ameren Energy, Inc.
 
Missouri
 
Ameren Corporation
 
100%
 
5.
 
Ameren Services Company
 
Missouri
 
Ameren Corporation
 
100%
 
6.
 
Ameren Development Company
 
Missouri
 
Ameren Corporation
 
100%
 
7.
 
Ameren Energy Resources Company
 
Illinois
 
Ameren Corporation
 
100%
 
8.
 
AmerenEnergy Medina Valley Cogen (No. 4), L.L.C.
 
Illinois
 
Ameren Energy Resources Company
 
100%
 
9.
 
AmerenEnergy Medina Valley Cogen (No. 2), L.L.C.
 
Illinois
 
Ameren Energy Resources Company
 
100%
 
10.
 
AmerenEnergy Medina Operations, L.L.C.
 
Illinois
 
Ameren Energy Resources Company
 
100%
 
11.
 
AmerenEnergy Medina Valley Cogen, L.L.C.
 
Illinois
 
Ameren Energy Resources Company
 
100%
 
12.
 
Electric Energy, Inc.
 
Illinois
 
Union Electric Company
 
40%
 
 
 
 
 
 
 
Ameren Energy Resources Company
 
40%
 
a.
 
Joppa & Eastern Railroad Company
 
Illinois
 
Electric Energy, Inc.
 
100%
 
b.
 
Met-South, Inc.
 
Illinois
 
Electric Energy, Inc.
 
100%
 
c.
 
Midwest Electric Power, Inc.
 
Illinois
 
Electric Energy, Inc.
 
100%
 
d.
 
Southern Materials Transfer, Inc.
 
Illinois
 
Electric Energy, Inc.
 
100%
 
e.
 
Massac Enterprises, LLC
 
Illinois
 
Electric Energy, Inc.
 
100%
 
f.
 
Joppa Generating Station, LLC
 
Illinois
 
Electric Energy, Inc.
 
100%
 
13.
 
Union Electric Development Corporation
 
Missouri
 
Union Electric Company
 
100%
 

 
 

--------------------------------------------------------------------------------


 
14.
 
Illinois Materials Supply Co.
 
Illinois
 
Ameren Energy Resources Company
 
100%
 
15.
 
Ameren Energy Marketing Company
 
Illinois
 
Ameren Energy Resources Company
 
100%
 
16.
 
Ameren Energy Development Company
 
Illinois
 
Ameren Energy Resources Company
 
100%
 
17.
 
Ameren Energy Generating Company
 
Illinois
 
Ameren Energy Development Company
 
100%
 
18.
 
Coffeen and Western Railroad Company
 
Illinois
 
Ameren Energy Generating
 
100%
 
19.
 
Ameren Energy Fuels and Services Company
 
Illinois
 
Ameren Energy Resources Company
 
100%
 
20.
 
Ameren Energy Communications, Inc.
 
Missouri
 
Ameren Development Company
 
100%
 
21.
 
Ameren ERC, Inc.
 
Missouri
 
Ameren Development Company
 
100%
 
22.
 
Missouri Central Railroad Company
 
Delaware
 
Ameren ERC, Inc.
 
100%
 
23.
 
Gateway Energy Systems, L.C.
 
Missouri
 
Ameren ERC, Inc.
 
89.1%
 
24.
 
Gateway Energy WGK Project, L.L.C.
 
Illinois
 
Ameren ERC, Inc.
 
89.1%
 
25.
 
CIPS Energy, Inc.
 
Illinois
 
Central Illinois Public Service Company
 
100%
 
26.
 
CIPSCO Venture Company
 
Illinois
 
Central Illinois Public Service Company
 
100%
 
27.
 
CIPSCO Securities Company
 
Illinois
 
CIPSCO Investment Company
 
100%
 
28.
 
CIPSCO Leasing Company
 
Illinois
 
CIPSCO Investment Company
 
100%
 
29.
 
CIPSCO Energy Company
 
Illinois
 
CIPSCO Investment Company
 
100%
 
30.
 
CLC Aircraft Leasing Co.
 
Illinois
 
CIPSCO Leasing Company
 
100%
 
31.
 
CLC Leasing Co. A
 
Illinois
 
CIPSCO Leasing Company
 
100%
 

 
 
2

--------------------------------------------------------------------------------


 
32.
 
CEC-ACLP-Co.
 
Illinois
 
CIPSCO Energy Company
 
100%
 
33.
 
Cowboy Railroad Development Company
 
Arkansas
 
Ameren Energy Fuels and Services Company
 
70.97%
 
34.
 
AFS Development Company, LLC
 
Illinois
 
Ameren Energy Fuels and Services Company
 
100%
 
35.
 
CILCORP Inc.
 
Illinois
 
Ameren Corporation
 
100%
 
36.
 
Central Illinois Light Company
 
Illinois
 
CILCORP Inc.
 
100%
 
37.
 
CILCO Exploration and Development Co.
 
Illinois
 
Central Illinois Light Company
 
100%
 
38.
 
AmerenEnergy Resources Generating Company
 
Illinois
 
Central Illinois Light Company
 
100%
 
39.
 
CILCO Energy Corporation
 
Illinois
 
Central Illinois Light Company
 
100%
 
40.
 
CILCORP Investment Management Inc.
 
Illinois
 
CILCORP Inc.
 
100%
 
41.
 
CIM Air Leasing Inc.
 
Illinois
 
CILCORP Investment Management Inc.
 
100%
 
42.
 
CIM Energy Investment Inc.
 
Illinois
 
CILCORP Investment Management Inc.
 
100%
 
43.
 
CIM Leasing Inc.
 
Delaware
 
CILCORP Investment Management Inc.
 
100%
 
44.
 
CILCORP Lease Management Inc.
 
Delaware
 
CILCORP Investment Management Inc.
 
100%
 
45.
 
CLM Inc., IV
 
Delaware
 
CILCORP Lease Management Inc.
 
100%
 
46.
 
CLM Inc. - VII
 
Delaware
 
CILCORP Lease Management Inc.
 
100%
 
47.
 
CLM Inc. - VIII
 
Delaware
 
CILCORP Lease Management Inc.
 
100%
 
48.
 
CLM X, Inc.
 
Delaware
 
CILCORP Lease Management Inc.
 
100%
 
49.
 
CLM Inc., VI
 
Delaware
 
CLM X, Inc.
 
100%
 

 
 
3

--------------------------------------------------------------------------------


 
50.
 
CLM XI, Inc.
 
Delaware
 
CLM X, Inc.
 
100%
 
51.
 
CLM XII, Inc.
 
Delaware
 
CILCORP Lease Management Inc.
 
100%
 
52.
 
QST Enterprises Inc.
 
Illinois
 
CILCORP Inc.
 
100%
 
53.
 
QST Energy Inc.
 
Illinois
 
QST Enterprises Inc.
 
100%
 
54.
 
QST Energy Trading Inc.
 
Illinois
 
QST Energy Inc.
 
100%
 
55.
 
CILCORP Infraservices Inc.
 
Illinois
 
QST Enterprises Inc.
 
100%
 
56.
 
QST Inc.
 
Illinois
 
QST Enterprises Inc.
 
100%
 
57.
 
ESE Land Corporation
 
Illinois
 
QST Enterprises Inc.
 
100%
 
58.
 
Savannah Resources Corp.
 
California
 
ESE Land Corporation
 
100%
 
59.
 
ESE Placentia Development Corporation
 
Illinois
 
ESE Land Corporation
 
100%
 
60.
 
CILCORP Venture Inc.
 
Illinois
 
CILCORP Inc.
 
100%
 
61.
 
CILCORP Energy Services Inc.
 
Illinois
 
CILCORP Venture Inc.
 
100%
 
62.
 
Agricultural Research & Development Corp.
 
Illinois
 
CILCORP Venture Inc.
 
80%
 
63.
 
Illinois Power Company
 
Illinois
 
Ameren Corporation
 
100%
 
64.
 
IP Gas Supply Company
 
Illinois
 
Illinois Power Company
 
100%
 
65.
 
Illinois Power Transmission Company, LLC
 
Delaware
 
Illinois Power Company
 
100%
 
66.
 
Illinois Power Securitization Limited Liability Company
 
Delaware
 
Illinois Power Company
 
100%
 
67.
 
Illinois Power Special Purpose Trust
 
Delaware
 
Illinois Power Securitization Limited Liability Company
 
100%
 
68.
 
Illinois Power Financing I
 
Delaware
 
Illinois Power Company
 
100%
 
69.
 
Illinois Power Financing II
 
Delaware
 
Illinois Power Company
 
100%
 




4

--------------------------------------------------------------------------------




 
SCHEDULE 2
 
LIENS
(See Section 6.13)
 
None.




--------------------------------------------------------------------------------




 
SCHEDULE 3
 
EXISTING RESTRICTIONS
(See Section 6.16)
 
Following are the agreements or other arrangements existing as of the effective
date of the Five-Year Revolving Credit Agreement dated as of July 14, 2005, (the
“Agreement”), among the Borrower, the lending institutions identified therein as
Lenders and JPMorgan Chase Bank, as Administrative Agent and provisions, that
prohibit, restrict or impose any condition upon the ability of any Subsidiary
(other than a Project Finance Subsidiary) to pay dividends or make any other
distribution on its common stock; to pay any Indebtedness or other obligation
owed to the Company or any other Subsidiary; or to make loans or advances or
other Investments in the Company or any other Subsidiary. The following list
does not include restrictions and conditions imposed by law or by the
above-referenced Agreement. Terms defined in the above-referenced Agreement are
used herein with the same meanings.
 
Union Electric
 
Union Electric Subordinated Deferrable Interest Debentures 7.69% Series A due
2036: Dividend Restriction. If Union Electric exercises its right to extend the
interest payment period on the debentures, Union Electric may not, during any
such extension period, declare or pay any dividend on, or redeem, purchase,
acquire or make a liquidation payment with respect to, any of its capital stock
or make any guarantee payments with respect to the foregoing.
 
CIPS
 
CIPS Restated Articles of Incorporation: Dividend Restriction. So long as any
shares of the Cumulative Preferred Stock of CIPS are outstanding, dividends on
CIPS’ common stock are restricted at any time when the ratio of common stock
equity to total capitalization is not in excess of 25 percent.
 
CIPS Indenture of Mortgage dated October 1, 1941, as supplemented and amended:
Dividend Restriction. So long as any of the present First Mortgage Bonds issued
under this indenture are outstanding, no dividends may be declared or paid on
CIPS’ common stock, unless during the period from December 31, 1940 to the date
of payment of such dividends, the amounts expended by CIPS for maintenance and
repairs, plus the amounts provided for depreciation of the mortgaged properties,
plus the accumulations to earned surplus shall be at least equal to the amount
required to be expended by CIPS during such period for the purposes specified in
Section 1 of Article VII of this indenture.
 
Genco
 
Genco Indenture dated November 1, 2000, as supplemented: Restricted/Conditional
Payments. So long as any senior notes are outstanding, (a) if Genco’s Senior
Debt Service Coverage Ratio calculated on a Pro-Forma Basis (both as defined in
Article I of this indenture) is below 1.75 to 1.0 for the most recently ended
four fiscal quarters prior to the date of measurement or, based on projections
prepared by Genco, below 1.75 to 1.0 (or 1.50 to 1.0 under circumstances
described
 
 

--------------------------------------------------------------------------------


in Section 3.11(b) of this indenture) for any of the succeeding four six-month
periods from the month including the date of measurement, Genco may not (i) pay
dividends on or redeem or repurchase its capital stock or (ii) make payments of
principal or interest on any subordinated indebtedness Genco has issued except
for Genco’s $552 million promissory note with CIPS dated May 1, 2000 unless any
such redemption or repurchase of capital stock or subordinated indebtedness is
paid from proceeds received from the concurrent issuance of capital stock or
other subordinated indebtedness, and (b) Genco may not make any principal
payment on the $552 million promissory note with CIPS other than the final
payment due upon maturity if Genco does not have sufficient Available Cash (as
defined in Article I of this indenture) to do so. There are no restrictions or
conditions in the Indenture limiting Genco’s ability to make repayments of
borrowings under, or investments in, the Company’s Non-utility Money Pool
Agreement.
 
CILCORP
 
CILCORP (as successor to Midwest Energy, Inc.) Indenture dated as of October 18,
1999, as supplemented and/or amended: Limitation on Distributions. CILCORP shall
not make or pay any dividend, distribution or payment (including by way of
redemption, repurchase, retirement, return or repayment) in respect of shares of
its capital stock to any of its shareholders unless there exists no event of
default under the indenture and no such event of default will result from the
making of such distribution, and either (a) at the time and as a result of
making such distribution CILCORP’s leverage ratio does not exceed 0.67:1 and
CILCORP’s interest coverage ratio is not less than 2.2:1, or (b) if CILCORP is
not in compliance with the ratios described in clause (a) above, its senior
long-term debt ratings are at least BB+ from S&P, Baa2 from Moody’s and BBB from
Fitch, Inc.
 
CILCORP (as successor to Midwest Energy, Inc.) Indenture dated as of October 18,
1999, as supplemented and/or amended: Limitation on Intercompany Loans. CILCORP
shall not make any intercompany loan to The AES Corporation or any of its
affiliates (other than CILCORP or any of its direct or indirect subsidiaries)
unless there exists no event of default under the indenture and no such event of
default will result from the making of such intercompany loan, and either (a) at
the time and as a result of making such intercompany loan CILCORP’s leverage
ratio does not exceed 0.67:1 and CILCORP’s interest coverage ratio is not less
than 2.2:1, or (b) if CILCORP is not in compliance with the ratios described in
clause (a) above, its senior long-term debt ratings are at least BB+ from S&P,
Baa2 from Moody’s and BBB from Fitch, Inc.
 
CILCORP Pledge Agreement dated as of October 18, 1999, as amended or
supplemented: Encumbrance on CILCO Common Dividends. Common stock of CILCO is
pledged as collateral to holders of CILCORP indebtedness issued under the
indenture referred to above. Also included as collateral are all dividends,
cash, instruments and other property and proceeds distributed in respect of such
common stock excluding all cash dividends paid so long as no event of default
shall have occurred and be continuing. Any and all (i) dividends and other
distributions (other than cash dividends) received, receivable or otherwise
distributed in respect of, or in exchange for, any collateral (including the
CILCO common stock) and (ii) cash paid, payable or otherwise distributed in
redemption of, or in exchange for, any collateral, shall be delivered to the
collateral agent under this agreement to hold as collateral.
 
 
2

--------------------------------------------------------------------------------


CILCORP By-Laws: Limitation on Intercompany Loans. CILCORP may not make loans or
advances to its parent or any of its affiliates with the exception of
subsidiaries of CILCORP. CILCORP also may not acquire obligations or securities
of its parent or any of its affiliates with the exception of subsidiaries of
CILCORP.
 
CILCO
 
CILCO Articles of Incorporation: Dividend Restriction. No dividends shall be
paid on CILCO’s common stock if, at the time of declaration, the balance of
retained earnings does not equal at least two times the annual dividend
requirement on all outstanding shares of preferred stock and amounts to be paid
or set aside for any sinking fund for the retirement of Class A Preferred Stock
of any series have not been paid or set aside.
 
IP


IP 11 ½% Mortgage Bonds due 2010: Triggering Events. A “Triggering Event” will
occur under these bonds if IP declares or pays any dividends or makes any other
payment or distribution with respect to IP’s common stock, or makes any loan to
or certain investments in any affiliate other than a subsidiary, unless the
aggregate amount of such payments, along with other restricted payments defined
in the related financing documents, do not exceed $5 million in the aggregate,
or unless a) no default would occur as the result of making such payment, b) at
the time of, and after giving effect to such payment, IP would be able to incur
additional indebtedness pursuant to a fixed charge coverage ratio test set forth
in the related financing documents, and c) such payment, along with all other
such restricted payments made since the offering date of these bonds is less
than the sum of 50% of consolidated net income of IP since the offering of these
bonds plus net cash proceeds received by IP through equity infusions or other
permitted means. Upon the occurrence of a “Triggering Event,” the holders of at
least 25% of these bonds will be able to require the redemption of these bonds
at a redemption price equal to 100% of the aggregate principal amount plus
accrued and unpaid interest. IP will not be subject to the “Triggering Events”
described above at any time that these bonds are rated investment grade by both
S&P and Moody’s.


Illinois Power Securitization Limited Liability Company - as “Grantee” under
Illinois Power Special Purpose Trust $864,000,000 Illinois Power Special Purpose
Trust Transitional Funding Trust Notes, Series 1998-1: Limitation on
Intercompany Loans. Grantee may not make any loan, advance or certain other
investments to or in any other person.


Illinois Power Special Purpose Trust $864,000,000 Illinois Power Special Purpose
Trust Transitional Funding Trust Notes, Series 1998-1: Dividend Restriction. So
long as any Transitional Funding Trust Notes are outstanding, the Trust shall
not, directly or indirectly, (a) pay any dividend or make any distribution (by
reduction of capital or otherwise), whether in cash, property, securities or a
combination thereof, to any owner of a beneficial interest in the Trust or
otherwise with respect to any ownership or equity interest or similar security
in or of the Trust, (b) redeem, purchase, retire or otherwise acquire for value
any such ownership or equity interest or similar security or (c) set aside or
otherwise segregate any amounts for any such purpose; provided, however, that,
if no event of default shall have occurred and be continuing, the Trust may
make, or cause to be made, any such distributions to any owner of a beneficial
 
 
3

--------------------------------------------------------------------------------


 interest in the Trust or otherwise with respect to any ownership or equity
interest or similar security in or of the Trust using funds distributed to the
Trust under certain provisions of the indenture relating to the Transitional
Funding Trust Notes providing for payment to the Trust of balance of Trust
accounts after principal of and premium, if any, and interest on all
Transitional Funding Trust Notes of all series and a number of other amounts
have been paid, to the extent that such distributions would not cause the book
value of the remaining equity in the Trust to decline below 0.5% of the original
principal amount of all series of Transitional Funding Trust Notes which remain
outstanding.


Illinois Power Special Purpose Trust $864,000,000 Illinois Power Special Purpose
Trust Transitional Funding Trust Notes, Series 1998-1: Limitation on
Intercompany Loans. The Trust may not make any loan, advance or certain other
investments to or in any other person.





4

--------------------------------------------------------------------------------




SCHEDULE 4


REGULATORY AUTHORIZATIONS
(See Section 4.1.6)


The Securities and Exchange Commission has issued the following orders under the
Public Utility Holding Company Act of 1935 to authorize the incurrence by Ameren
Corporation (the “Company”), Union Electric Company (“Union Electric”), Central
Illinois Public Service Company (“CIPS”), Central Illinois Light Company
(“CILCO”) and Illinois Power Company (“IP”) of the Indebtedness contemplated by
this Agreement:



·  
Order Authorizing Various Financing and Related Transactions, Reservations of
Jurisdiction issued on June 18, 2004 and expiring on June 30, 2007 (Release No.
35-27860; 70-10206): authorizes the Company to issue and sell (i) short-term
debt in an aggregate principal amount at any time outstanding not to exceed
$1,500,000,000; and (ii) common stock, preferred stock, equity-linked
securities, preferred securities and/or unsecured long-term debt in an aggregate
amount at any time outstanding not to exceed $2,500,000,000




·  
Order Authorizing Issuance of Short-Term Debt; Money Pool; Reservation of
Jurisdiction issued on February 27, 2003 and expiring on March 31, 2006 (Release
No. 35-27655; 70-10106): authorizes Union Electric and CIPS to issue and sell
short-term debt in an aggregate principal amount at any time outstanding not to
exceed $1,000,000,000 and $250,000,000, respectively.




·  
Order Authorizing Acquisition of Exempt Holding Company, Internal and External
Financing Transactions, Retention of Nonutility Business and Continued
Exemptions; Reservation of Jurisdiction issued on January 29, 2003 and expiring
on March 31, 2006 (Release No. 35-27645; 70-10078): authorizes CILCO to issue
and sell short-term debt in an aggregate principal amount at any time
outstanding not to exceed $250,000,000.




·  
Order Authorizing Acquisition of Illinois Power and Related Financing;
Reservation of Jurisdiction issued on September 27, 2004 and expiring on
June 30, 2007 (Release No. 35-27896; 70-10220): authorizes IP to issue and sell
short-term debt in an aggregate principal amount at any time outstanding not to
exceed $500,000,000.



The Federal Energy Regulatory Commission has issued the following order under
the Federal Power Act to authorize the incurrence by Ameren Energy Generating
Company (“Genco”) of the Indebtedness contemplated by this Agreement:



·  
Letter order issued on June 22, 2004 and expiring June 22, 2006 (Docket No.
ES04-19-000): authorizes Genco to issue and sell short-term debt in an aggregate
principal amount at any time outstanding not to exceed $300,000,000.











--------------------------------------------------------------------------------




 
EXHIBIT A.1


 
FORM OF OPINION
 
July 14, 2005




To the Lenders and
JPMorgan Chase Bank, N.A., as
Administrative Agent
270 Park Avenue
New York, NY 10017
 
Dear Ladies and Gentlemen:
 
I am the Senior Vice President, General Counsel and Secretary of Ameren
Corporation, a Missouri corporation (the “Company”), and its subsidiaries Union
Electric Company, a Missouri corporation, Central Illinois Public Service
Company, an Illinois corporation, Central Illinois Light Company, an Illinois
corporation, Ameren Energy Generating Company, an Illinois corporation and
Illinois Power Company, an Illinois corporation (the Company and such
subsidiaries each a “Borrower” and collectively, the “Borrowers”). I, or lawyers
under my direction, have acted as counsel for the Borrowers in connection with
the Five-Year Revolving Credit Agreement dated as of July 14, 2005 (the “Credit
Agreement”), among the Borrowers, the lending institutions identified therein as
Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent. Terms defined in
the Credit Agreement are used herein with the same meanings.
 
In rendering the opinion expressed below, I, or lawyers under my direction, have
examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion. In rendering the opinion expressed below with respect to matters of
Illinois law as it applies to Central Illinois Public Service Company, Central
Illinois Light Company, Ameren Energy Generating Company and Illinois Power
Company, I, or lawyers under my direction, have relied on the opinion, of even
date herewith and addressed to you, of Ronald S. Gieseke, Esq., Associate
General Counsel of Ameren Services Company, an affiliate of the Borrowers.
 
In making the examinations described above, I have assumed without independent
investigation the capacity of natural persons (other than the office held by
each representative of the Borrowers) as reflected adjacent to such individual’s
signature on the Credit Agreement, the genuineness of all signatures (other than
those of representatives of the Borrowers appearing on the Credit Agreement),
the authenticity of all documents furnished to me as originals, the conformity
to originals of all documents furnished to me as certified or photostatic copies
and the authenticity of the originals of such documents. In addition, I have
assumed without independent investigation that
 
 

--------------------------------------------------------------------------------


 
(i) the Credit Agreement has been duly authorized, executed and delivered by the
Lenders and the Agent, and constitutes their valid, lawful and binding
obligation and agreement, and (ii) there is no separate agreement, undertaking,
or course of dealing modifying, varying or waiving any of the terms of the
Credit Agreement. As to matters of fact not independently established by me
relevant to the opinions set forth herein, I have relied without independent
investigation on the representations contained in the Credit Agreement and in
certificates of public officials and responsible representatives of each
Borrower furnished to me; provided, however, that I advise that in the course of
my representation of the Borrowers, I obtained no information that leads me to
believe that any such representation or certificate is untrue or misleading in
any material respect.
 
Upon the basis of and subject to the foregoing, I am of the opinion that:
 
Each of the Borrowers and each of their Subsidiaries is a corporation,
partnership (in the case of Subsidiaries only) or limited liability company duly
and properly incorporated or organized, as the case may be, validly existing and
(to the extent such concept applies to such entity) in good standing under the
laws of its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business as presently conducted in each jurisdiction in
which its business is conducted.
 
Each Borrower has the power and authority and legal right to execute and deliver
the Loan Documents and to perform its obligations thereunder. The execution and
delivery by each Borrower of the Loan Documents and the performance by each
Borrower of its obligations thereunder have been duly authorized by proper
proceedings, and the Loan Documents to which such Borrower is a party constitute
legal, valid and binding obligations of such Borrower enforceable against such
Borrower in accordance with their terms, except as enforceability may be limited
by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization, or similar
laws relating to or affecting the enforcement of creditors’ rights generally;
(ii) general equitable principles (whether considered in a proceeding in equity
or at law); and (iii) requirements of reasonableness, good faith and fair
dealing.
 
Neither the execution and delivery by each Borrower of the Loan Documents, nor
the consummation of the transactions therein contemplated, nor compliance with
the provisions thereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on such Borrower or any of its
Subsidiaries, or (ii) such Borrower’s or any Subsidiary’s articles or
certificate of incorporation, partnership agreement, certificate of partnership,
articles or certificate of organization, by-laws, or operating agreement or
other management agreement, as the case may be, or (iii) the provisions of any
indenture, instrument or agreement to which such Borrower or any of its
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with, or constitute a default under, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of
such Borrower or a Subsidiary pursuant to the terms of, any such indenture,
instrument or agreement. No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by each
 
 
2

--------------------------------------------------------------------------------


 
Borrower or any of its Subsidiaries, is required to be obtained by such Borrower
or any of its Subsidiaries in connection with the execution and delivery of the
Loan Documents, the borrowings and issuances of Letters of Credit under the
Credit Agreement, the payment and performance by such Borrower of the
Obligations or the legality, validity, binding effect or enforceability of any
of the Loan Documents.
 
Except for the Disclosed Matters, there is no litigation, arbitration,
governmental investigation, proceeding or inquiry currently existing, or, to the
best of my knowledge after due inquiry, pending or threatened against or
affecting any Borrower or any of its Subsidiaries, which, if determined
adversely to such Borrower or to its Subsidiaries, could reasonably be expected
to have a Material Adverse Effect with respect to such Borrower or which seeks
to prevent, enjoin or delay the making of any Loans or would adversely effect
the legality, validity or enforceability of the Loan Documents or the ability of
such Borrower to perform the transactions contemplated therein.
 
Neither any Borrower nor any Subsidiary of any Borrower is an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.
 
The Company is a “holding company”, and each of Union Electric, CIPS, CILCO and
IP is a “public utility company”, as such terms are defined in the Public
Utility Holding Company Act of 1935, as amended (together with all rules,
regulations and orders promulgated or otherwise issued in connection therewith,
the “Holding Company Act”). Pursuant to the Holding Company Act, the Securities
and Exchange Commission (“SEC”) has issued its orders authorizing:
 

(i)  
the incurrence by the Company or IP of short-term indebtedness for borrowed
money in an aggregate principal amount not to exceed at any time $1,500,000,000
or $500,000,000, respectively, or (b) the issuance and sale by the Company of
capital stock, preferred stock, certain other specified securities and long-term
indebtedness for borrowed money in an aggregate principal amount not to exceed
at any time $2,500,000,000, subject to, among other things, the condition that
all such indebtedness be issued on or before June 30, 2007 and, in the case of
short-term indebtedness, mature not later than 364 days thereafter, unless the
Holding Company Act is repealed or revised.

 

(ii)  
the incurrence by Union Electric, CIPS or CILCO of short-term indebtedness for
borrowed money in an aggregate principal amount not to exceed $1,000,000,000,
$250,000,000 or $250,000,000, respectively, subject to, among other things, the
condition that all such indebtedness be issued on or before March 31, 2006 and,
mature not later than 364 days thereafter, unless the Holding Company Act is
repealed or revised.

 
Genco is certified by the Federal Energy Regulatory Commission (“FERC”) as an
“exempt wholesale generator” under the Energy Policy Act of 1992. Genco is not a
“public utility company” under the Holding Company Act. The FERC, in accordance
 
 
3

--------------------------------------------------------------------------------


with the Federal Power Act, has issued an order authorizing the incurrence by
Genco of short-term indebtedness for borrowed money in an aggregate principal
amount not to exceed $300,000,000, subject to, among other things, the condition
that all such indebtedness be issued on or before June 22, 2006 and, mature not
later than 364 days thereafter, unless the Federal Power Act is repealed or
revised.
 
Such orders of the SEC and the FERC are in full force and effect. Loans
contemplated by the Credit Agreement are short-term indebtedness for borrowed
money and, in the case of the Company only, also long-term indebtedness for
borrowed money within the meaning of the aforesaid orders of the SEC and the
FERC. Unless such authorization is no longer required by applicable laws and
regulations, additional authorization from the SEC or the FERC (or any
governmental agency that succeeds to the authority of the SEC or the FERC, as
applicable) will be necessary in order for (i) the Company or IP, after June 30,
2007, (ii) Union Electric, CIPS or CILCO after March 31, 2006, and (iii) Genco,
after June 22, 2006, to obtain any Advances under this Agreement or to incur or
issue short-term indebtedness for borrowed money and, in the case of the
Company, long-term indebtedness for borrowed money, including, without
limitation, Loans extended under the Credit Agreement. No other federal
governmental consents, approvals, authorizations, registrations, declarations or
filings are required in connection with the extensions of credit under the
Credit Agreement or the performance by each Borrower of its obligations under
the Credit Agreement.
 
In a properly presented case, a Missouri court or a federal court applying
Missouri choice of law rules should give effect to the choice of law provisions
of the Credit Agreement and should hold that the Credit Agreement is to be
governed by the laws of the State of New York rather than the laws of the State
of Missouri. In rendering the foregoing opinion, I note that by its terms the
Credit Agreement expressly selects New York law as the law governing its
interpretation and that the Credit Agreement was delivered to the Agent in New
York. The choice of law provisions of the Credit Agreement are not voidable
under the laws of the State of Missouri. Notwithstanding the foregoing, even if
a Missouri court or a federal court holds that the Credit Agreement is to be
governed by the laws of the State of Missouri, the Credit Agreement constitutes
a legal, valid and binding obligation of each Borrower thereto, enforceable
under Missouri law (including usury provisions) against such Borrower in
accordance with its terms.
 
I express no opinion as to the compliance or noncompliance, or the effect of the
compliance or noncompliance, of any addressee with any state or federal laws or
regulations applicable to it by reason of its status as or affiliation with a
federally insured depository institution.
 
I am a member of the Bar of the State of Missouri and the foregoing opinion is
limited to the laws of the State of Missouri and the Federal laws of the United
States of America. I note that the Credit Agreement is governed by the laws of
the State of New York and, for purposes of the opinion expressed in opinion
paragraph 2 above, I have assumed that the laws of the State of New York do not
differ from the laws of the State of Missouri in any manner that would render
such opinion incorrect. This opinion is rendered solely to you in connection
with the above matter. This opinion may not be
 
4

--------------------------------------------------------------------------------


 
relied upon by you for any other purpose or relied upon by any other Person
(other than your successors and assigns as Lenders and, as to certain matters
involving the application of the laws of the State of Missouri or the Federal
laws of the United States of America contained in his opinion addressed to you
and dated the date hereof, Ronald S. Gieseke) without my prior written consent.
Notwithstanding anything in this opinion letter to the contrary, you may
disclose this opinion (i) to prospective successors and assigns of the
addressees hereof, (ii) to regulatory authorities having jurisdiction over any
of the addressees hereof or their successors and assigns, and (iii) pursuant to
valid legal process, in each case without my prior consent. This opinion is
delivered as of the date hereof and I undertake no, and disclaim any, obligation
to advise you of any change in matters of law or fact set forth herein or upon
which this opinion is based.
 
Very truly yours,





5

--------------------------------------------------------------------------------




 
EXHIBIT A.2
 
FORM OF OPINION FOR ILLINOIS CORPORATIONS
 
July 14, 2005




To the Lenders and
JPMorgan Chase Bank, N.A., as
Administrative Agent
270 Park Avenue
New York, NY 10017
 
Dear Ladies and Gentlemen:
 
I am an Associate General Counsel of Ameren Services Company, a subsidiary of
Ameren Corporation and an affiliate of Central Illinois Public Service Company,
an Illinois corporation, Central Illinois Light Company, an Illinois
corporation, Ameren Energy Generating Company, an Illinois corporation and
Illinois Power Company, an Illinois corporation (collectively, the “Illinois
Borrowers”). I, or lawyers under my direction, have acted as counsel for the
Illinois Borrowers in connection with the Five-Year Revolving Credit Agreement
dated as of July 14, 2005 (the “Credit Agreement”), among Ameren Corporation,
Union Electric Company, the Illinois Borrowers, the lending institutions
identified therein as Lenders and JPMorgan Chase Bank, N.A., as Administrative
Agent. Terms defined in the Credit Agreement are used herein with the same
meanings.
 
In rendering the opinion expressed below, I, or lawyers under my direction, have
examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion. In rendering the opinion expressed below with respect to matters
relating to the applications of the laws of the State of Missouri or the Federal
laws of the United States of America, I have relied on the opinion, of even date
herewith and addressed to you, of Steven R. Sullivan, Senior Vice President,
General Counsel and Secretary of Ameren Corporation and its subsidiaries Union
Electric Company, Central Illinois Public Service Company, Central Illinois
Light Company, Ameren Energy Generating Company and Illinois Power Company.
 
In making the examinations described above, I have assumed without independent
investigation the capacity of natural persons (other than the office held by
each representative of the Illinois Borrowers) as reflected adjacent to such
individual’s signature on the Credit Agreement, the genuineness of all
signatures (other than those of representatives of the Illinois Borrowers
appearing on the Credit Agreement), the authenticity of all documents furnished
to me as originals, the conformity to originals of all documents furnished to me
as certified or photostatic copies and the authenticity of the
 
 

--------------------------------------------------------------------------------


 
originals of such documents. In addition, I have assumed without independent
investigation that (i) the Credit Agreement has been duly authorized, executed
and delivered by the Lenders and the Agent, and constitutes their valid, lawful
and binding obligation and agreement, and (ii) there is no separate agreement,
undertaking, or course of dealing modifying, varying or waiving any of the terms
of the Credit Agreement. As to matters of fact not independently established by
me relevant to the opinions set forth herein, I have relied without independent
investigation on the representations contained in the Credit Agreement and in
certificates of public officials and responsible representatives of each
Illinois Borrower furnished to me; provided, however, that I advise that in the
course of my representation of the Illinois Borrowers, I obtained no information
that leads me to believe that any such representation or certificate is untrue
or misleading in any material respect.
 
Upon the basis of and subject to the foregoing, I am of the opinion that:
 
Each of the Illinois Borrowers and each of their Subsidiaries is a corporation,
partnership (in the case of Subsidiaries only) or limited liability company duly
and properly incorporated or organized, as the case may be, validly existing and
(to the extent such concept applies to such entity) in good standing under the
laws of its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business as presently conducted in each jurisdiction in
which its business is conducted.
 
Each Illinois Borrower has the power and authority and legal right to execute
and deliver the Loan Documents and to perform its obligations thereunder. The
execution and delivery by each Illinois Borrower of the Loan Documents and the
performance by each Illinois Borrower of its obligations thereunder have been
duly authorized by proper proceedings, and the Loan Documents to which such
Illinois Borrower is a party constitute legal, valid and binding obligations of
such Illinois Borrower enforceable against such Illinois Borrower in accordance
with their terms, except as enforceability may be limited by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, or similar laws relating to
or affecting the enforcement of creditors’ rights generally; (ii) general
equitable principles (whether considered in a proceeding in equity or at law);
and (iii) requirements of reasonableness, good faith and fair dealing.
 
Neither the execution and delivery by each Illinois Borrower of the Loan
Documents, nor the consummation of the transactions therein contemplated, nor
compliance with the provisions thereof will violate (i) any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on such
Illinois Borrower or any of its Subsidiaries, or (ii) such Illinois Borrower’s
or any Subsidiary’s articles or certificate of incorporation, partnership
agreement, certificate of partnership, articles or certificate of organization,
by-laws, or operating agreement or other management agreement, as the case may
be, or (iii) the provisions of any indenture, instrument or agreement to which
such Illinois Borrower or any of its Subsidiaries is a party or is subject, or
by which it, or its Property, is bound, or conflict with, or constitute a
default under, or result in, or require, the creation or imposition of any Lien
in, of or on the Property of such Illinois Borrower or a Subsidiary pursuant to
the terms of, any such indenture, instrument or agreement. No order, consent,
adjudication, approval, license, authorization, or
 
 
2

--------------------------------------------------------------------------------


 
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by each Illinois Borrower or
any of its Subsidiaries, is required to be obtained by such Illinois Borrower or
any of its Subsidiaries in connection with the execution and delivery of the
Loan Documents, the borrowings and issuances of Letters of Credit under the
Credit Agreement, the payment and performance by such Illinois Borrower of the
Obligations or the legality, validity, binding effect or enforceability of any
of the Loan Documents.
 
In a properly presented case, an Illinois court or a federal court applying
Illinois choice of law rules should give effect to the choice of law provisions
of the Credit Agreement and should hold that the Credit Agreement is to be
governed by the laws of the State of New York rather than the laws of the State
of Illinois. In rendering the foregoing opinion, I note that by its terms the
Credit Agreement expressly selects New York law as the law governing its
interpretation and that the Credit Agreement was delivered to the Agent in New
York. The choice of law provisions of the Credit Agreement are not voidable
under the laws of the State of Illinois. Notwithstanding the foregoing, even if
an Illinois court or a federal court holds that the Credit Agreement is to be
governed by the laws of the State of Illinois, the Credit Agreement constitutes
a legal, valid and binding obligation of each Borrower thereto, enforceable
under Illinois law (including usury provisions) against such Borrower in
accordance with its terms.
 
I express no opinion as to the compliance or noncompliance, or the effect of the
compliance or noncompliance, of any addressee with any state or federal laws or
regulations applicable to it by reason of its status as or affiliation with a
federally insured depository institution.
 
I am a member of the Bar of the State of Illinois and the foregoing opinion is
limited to the laws of the State of Illinois and the Federal laws of the United
States of America. I note that the Credit Agreement is governed by the laws of
the State of New York and, for purposes of the opinion expressed in opinion
paragraph 2 above, I have assumed that the laws of the State of New York do not
differ from the laws of the State of Illinois in any manner that would render
such opinion incorrect. This opinion is rendered solely to you in connection
with the above matter. This opinion may not be relied upon by you for any other
purpose or relied upon by any other Person (other than your successors and
assigns as Lenders and, as to certain matters involving the application of the
laws of the State of Illinois in his opinion addressed to you and dated the date
hereof, Steven R. Sullivan) without my prior written consent. Notwithstanding
anything in this opinion letter to the contrary, you may disclose this opinion
(i) to prospective successors and assigns of the addressees hereof, (ii) to
regulatory authorities having jurisdiction over any of the addressees hereof or
their successors and assigns, and (iii) pursuant to valid legal process, in each
case without my prior consent. This opinion is delivered as of the date hereof
and I undertake no, and disclaim any, obligation to advise you of any change in
matters of law or fact set forth herein or upon which this opinion is based.
 
Very truly yours,





3

--------------------------------------------------------------------------------




 
EXHIBIT B
 
COMPLIANCE CERTIFICATE
 
 
To: The Lenders parties to the
 
Credit Agreement Described Below
 
This Compliance Certificate is furnished pursuant to that certain Five-Year
Revolving Credit Agreement dated as of July 13, 2005 (as amended, modified,
renewed or extended from time to time, the “Agreement”) among Ameren Corporation
(the “Company”), and its subsidiaries Union Electric Company, Central Illinois
Public Service Company, Central Illinois Light Company, Ameren Energy Generating
Company and Illinois Power Company (the Company and such subsidiaries each, a
“Borrower” and collectively, the “Borrowers”), the lenders party thereto and
JPMorgan Chase Bank, N.A., as Agent for the Lenders. Unless otherwise defined
herein, capitalized terms used in this Compliance Certificate have the meanings
ascribed thereto in the Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1. I am the duly elected Vice President and Treasurer of each of the Borrowers;
 
2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of each Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
 
3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and
 
4. Schedule I attached hereto sets forth financial data and computations
evidencing each Borrower’s compliance with certain covenants of the Agreement as
of the end of the most recent fiscal quarter for which such financial data and
computations have been prepared.
 
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the applicable Borrower has taken, is taking, or
proposes to take with respect to each such condition or event:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this ___ day of
__________, _____.
 


 
______________________________
 



2

--------------------------------------------------------------------------------




SCHEDULE I TO COMPLIANCE CERTIFICATE
 
Compliance as of _________, ____ with
Provisions of Section 6.17 of
the Agreement
 
 
LEVERAGE RATIO1 
 
Company:
 
Consolidated Indebtedness of the Company:              $___________
 
Consolidated Total Capitalization of the Company:    $___________
 
Company’s Leverage Ratio (Ratio of 1 to 2):                _____ to 1.00
 
1.  
 
Union Electric*:
 
Consolidated Indebtedness of Union Electric:            $___________
 
Consolidated Total Capitalization of Union Electric:  $___________
 
Union Electric’s Leverage Ratio (Ratio of 1 to 2):       _____ to 1.00
 
2.  
 
CIPS*:
 
Consolidated Indebtedness of CIPS:   $___________
 
Consolidated Total Capitalization of CIPS:                  $___________
 
CIPS’ Leverage Ratio (Ratio of 1 to 2):                         _____ to 1.00
 
 
_____________________

*If the compliance certificate is requested by a Lender or an Issuing Bank
pursuant to Section 4.2 in connection with a Credit Extension to a Borrowing
Subsidiary, only the section with respect to the applicable Borrowing Subsidiary
is to be completed.

--------------------------------------------------------------------------------





 
3.  
 
CILCO*:
 
Consolidated Indebtedness of CILCO:  $___________
 
Consolidated Total Capitalization of CILCO:     $___________
 
CILCO’s Leverage Ratio (Ratio of 1 to 2):          _____ to 1.00
 
4.  
 
Genco*:
 
Consolidated Indebtedness of Genco:              $___________
 
Consolidated Total Capitalization of Genco:    $___________
 
Genco’s Leverage Ratio (Ratio of 1 to 2):         _____ to 1.00
 
5.  
 
IP*:
 
Consolidated Indebtedness of IP:                     $___________
 
Consolidated Total Capitalization of IP:           $___________
 
IP’s Leverage Ratio (Ratio of 1 to 2):                _____ to 1.00
 




 

2

[[NYCORP:2512115v10:4436W:07/12/05--12:47 p]]

--------------------------------------------------------------------------------




 
EXHIBIT C
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below, the interest in and to all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto that represents the
amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the respective facilities identified
below (including without limitation any letters of credit, guaranties and
swingline loans included in such facilities and, to the extent permitted to be
assigned under applicable law, all claims (including without limitation contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity), suits, causes of action and any other right of the
Assignor against any Person whether known or unknown arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby) (the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
 


--------------------------------------------------------------------------------





1.
Assignor:
_______________________________________________________        
2.
Assignee:
_______________________________________________________ 
[and is an Affiliate/Approved
Fund of [identify Lender]]2 
     
3.
Borrowers:
Ameren Corporation and its subsidiaries Union Electric Company, Central Illinois
Public Service Company, Central Illinois Light Company, Ameren Energy Generating
Company and Illinois Power Company
     
4.
Agent:
JPMorgan Chase Bank, N.A., as Agent under the Credit Agreement.
     
5.
Credit Agreement:
The Five-Year Revolving Credit Agreement, dated as of July 13, 2005, among the
Borrowers, the Lenders party thereto and JPMorgan Chase Bank, N.A., as Agent.
6.
Assigned Interest:
   
Aggregate Amount of Commitment/Loans for all Lenders*
Amount of Commitment/Loans Assigned*
Percentage Assigned of Commitment/Loans3 
 
$
$
_______%
 
$
$
_______%
 
$
$
_______%
       
7.
Trade Date:
_______________________________________________________________________________
4        

Effective Date: ____________, 20__ [TO BE INSERTED BY AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE AGENT.]
 
_____________________

2           Select as applicable.

*          Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

3           Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

4           Insert if satisfaction of minimum amounts is to be determined as of
the Trade Date.

 
2

--------------------------------------------------------------------------------



The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
[NAME OF ASSIGNOR]
         
By:
     
Title:
 
 
ASSIGNEE
[NAME OF ASSIGNEE]
         
By:
     
Title:
 
[Consented to and]5  Accepted
   
JPMORGAN CHASE BANK, N.A., as Agent
   
By:
     
Title:
         
[Consented to:]6 
         
AMEREN CORPORATION
   
By:
     
Title:
         
[Consented to:]7 
         
UNION ELECTRIC COMPANY
   
By:
   
Title:
         
[Consented to:]8
         

 
__________________

5       To be added only if the consent of the Agent is required by the terms of
the Credit Agreement.

6          To be added only if the consent of each Borrower is required by the
terms of the Credit Agreement.

7          To be added only if the consent of each Borrower is required by the
terms of the Credit Agreement.

3

--------------------------------------------------------------------------------


 
 
CENTRAL ILLINOIS PUBLIC SERVICE COMPANY
   
By:
   
Title:
         
[Consented to:]9 
         
CENTRAL ILLINOIS LIGHT COMPANY
   
By:
   
Title:
         
[Consented to:]10 
         
AMEREN ENERGY GENERATING COMPANY
   
By:
   
Title:
         
[Consented to:]11 
         
ILLINOIS POWER COMPANY
   
By:
   
Title:
   






--------------------------------------------------------------------------------

8 To be added only if the consent of each Borrower is required by the terms of
the Credit Agreement.
 
9 To be added only if the consent of each Borrower is required by the terms of
the Credit Agreement.
 
10 To be added only if the consent of each Borrower is required by the terms of
the Credit Agreement.
 
11 To be added only if the consent of each Borrower is required by the terms of
the Credit Agreement.
 

4
[[NYCORP:2512115v10:4436W:07/12/05--12:47 p]]


--------------------------------------------------------------------------------




ANNEX 1
 
TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1. Representations and Warranties.
 
1.1 Assignor. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby. Neither the Assignor nor any of its officers, directors, employees,
agents or attorneys shall be responsible for (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency, perfection, priority, collectibility, or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrowers, any of their Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, (iv) the performance or observance by
the Borrowers, any of their Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document, (v) inspecting any
of the property, books or records of the Borrowers, or any guarantor, or (vi)
any mistake, error of judgment, or action taken or omitted to be taken in
connection with the Loans or the Loan Documents.
 
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) none of the funds, monies, assets or other
consideration being used to make the purchase and assumption hereunder are “plan
assets” as defined under ERISA and that its rights, benefits and interests in
and under the Loan Documents will not be “plan assets” under ERISA, (v) agrees
to indemnify and hold the Assignor harmless against all losses, costs and
expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Lender, and (vii)
attached as Schedule 1 to this Assignment and Assumption is any documentation
required to be delivered by the Assignee with respect to its tax status pursuant
to the terms of the Credit Agreement, duly completed and executed by the
Assignee and (b) agrees that (i) it will, independently and without reliance on
the Agent, the Assignor or any other Lender,
 

--------------------------------------------------------------------------------


 
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
2. Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.
 
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
 





2
[[NYCORP:2512115v10:4436W:07/12/05--12:47 p]]


--------------------------------------------------------------------------------




ADMINISTRATIVE QUESTIONNAIRE
 
(Schedule to be supplied by Closing Unit or Trading Documentation Unit)
 







[[NYCORP:2512115v10:4436W:07/12/05--12:47 p]]


--------------------------------------------------------------------------------




US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS
 
(Schedule to be supplied by Closing Unit or Trading Documentation Unit)
 







[[NYCORP:2512115v10:4436W:07/12/05--12:47 p]]


--------------------------------------------------------------------------------




 
EXHIBIT D
 
LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION
 
To JPMorgan Chase Bank, N.A.,
 
as Agent (the “Agent”) under the Credit Agreement
 
Described Below.
 
Re:
Five-Year Revolving Credit Agreement, dated July 13, 2005 (as the same may be
amended or modified, the “Credit Agreement”), among Ameren Corporation (the
“Company”), and its subsidiaries Union Electric Company, Central Illinois Public
Service Company, Central Illinois Light Company, Ameren Energy Generating
Company and Illinois Power Company (the Company and such subsidiaries each, a
“Borrower” and collectively, the “Borrowers”), the Lenders named therein and the
Agent. Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned thereto in the Credit Agreement.

 
The Agent is specifically authorized and directed to act upon the following
standing money transfer instructions with respect to the proceeds of Advances or
other extensions of credit from time to time until receipt by the Agent of a
specific written revocation of such instructions by a Borrower for such
Borrower, provided, however, that the Agent may otherwise transfer funds as
hereafter directed in writing by each Borrower in accordance with Section 13.1
of the Credit Agreement or based on any telephonic notice made in accordance
with Section 2.17 of the Credit Agreement.
 
Facility Identification
Number(s)  ______________________________________________
     
Customer/Account
Name                                                                                                                                                                                                                                               
           
   
Transfer Funds To     Bank of America, N.A. (Dallas,
Texas)                                                                                
                                                                                                 
 
                             ABA 111000012                                     
                                                                                                                                               
                                                                 
For Account No.        
3750960963                                                                                                                                                                                                                                  
   
Reference/Attention To   Ameren Corporation
General                                                                                                                                                                                 
       
Authorized Officer (Customer Representative)
 
Date                                                                      
           
                                                                                         
                                                                         
(Please Print)
 
Signature
     
Bank Officer Name
 
Date                                                                                 
 
     
                                                                                           
                                                                       
(Please Print)
 
Signature



 
(Deliver Completed Form to Credit Support Staff For Immediate Processing)
 



2
[[NYCORP:2512115v10:4436W:07/12/05--12:47 p]]


--------------------------------------------------------------------------------




 
EXHIBIT E
 
 
NOTE
 
[Date]
 
_________________, a __________ corporation (the “Borrower”), promises to pay to
the order of ____________________________________ (the “Lender”) on the
Availability Termination Date __________ DOLLARS ($_____) or, if less, the
aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to Article II of the Agreement (as hereinafter defined), in
immediately available funds at the main office of JPMorgan Chase Bank, N.A., in
New York, New York, as Agent, together with accrued but unpaid interest thereon.
The Borrower shall pay interest on the unpaid principal amount hereof at the
rates and on the dates set forth in the Agreement.
 
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Revolving Loan and the date and amount of each principal
payment hereunder.
 
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Five-Year Revolving Credit Agreement dated as of July 13, 2005
(which, as it may be amended or modified and in effect from time to time, is
herein called the “Agreement”), among the Borrower, the lenders party thereto,
including the Lender, and JPMorgan Chase Bank, N.A., as Agent, to which
Agreement reference is hereby made for a statement of the terms and conditions
governing this Note, including the terms and conditions under which this Note
may be prepaid or its maturity date accelerated. Capitalized terms used herein
and not otherwise defined herein are used with the meanings attributed to them
in the Agreement.
 
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 

       
_________________________
       
By: _________________________________
 
Print Name: ___________________________
 
Title: ________________________________


--------------------------------------------------------------------------------





SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
 
TO
 
NOTE OF ______________________,
 
DATED _____________,
 

         
Date
Principal
Amount of
Loan
Maturity
of Interest
Period
Principal
Amount
Paid
Unpaid
Balance
         




2
[[NYCORP:2512115v10:4436W:07/12/05--12:47 p]]


--------------------------------------------------------------------------------




 
EXHIBIT F
 
FORM OF DESIGNATION AGREEMENT
 
Dated ____________, 20__
 
Reference is made to the Five-Year Revolving Credit Agreement dated as of July
13, 2005 (as amended or otherwise modified from time to time, the “Credit
Agreement”) among Ameren Corporation, a Missouri corporation (the “Company”),
and its subsidiaries Union Electric Company, a Missouri corporation, Central
Illinois Public Service Company, an Illinois corporation, Central Illinois Light
Company, an Illinois corporation, Ameren Energy Generating Company, an Illinois
corporation and Illinois Power Company, an Illinois corporation (the Company and
such subsidiaries each, a “Borrower and collectively, the “Borrowers”), the
lenders from time to time party thereto (the “Lenders”) and JPMorgan Chase Bank,
N.A., (having its principal office in New York, NY), as Agent. Terms defined in
the Credit Agreement are used herein as therein defined.
 
_________ (the “Designating Lender”), ____________ (the “Designated Lender”),
and the Borrowers agree as follows:
 

1.  
The Designating Lender hereby designates the Designated Lender, and the
Designated Lender hereby accepts such designation, as its Designated Lender
under the Credit Agreement.

 

2.  
The Designating Lender makes no representations or warranty and assumes no
responsibility with respect to the financial condition of the Borrowers or the
performance or observance by the Borrowers of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto.

 

3.  
The Designated Lender (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Article V and Article VI thereof and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Designation Agreement; (ii) agrees that it will, independently and
without reliance upon the Agent, the Designating Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking any
action it may be permitted to take under the Credit Agreement; (iii) confirms
that it is an Eligible Designee; (iv) appoints and authorizes the Designating
Lender as its administrative agent and attorney-in-fact and grants the
Designating Lender an irrevocable power of attorney to receive payments made for
the benefit of the Designated Lender under the Credit Agreement and to deliver
and receive all communications and notices under the Credit Agreement, if any,
that Designated Lender is obligated to deliver or has the right to receive
thereunder; (v) acknowledges that it is subject to and bound by the
confidentiality provisions of the Credit Agreement (except as permitted under
Section 12.4 thereof);

 
 

--------------------------------------------------------------------------------


 


 
and (vi) acknowledges that the Designating Lender retains the sole right and
responsibility to vote under the Credit Agreement, including, without
limitation, the right to approve any amendment, modification or waiver of any
provision of the Credit Agreement, and agrees that the Designated Lender shall
be bound by all such votes, approvals, amendments, modifications and waivers and
all other agreements of the Designating Lender pursuant to or in connection with
the Credit Agreement.
 
 

4.  
Following the execution of this Designation Agreement by the Designating Lender,
the Designated Lender and the Borrowers, it will be delivered to the Agent for
acceptance and recording by the Agent. The effective date of this Designation
Agreement shall be the date of acceptance thereof by the Agent, unless otherwise
specified on the signature page hereto (the “Effective Date”).

 

5.  
Upon such acceptance and recording by the Agent, as of the Effective Date (a)
the Designated Lender shall have the right to make Loans as a Lender pursuant to
Article II of the Credit Agreement and the rights of a Lender related thereto
and (b) the making of any such Loans by the Designated Lender shall satisfy the
obligations of the Designating Lender under the Credit Agreement to the same
extent, and as if, such Loans were made by the Designating Lender.

 

6.  
Each party to this Designation Agreement hereby agrees that it shall not
institute against, or join any other Person in instituting against, any
Designated Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding or other proceedings under any federal or state
bankruptcy or similar law for one year and a day after payment in full of all
outstanding senior indebtedness of any Designated Lender; provided that the
Designating Lender for each Designated Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage and expense
arising out of its inability to institute any such proceeding against such
Designated Lender. This Section 6 of the Designation Agreement shall survive the
termination of this Designation Agreement and termination of the Credit
Agreement.

 

7.  
This Designation Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York.

 

2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Designation Agreement to be
executed by their respective officers hereunto duly authorized, as of the date
first above written.
 
Effective Date11 :
 
[NAME OF DESIGNATING LENDER]
 


 
By: _____________________________
 
Name: ___________________________
 
Title: ____________________________
 


 
[NAME OF DESIGNATED LENDER]
 


 
By: _____________________________
 
Name: ___________________________
 
Title: ____________________________
 


 
AMEREN CORPORATION
 


 
By:                                                     
 
Name:                                                                  
 
Title:                                                                    
 
UNION ELECTRIC COMPANY
 


 
By:                                                                       
 
Name:                                                                   
 
Title:                                                                    
 


____________________
1This date should be no earlier than the date of acceptance by the Agent.
 
3

--------------------------------------------------------------------------------


CENTRAL ILLINOIS PUBLIC SERVICE COMPANY
 
By:
 
Name: ___________________________
 
Title: ____________________________
 
CENTRAL ILLINOIS LIGHT COMPANY
 


 
By: ______________________________
 
Name: ___________________________
 
Title: ____________________________
 
AMEREN ENERGY GENERATING COMPANY
 


 
By: ______________________________
 
Name: ___________________________
 
Title: ____________________________
 
ILLINOIS POWER COMPANY
 


 
By: ______________________________
 
Name: ___________________________
 
Title: ____________________________
 
Accepted and Approved this
 
____ day of ________, ____
 
 
JPMORGAN CHASE BANK, N.A., as Agent
 
By: ______________________________
 
Title: ____________________________
 


 



--------------------------------------------------------------------------------


 
4

--------------------------------------------------------------------------------




 
EXHIBIT G
 
SUBORDINATION TERMS
 
All subordinated indebtedness (hereinafter referred to as “Subordinated Debt”)
of CIPS and Genco incurred after the date of this Agreement that is not being
included in the calculation of Consolidated Indebtedness for the purposes of
Section 6.17(i) shall be in the form of indebtedness of such Borrower to the
Company or any of its Subsidiaries that is subordinate and junior to any and all
indebtedness (hereinafter referred to as “Senior Debt”) of such Borrower,
whether existing on the date of this Agreement or thereafter incurred, in
respect of (i) all Obligations of such Borrower under this Agreement, (ii) other
borrowings of such Borrower from any one or more banks, insurance companies,
pension or profit sharing trusts, or other financial institutions whether
secured or unsecured and (iii) all other borrowings incurred, assumed or
guaranteed by such Borrower, at any time, evidenced by a note, debenture, bond
or other similar instrument (including capitalized lease and purchase money
obligations, and/or for the acquisition (whether by way of purchase, merger or
otherwise) of any business, real property or other assets (except assets
acquired in the ordinary course of business) but excluding obligations other
than for borrowed money including trade payables and other obligations to
general creditors) other than indebtedness which, by its terms or the terms of
the instrument creating or evidencing it, provides that such indebtedness is
subordinated to all other indebtedness of such Borrower. Notwithstanding any
other provision of this Agreement on this Exhibit G, “Senior Debt” shall include
refinancings, renewals, amendments, extensions or refundings of the indebtedness
described in clauses (i) through (iii) above.
 
“Subordinate and junior” as used herein shall mean that in the event of:
 
(a) any default in, or violation of, the terms or covenants of any Senior Debt,
including, without limitation, any default in payment of principal of, or
premium, if any, or interest on, any Senior Debt whenever due (whether by
acceleration of maturity or otherwise), and during the continuance thereof, or
 
(b) the institution of any liquidation, dissolution, bankruptcy, insolvency,
reorganization or similar proceeding relating to CIPS or Genco, as applicable,
its property or its creditors as such,
 
the obligee of indebtedness so described shall not be entitled to receive any
payment of principal of, or premium, if any, or interest on, such indebtedness
until all amounts owing in respect of Senior Debt (matured and unmatured) shall
have been paid in full; and from and after the happening of any event described
in clause (b) of this paragraph, all payments and distributions of any kind or
character (whether in cash, securities or property) which, except for the
subordination provisions hereof, would have been
 

--------------------------------------------------------------------------------


 
payable or distributable to the obligee of such indebtedness (whether directly
or by reason of this note’s being superior to any other indebtedness), shall be
made to and for the benefit of the holders of Senior Debt (who shall be entitled
to make all necessary claims therefor) in accordance with the priorities of
payment thereof until all Senior Debt (matured and unmatured) shall have been
paid in full. No act or failure to act on the part of CIPS or Genco, as
applicable, and no default under or breach of any agreement of such Borrower,
whether or not herein set forth, shall in any way prevent or limit the holder of
any Senior Debt from enforcing fully the subordination terms herein provided
for, irrespective of any knowledge or notice which such holder may at any time
have or be charged with. In the event that any payment or distribution is made
with respect to Subordinated Debt in violation of the terms of this Exhibit G or
any outstanding Senior Debt, any holder of Subordinated Debt receiving such
payment or distribution shall hold it in trust for the benefit of, and shall
remit it to, the holders of Senior Debt then outstanding in accordance with the
priorities of payment thereof.
 
2
 